Execution Copy

EXHIBIT 10.13

ASSET PURCHASE AGREEMENT

BY AND AMONG

IOWA TELECOMMUNICATIONS SERVICES, INC.,

SHERBURNE TELE SYSTEMS, INC.,

SHERBURNE COUNTY RURAL TELEPHONE CO.,

SHERBURNE TEL-COM, INC.,

SHERBURNE CABLE-COM, INC.,

SHERBURNE LONG DISTANCE, INC.,

NORTHSTAR ACCESS, LLC, NORTHSTAR TELE-COM, INC.,

SHERBURNE FIBER-COM, INC.,

AND

THE SHAREHOLDERS SET FORTH

ON THE SIGNATURE PAGE

AND

THE SHAREHOLDERS’ REPRESENTATIVE

NOVEMBER 21, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. SALE AND TRANSFER OF ASSETS; CLOSING    6      1.1      Assets to Be
Sold    6      1.2      Excluded Assets    6      1.3      Assumed Liabilities;
Retained Liabilities    6      1.4      Closing    6 ARTICLE II. INTENTIONALLY
DELETED    6 ARTICLE III. PURCHASE PRICE; SHAREHOLDER MEETING; ESCROW;
SHAREHOLDERS’ REPRESENTATIVE    6      3.1      Calculation of Amounts;
Definitions    6      3.2      Calculation of Estimated Cash Purchase Price    8
     3.3      Payment of Estimated Cash Purchase Price    10      3.4     
Determination of Cash Purchase Price; Determination of Revised Infrastructure
Replacement Costs; Payment of Final Consideration    10      3.5      Escrow   
12      3.6      Voting Agreement; Shareholders’ Meeting; ESOP Participant
Approval Process    14      3.7      Appointment of Shareholders’ Representative
   15 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE SELLING COMPANIES    17
     4.1      Corporate Organization and Qualification    17      4.2     
Capitalization    18      4.3      Authority Relative to This Agreement    18
     4.4      Consents and Approvals; No Violation    18      4.5      Financial
Statements; Undisclosed Liabilities    20      4.6      Absence of Certain
Changes or Events    21      4.7      Real Property    23      4.8     
Litigation    24      4.9      Information Statement    24      4.10      Taxes
   25      4.11      Employees    26      4.12      Employee Benefit Plans; ESOP
Matters    27      4.13      Affiliate Transactions    29      4.14     
Environmental Laws    29      4.15      Intangible Property    32      4.16     
Compliance with Laws and Orders    32      4.17      Certain Agreements    33
     4.18      Permits    35      4.19      Brokers and Finders    35      4.20
     Intentionally Deleted    36

 

i



--------------------------------------------------------------------------------

     4.21      Tangible Property Other than Real Property    36      4.22     
Intellectual Property Rights    36      4.23      Insurance    37      4.24     
Warranties    38      4.25      Other Ventures, Investments    38      4.26     
Bank Accounts; Power of Attorneys    38      4.27      Prohibited Payments    38
     4.28      Disclosure; Information Supplied    38      4.29      Disclosure
Controls and Procedures    39      4.30      NewCore Wireless, LLC    39 ARTICLE
V. REPRESENTATIONS AND WARRANTIES OF PARENT    40      5.1      Corporate
Organization and Qualification    40      5.2      Authority Relative to this
Agreement    40      5.3      Consents and Approvals; No Violation    40
     5.4      Information Statement    41      5.5      Brokers and Finders   
41 ARTICLE VI. ADDITIONAL COVENANTS AND AGREEMENTS    42      6.1      Conduct
of Business of the Selling Companies    42      6.2      No Solicitation of
Transactions    44      6.3      Reasonable Efforts    45      6.4      Access
to Information    45      6.5      Publicity    46      6.6      Directors and
Officers Insurance Reimbursement    46      6.7      Financial Commitment    46
     6.8      Investigation and Agreement by the Parties; No Other
Representations or Warranties    46      6.9      401(k) Plans    47      6.10
     Employee Benefits; ESOP; Phantom Stock Plan    47      6.11      Employees;
Employee Benefits    48      6.12      Parent Approvals    50      6.13     
Upcoming Financial Statements    50      6.14      Intentionally Deleted    50
     6.15      Environmental Review    50      6.16      Excluded Property; Eddy
Family Foundation    51      6.17      Estoppel Certificates    52      6.18
     CTC Waiver; UNE Replacement    52      6.19      Easements and Rights of
Way    54      6.20      Capital Calls    54      6.21      Bonus Payments    54
     6.22      Transaction Expenses    55      6.23      Name Changes;
Dissolution of the Selling Companies; Noncompetition Agreement    55      6.24
     Equity Investment Transfer; ROFR; Admission Consents    56

 

ii



--------------------------------------------------------------------------------

    6.25      Cable Program Agreements    58 ARTICLE VII. CONDITIONS TO
CONSUMMATION OF THE PURCHASE    58     7.1      Conditions to Each Party’s
Obligations to Effect the Purchase    58     7.2      Conditions to the Selling
Companies’ Obligations to Effect the Purchase    59     7.3      Conditions to
the Parent’s and Newco’s Obligations to Effect the Purchase    59     7.4     
Closing Deliverables    61 ARTICLE VIII. TERMINATION; AMENDMENT; WAIVER    62
     8.1      Termination by Mutual Consent    62      8.2      Termination by
Either Parent or the Selling Companies    62      8.3      Termination by Parent
   63      8.4      Termination by STS    63      8.5      Effect of Termination
   63      8.6      Extension; Waiver    63 ARTICLE IX. INDEMNIFICATION    64
     9.1      Indemnification by the Selling Companies and Majority Shareholders
   64      9.2      Indemnification by Parent    68      9.3      Third-Party
Actions    69      9.4      Escrow    70      9.5      Sole and Exclusive Remedy
   70      9.6      Tax Adjustment    70 ARTICLE X. GENERAL PROVISIONS    70
     10.1      Binding Arbitration    70 ARTICLE XI. ADDITIONAL AGREEMENTS    71
     11.1      Cooperation on Tax Matters    71      11.2      Tax Adjustment   
71      11.3      Section 1060 Allocation; Reporting    72      11.4     
Calculation and Payment of Tax Adjustment    72      11.5      Tax Adjustment
Indemnification    73      11.6      Access to Information    73 ARTICLE XII.
MISCELLANEOUS AND GENERAL    74      12.1      Payment of Expenses    74
     12.2      Survival of Confidentiality    74      12.3      Modification or
Amendment    74      12.4      Waiver of Conditions    74      12.5     
Counterparts    74

 

iii



--------------------------------------------------------------------------------

     12.6      Governing Law    75      12.7      Notices    75      12.8     
Entire Agreement; Assignment    76      12.9      Parties in Interest    76
     12.10      Certain Definitions    76      12.11      References and Titles
   86      12.12      Obligation of Parent    87      12.13      Validity    87
     12.14      Captions    87

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT (this “Agreement”), dated November 21, 2008, by and
among Iowa Telecommunications Services, Inc., an Iowa corporation (“Parent”),
Sherburne Tele Systems, Inc., a Minnesota corporation (“STS”), Sherburne County
Rural Telephone Co., a Minnesota corporation (“SCRTC”), Sherburne Tel-Com, Inc.,
a Minnesota corporation (“STCI”), Sherburne Cable-Com, Inc., a Minnesota
corporation (“SCCI”), Sherburne Long Distance, Inc., a Minnesota corporation
(“SLDI”), Northstar Access, LLC, a Minnesota limited liability company
(“Northstar”), Northstar Tele-Com, Inc., a Minnesota corporation (“NT”)
Sherburne Fiber-Com, Inc. (“SFCI”) (with STS, SCRTC, STCI, SCCI, SLDI,
Northstar, NT and SFCI, collectively referred to as the “Selling Companies” or
singularly may be referred to as a “Selling Company”) and those shareholders of
capital stock of STS set forth on the signature page of the Agreement (the
“Majority Shareholders”) and Robert K. Eddy in his capacity as the Shareholders’
Representative as referenced in Section 3.7.

RECITALS

WHEREAS, the Selling Companies operate a telecommunications business
headquartered in Big Lake, Minnesota that provides regulated and non-regulated
services to residential and business customers (the “Business”);

WHEREAS, the Selling Companies desire to sell and Parent desires to purchase,
the Assets (as defined below) of the Selling Companies used in the operation of
the Business for the consideration and on the terms set forth in this Agreement
(the “Purchase”);

WHEREAS, the board of directors of STS (the “Board of Directors”) and of the
Selling Companies have, upon the terms and subject to the conditions of this
Agreement, determined that the Purchase is in the best interests of the Selling
Companies and have hereby approved this Agreement and the transactions
contemplated hereby;

WHEREAS, Parent, the Selling Companies and the Majority Shareholders desire to
make certain representations, warranties, covenants and agreements in connection
with the acquisition of the Assets; and

WHEREAS, in connection with the transactions contemplated hereunder, prior to
Closing Parent may transfer all or a portion of its rights hereunder to one or
more newly formed corporations, limited liability companies or other business
entities and wholly-owned direct or indirect subsidiaries or Parent or to
existing wholly-owned direct or indirect subsidiaries of Parent (a “Newco” or
the “Newcos”).

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, Parent
and the Selling Companies and the Majority Shareholders hereby agree as follows:

 

5



--------------------------------------------------------------------------------

ARTICLE I.

SALE AND TRANSFER OF ASSETS; CLOSING

1.1 Assets to Be Sold. Upon the terms and subject to the conditions set forth in
this Agreement, at the Closing, but effective as of the Effective Time, the
Selling Companies shall sell, convey, assign, transfer and deliver to Parent
and/or Newco and Parent and/or Newco shall purchase, assume and acquire from the
Selling Companies, free and clear of any Liens other than Permitted Liens all of
the Selling Companies’ right, title and interest in and to all of the Assets,
personal or mixed, tangible and intangible, of every kind and description,
wherever located, except for the Excluded Assets. In order to effect the
transfer of the Assets that are Real Property, each of the applicable Selling
Companies and Parent shall execute and perform the obligations set forth in a
real property purchase agreement, the form of which is attached hereto as
Exhibit A (the “Real Property Purchase Agreement”).

1.2 Excluded Assets. Notwithstanding anything to the contrary contained in
Section 1.1 or elsewhere in this Agreement, the Excluded Assets of the Selling
Companies shall not be part of the sale and purchase contemplated hereunder and
are excluded from the Assets and shall remain the property of the Selling
Companies after the Closing.

1.3 Assumed Liabilities; Retained Liabilities. On the Closing Date, but
effective as of the Effective Time, Parent and/or Newco shall assume and agree
to pay, perform and discharge all of the Assumed Liabilities. The Retained
Liabilities will not be assumed by Parent and/or Newco and shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by the Selling Companies.

1.4 Closing. The closing of the Purchase (the “Closing”) shall take place (a) at
the offices of Fredrikson & Byron, P.A. on the last business day of the month
following the date on which the last of the conditions set forth in Article VII
hereof shall be fulfilled or waived in accordance with this Agreement or (b) at
such other place, time and date as Parent and STS may agree; provided however
the Closing shall not occur before January 1, 2009. The transactions
contemplated hereunder, including Parent’s or Newco’s assumption of the Assumed
Liabilities, shall become effective as of 12:01 a.m. on the day following the
Closing Date, unless otherwise agreed upon by the parties hereto (the “Effective
Time”).

ARTICLE II.

INTENTIONALLY DELETED

ARTICLE III.

PURCHASE PRICE; SHAREHOLDER MEETING;

ESCROW; SHAREHOLDERS’ REPRESENTATIVE

3.1 Calculation of Amounts; Definitions.

 

  (a) “Cash on Hand” means cash or cash equivalents held on hand by the Selling
Companies as of the close of business on the Closing Date.

 

  (b)

“Cash Purchase Price” shall be equal to Seventy Six Million Four Hundred
Thousand Dollars ($76,400,000) (the “Asset Value”) (i) plus or

 

6



--------------------------------------------------------------------------------

 

minus any UNE Replacement Reimbursement Amount (as determined pursuant to
Section 6.18), (ii) minus any Incomplete Infrastructure Replacement Costs (as
determined pursuant to Section 6.18), (iii) plus or minus the amount, if any, by
which the Closing Date Working Capital exceeds or is less than Target
respectively, (iv) plus an amount equal to any EN-TEL Capital Calls, (v) plus or
minus any difference between the Estimated Tax Adjustment Amount and the Final
Tax Adjustment Amount, (vi) minus any CTC Waiver Deduction, (vi) minus the value
of any express guarantees of third party debt by the Selling Companies, which
shall, for avoidance of doubt, include without limitation the principal amount
guaranteed by the Selling Companies relating to EN-TEL, unless any such
guarantee has been released to the satisfaction of the Parent prior to the
Closing Date, but shall exclude any guarantee(s) related to SHAL, and
(vii) minus any Equity Investment Deduction (as determined pursuant to
Section 6.24).

 

  (c) “Closing Date Working Capital” shall mean current assets (including Cash
on Hand but excluding any current assets that are Excluded Assets) minus current
liabilities (except for current liabilities that are Retained Liabilities) on
the Closing Date calculated as shown on the Estimated Closing Date Balance
Sheet, which shall not exceed the Target plus $5,000,000 and must include at
least $1,000,000 of Cash on Hand.

 

  (d) “EN-TEL Capital Call” means the actual amount paid by a Selling Company to
EN-TEL prior to the Closing related to any mandatory capital call with respect
to a Selling Company’s ownership interests in EN-TEL as set forth on Schedule
6.1(h).

 

  (e) “Equity Investment Deduction” means an amount that may be deducted from
the Estimated Cash Purchase Price and the Cash Purchase Price at Closing
pursuant to the terms of Section 6.24 hereof.

 

  (f) “Estimated Cash Purchase Price” means the Asset Value (i) plus or minus
any UNE Replacement Reimbursement Amount (as determined pursuant to
Section 6.18), (ii) minus any Incomplete Infrastructure Replacement Costs (as
determined pursuant to Section 6.18), (iii) plus or minus the amount, if any, by
which the Estimated Closing Date Working Capital exceeds or is less than Target
respectively, (iv) plus an amount equal to any EN-TEL Capital Calls, plus any
Estimated Tax Adjustment Amount, (v) minus any CTC Waiver Deduction, (vi) minus
the value of any express guarantees of third party debt by the Selling
Companies, which shall, for avoidance of doubt, include without limitation the
principal amount guaranteed by the Selling Companies relating to EN-TEL, unless
any such guarantee has been released to the satisfaction of the Parent prior to
the Closing Date, but shall exclude any guarantee(s) related to SHAL, and
(vii) minus any Equity Investment Deduction (as determined pursuant to
Section 6.24).

 

7



--------------------------------------------------------------------------------

  (g) “Estimated Closing Date Working Capital” means current assets (including
Cash on Hand but excluding any current assets that are Excluded Assets) minus
current liabilities (except for current liabilities that are Retained
Liabilities) estimated as of the close of business on the Closing Date
calculated as shown on the Estimated Closing Date Balance Sheet, which shall not
exceed the Target plus $5,000,000 and must include at least $1,000,000 of Cash
on Hand.

 

  (h) “Purchase Price” means the Cash Purchase Price plus the value of any
Assumed Liabilities.

 

  (i) “Target” means an anticipated Closing Date Working Capital as set forth on
Exhibit B.

 

  (j) “UNE Replacement Reimbursement Amount” means an amount equal to those
capital expenditures to be made by a Selling Company prior to the Closing Date
on the 700 MHz infrastructure and physical UNE replacement set forth on Schedule
3.1(j) attached hereto (the “UNE Replacement”), with such amount to be no
greater than $383,000 (the “Maximum UNE Replacement Reimbursement Amount”). The
Maximum UNE Replacement Reimbursement Amount presumes that the Selling Companies
complete replacement of at least 850 local loops in the service territory of
Northstar (the “Loops”) and all necessary infrastructure repair or replacement
costs set forth on Schedule 3.1(j) (the “Infrastructure Replacement”) are
incurred and paid as of the Closing Date, and, accordingly, (i) the UNE
Replacement Reimbursement Amount shall be reduced by $75,000 at the time of
Closing if the Selling Companies fail to replace at least 850 Loops as of the
Closing Date, which $75,000 the parties have agreed to as a liquidated and final
amount to compensate the Parent for any lost cost savings as a result of the
failure to complete at least 850 Loops as of the Closing Date, and (ii) the UNE
Replacement Reimbursement Amount shall be further adjusted to compensate the
Selling Companies for the Loops that have been replaced as of the Closing Date,
as provided in Section 6.18(b). All actions taken by the Selling Companies prior
to the Closing pursuant to and in accordance with this Section 3.1(j) and
Section 6.18 hereof shall be deemed approved by Parent for purposes of
Section 6.1 of this Agreement.

All accounting terms in this section have the meanings given to them by GAAP,
applied on a basis consistent with the preparation of the 2007 Balance Sheet.

3.2 Calculation of Estimated Cash Purchase Price.

 

  (a)

At least ten (10) days prior to the Closing Date, STS will deliver to Parent an
estimated consolidated balance sheet in substantially the form attached hereto
as Exhibit B (the “Estimated Closing Date Balance Sheet”) for the Selling
Companies as of the close of business on the Closing Date

 

8



--------------------------------------------------------------------------------

 

determined on a pro forma basis giving effect to the transactions contemplated
by this Agreement and in accordance with GAAP applied on a basis consistent with
the preparation of the 2007 Balance Sheet. The Estimated Closing Date Balance
Sheet delivered to Parent shall include all of the supporting schedules setting
forth in reasonable detail all amounts included in the Estimated Closing Date
Balance Sheet. The Estimated Closing Date Balance Sheet will include a
determination of the Estimated Closing Date Working Capital.

 

  (b) Parent shall have three (3) days after the receipt of the Estimated
Closing Date Balance Sheet (the “Review Period”) to accept or reject the
Estimated Closing Date Balance Sheet provided by STS. If Parent accepts the
Estimated Closing Date Balance Sheet as provided by STS pursuant to
Section 3.2(a) above, the Closing shall occur as set forth in Section 1.4 of
this Agreement. If Parent does not accept or agree with the Estimated Closing
Date Balance Sheet (an “Estimated Closing Date Balance Sheet Dispute”), the
Parent will notify STS in writing regarding the nature of the Estimated Closing
Date Balance Sheet Dispute no later than the end of business on the final day of
the Review Period. The parties shall, in good faith, attempt to resolve any
Estimated Closing Date Balance Sheet Dispute for a period of five (5) days (the
“Dispute Period”). If the Parent STS cannot agree upon a resolution to any
Estimated Closing Date Balance Sheet Dispute during the Dispute Period, then:

 

  (i) If the aggregate value of the impact of the Estimated Closing Date Balance
Sheet Dispute (the “Discrepancy Amount”) does not exceed $1,000,000, the parties
shall proceed to Closing pursuant to Section 1.4 of this Agreement and resolve
the Estimated Closing Date Balance Sheet Dispute at a later date according to
the procedure set forth in Section 3.4 of this Agreement;

 

  (ii) If the Discrepancy Amount exceeds $1,000,000 (with such excess amount
referred to as the “Discrepancy Excess”), the amount of money deposited as the
True-Up Reserve Amount shall be increased by an amount equal to the Discrepancy
Excess and the parties will proceed to Close pursuant to Section 1.4 of this
Agreement and resolve the Estimated Closing Date Balance Sheet Dispute at a
later date according to the procedure set forth in Section 3.4 of this
Agreement; or

 

  (iii) Parent, at its sole discretion, may waive the Estimated Closing Date
Balance Sheet Dispute and proceed to Closing pursuant to Section 1.4 of this
Agreement.

Any waiver or action of the Parent under this Section 3.2(b) shall not impact
Parent’s rights for indemnification pursuant to Article IX of this Agreement.

 

9



--------------------------------------------------------------------------------

3.3 Payment of Estimated Cash Purchase Price. On the Closing Date, Parent shall
deliver to STS by wire transfer the Estimated Cash Purchase Price minus the
Escrow Amount, which may, subject to Section 3.5(b) below, include the Contract
Waiver Escrow. For purposes of receipt of any proceeds, actions or notifications
pursuant to the terms of this Agreement, STS agrees to serve as the agent for
all of the Selling Companies and to the extent proceeds, notification or actions
are taken by or delivered to STS, the parties hereto agree that such amounts,
actions or notifications shall be deemed received or taken by the applicable
Selling Company if other than STS.

3.4 Determination of Cash Purchase Price; Determination of Revised
Infrastructure Replacement Costs; Payment of Final Consideration.

 

  (a) No later than ninety (90) days after the Closing Date, Parent shall
prepare and deliver to STS a preliminary final consolidated balance sheet in a
form attached hereto as Exhibit B for STS as of the close of business on the
Closing Date, determined in accordance with GAAP applied on a basis consistent
with the preparation of the 2007 Balance Sheet (the “Closing Date Balance
Sheet”) that calculates the Closing Date Working Capital. If there is an
Incomplete Infrastructure Replacement Costs Dispute as described in Section 6.18
hereof, the Parent shall also prepare a statement of the actual Infrastructure
Replacement Costs incurred as of the date the Closing Date Balance Sheet is
delivered hereunder (the “Revised Infrastructure Replacement Costs”) and such
Revised Infrastructure Replacement Costs shall be subject to the procedural
examination set forth in this Section 3.4 for purposes of calculating any Final
Downward Adjustment or Final Upward Adjustment, with such Revised Infrastructure
Replacement Costs delivered no later than ninety (90) days after the Closing
Date. No later than ninety (90) days after the completion of both the Valuation
contemplated pursuant to Section 11.8(a) and the final resolution of the Closing
Date Balance Sheet pursuant to the terms of this Section 3.4, Parent shall
deliver to STS a written statement setting forth the Final Tax Adjustment
Amount.

 

  (b)

STS shall be permitted during the ninety (90) day period following delivery of
the Closing Date Balance Sheet, the Final Tax Adjustment Amount or the Revised
Infrastructure Replacement Costs to examine, and Parent shall make available,
the books and records relied upon by Parent in preparing the draft Closing Date
Balance Sheet, the Final Tax Adjustment Amount or the Revised Infrastructure
Replacement Costs. As promptly as practicable, and in no event later than the
last day of applicable ninety (90) day period following the delivery to STS of
the Closing Date Balance Sheet, the Revised Infrastructure Replacement Costs and
the Final Tax Adjustment Amount, STS shall either inform Parent in writing that
the applicable Closing Date Balance Sheet, the Final Tax Adjustment Amount or
the Revised Infrastructure Replacement Costs is acceptable or object to the
applicable Closing Date Balance Sheet, the Final Tax Adjustment Amount or the
Revised Infrastructure Replacement

 

10



--------------------------------------------------------------------------------

 

Costs by delivering to Parent a written statement setting forth a specific
description of STS’ objections to the applicable Closing Date Balance Sheet, the
Final Tax Adjustment Amount or the Revised Infrastructure Replacement Costs
(each a “Statement of Objections”) and STS’ calculation of any disputed amounts.
If Parent shall not have received a Statement of Objections on or before the
expiration of the applicable ninety (90) calendar day period, STS will be deemed
irrevocably to have accepted the Parent’s Closing Date Balance Sheet, the Final
Tax Adjustment Amount or the Revised Infrastructure Replacement Costs. If a
Statement of Objections is delivered, Parent and STS shall attempt in good faith
to resolve any dispute within thirty (30) days after delivery. If Parent and STS
are unable to resolve the dispute within such thirty (30) day period, an
accounting firm acceptable to all parties shall resolve any unresolved
objections related to accounting matters. If Parent and STS are unable to agree
on the choice of an accounting firm, they will select a nationally recognized
accounting firm by lot (after excluding the regular outside accounting firms of
Parent and STS. The accounting firm will determine, in accordance with the terms
of this Agreement, the amount to be included in the applicable Closing Date
Balance Sheet and the Closing Date Working Capital or the Final Tax Adjustment
Amount, consistent with the amounts included in the Estimated Closing Date
Balance Sheet or Tax Adjustment Methodology. The parties will provide the
accounting firm, within ten (10) days of its selection, with a definitive
statement of the position of each party with respect to each unresolved
objection and will advise the accounting firm that the parties accept the
accounting firm as the appropriate person to interpret this Agreement for all
purposes relevant to the resolution of the unresolved objections. Parent will
provide the accounting firm access to the books and records of STS. The
accounting firm will have thirty (30) days to carry out a review of the
unresolved objections and prepare a written statement of its determination
regarding each unresolved objection. The determination of any accounting firm so
selected will be set forth in writing and will be conclusive and binding upon
the parties. If the Parent and STS submit any unresolved objections to an
accounting firm for resolution as provided in this Section 3.4(b), each will
bear their respective costs and expenses and each shall bear one-half (1/2) of
the costs and expenses of the mutually selected accounting firm. Such firm’s
resolution of the accounting matters shall be conclusive, binding upon the
parties, nonappealable, and not be subject to further review, and shall be
considered a final arbitration award that is enforceable pursuant to the terms
of the Federal Arbitration Act.

 

  (c)

If the Closing Date Balance Sheet as finally determined, the Final Tax
Adjustment Amount or the Revised Infrastructure Replacement Costs result in a
Final Downward Adjustment, (i) any Final Downward Adjustment related to either
the Closing Date Balance Sheet or the Revised Infrastructure Replacement Costs
shall be withdrawn first, from the True-Up Reserve Amount on deposit pursuant to
the Escrow

 

11



--------------------------------------------------------------------------------

 

Agreement, and second, if the True-Up Reserve Amount is not sufficient, the
Majority Shareholders shall reimburse to the Parent any such deficiency; or
(ii) any Final Downward Adjustment related to the Final Tax Adjustment Amount
shall be withdrawn first, from the Tax Adjustment Escrow on deposit pursuant to
the Escrow Agreement, and second, if the Tax Adjustment Escrow is not
sufficient, the Majority Shareholders shall reimburse to the Parent any such
deficiency. The Indemnification Amount may not be used to satisfy any such
payment obligations of the Majority Shareholders without the Parent’s consent.
Any remaining portion of the True-Up Reserve Amount on deposit pursuant to the
Escrow Agreement after the foregoing withdrawal shall be promptly paid to STS by
the Escrow Agent, as final payment to the Selling Companies of the Cash Purchase
Price, except to the extent any further amounts are released from the Escrow
Agreement. Any remaining portion of the Tax Adjustment Escrow on deposit
pursuant to the Escrow Agreement after the foregoing withdrawal shall be
promptly paid to the Parent.

 

  (d) If the Closing Date Balance Sheet as finally determined, the Final Tax
Adjustment Amount or the Revised Infrastructure Replacement Costs results in a
Final Upward Adjustment, Parent shall (i) with respect to a Final Upward
Adjustment related to the Closing Date Balance Sheet or the Revised
Infrastructure Replacement Costs, within five (5) Business Days pay the Final
Upward Adjustment to STS, or (ii) with respect to a Final Upward Adjustment
related to the Final Tax Adjustment Amount, such Final Upward Adjustment shall,
within five (5) Business Days, be withdrawn first, from the Tax Adjustment
Escrow on deposit pursuant to the Escrow Agreement, and second, if the Tax
Adjustment Escrow is not sufficient, the Parent shall pay to STS any such
deficiency. In such event, the Escrow Agent shall promptly distribute to STS the
True-Up Reserve Amount and/or the Tax Adjustment Escrow (the True-Up Reserve
Amount, the Tax Adjustment Escrow together with the Final Upward Adjustment, is
referred to as the “Additional Payment”). Any remaining portion of the Tax
Adjustment Escrow on deposit pursuant to the Escrow Agreement after the
foregoing withdrawal shall be promptly paid to the Parent.

3.5 Escrow.

 

  (a)

On the Closing Date, Parent and STS on behalf of all Selling Companies will
execute and deliver an Escrow Agreement substantially similar to Exhibit C
attached hereto, by and among Parent, STS and the Escrow Agent (the “Escrow
Agreement”), and Parent will deliver to the Escrow Agent, as agent, the Escrow
Amount which shall be maintained in four (4) separate escrow accounts. The
True-Up Reserve Amount shall be used to pay any Final Downward Adjustment
related to the Closing Date Balance Sheet or the Revised Infrastructure
Replacement Costs, with the balance

 

12



--------------------------------------------------------------------------------

 

of any amount not so used being paid as set forth in Section 3.4. The Tax
Adjustment Escrow shall be used to pay any Final Downward Adjustment or Final
Upward Adjustment related to the Final Tax Adjustment Amount. The
Indemnification Amount shall be applied to satisfy any indemnity claims of
Parent or Indemnified Parties (if any) under Article IX and, at Parent’s
discretion pursuant to Section 3.4 hereof, to pay the remaining portion of any
Final Downward Adjustment if the True-Up Reserve Amount is not sufficient for
such payment. The Contract Waiver Escrow shall be paid to the Parent and/or the
Selling Companies as provided in subsection (b) below. The Escrow Amount will be
held by the Escrow Agent in available funds in accordance with the terms and
conditions of the Escrow Agreement and will be disbursed as provided in the
Escrow Agreement. Any funds released from the Indemnification Amount because
such amounts are no longer subject to indemnification claims shall be paid to
STS.

 

  (b) (i) The Contract Waiver Escrow shall be deposited with the Escrow Agent at
Closing unless the Selling Companies deliver to the Parent prior to the Closing
written consents in a form satisfactory to Parent to all of the Selling
Companies Contracts identified on Schedule 3.5(b) attached hereto (the “Contract
Waiver Agreements,” with such written consents referred to as the “Contract
Waivers”). If all Contract Waivers are delivered by Closing, the Contract Waiver
Escrow shall be reduced to zero. If a specific Contract Waiver is delivered
prior to or by Closing, the Contract Waiver Escrow shall be reduced by the
specific dollar amount enumerated in Schedule 3.5(b) for that specific Contract
Wavier (with such amounts referred to for each Contract Waiver Agreement as the
“Contract Wavier Value”).

(ii) In the event the Selling Companies fail to obtain the Contract Waiver for
any Contract Waiver Agreement prior to Closing, the Selling Companies shall have
180 days after the Closing Date (the “Contract Waiver Period”) to obtain any
remaining Contract Waivers not obtained prior to Closing. Pending the obtaining
of such Contract Waiver, the parties shall cooperate with each other in any
reasonable and lawful arrangements designed to provide to Parent the benefits of
use of the Contract Waiver Agreement for its term (or any right or benefit
arising thereunder, including the enforcement for the benefit of Parent of any
and all rights of the Selling Companies against a third party thereunder).
Parent shall pay or reimburse the Selling Companies for any expenses or costs
owed under, and shall be entitled to retain the benefits received under, the
Contract Waiver Agreement or such other arrangements during the Contract Waiver
Period.

(iii) If during the Contract Waiver Period additional Contract Waivers are
delivered to Parent by the Selling Companies, upon delivery of each such
Contract Wavier the applicable Contract Waiver Agreement shall be

 

13



--------------------------------------------------------------------------------

included in the Assets and the Assumed Liabilities, and the parties shall
promptly cause the Escrow Agent to distribute to STS the applicable Contract
Waiver Value for that specific Contract Waiver Agreement.

(iv) For any Contract Waiver Agreement for which a Contract Waiver is not
obtained prior to the end of the Contract Waiver Period, Parent shall, upon
notice to STS, either (x) reject the assignment of such Contract Waiver
Agreement, in which case such Contract Waiver Agreement shall not be an Asset or
an Assumed Liability but shall be an Excluded Asset and/or a Retained Liability
of the Selling Companies and the parties shall promptly cause the Escrow Agent
to distribute to Parent the applicable Contract Waiver Value for that specific
Contract Waiver Agreement, or (y) accept the assignment of such Contract Waiver
Agreement, in which case such Contract Waiver Agreement shall be included in the
Assets and the Assumed Liabilities and the parties shall promptly cause the
Escrow Agent to distribute to STS the applicable Contract Waiver Value for that
specific Contract Waiver Agreement.

 

  (c) All fees, costs and expenses of the Escrow Agent shall be paid one-half by
the Parent and one-half by the Selling Companies.

3.6 Voting Agreement; Shareholders’ Meeting; ESOP Participant Approval Process.

 

  (a) By the execution hereof, the Majority Shareholders hereby agree to vote
all Shares held by the Majority Shareholders to approve the execution of this
Agreement and the transactions contemplated hereby and, to the extent any such
Majority Shareholders are a participant in the ESOP, to vote in favor of the
transactions contemplated hereby if the approval of such is passed through to
the participants in the ESOP.

 

  (b) STS, acting through the Board of Directors, will, as promptly as
reasonably practical, take all actions necessary to approve the transactions
contemplated under this Agreement by either:

 

  (i) duly calling, giving notice of, convening and holding (including an option
for attendance by remote communications) a special meeting of its shareholders
for the purpose of considering and taking action upon this Agreement (the
“Shareholders’ Meeting”); or

 

  (ii) written action of the STS Shareholders.

 

  (c) STS shall:

 

  (i)

use all reasonable efforts to prepare an information statement or other
materials to be provided to the Shareholders and the ESOP Trustee for the
purposes of considering and taking action upon this Agreement (the “Information
Statement”) and obtain and furnish

 

14



--------------------------------------------------------------------------------

 

the information required to be included by it in the Information Statement. STS
shall allow Parent reasonable opportunity to review and comment on the
Information Statement and all amendments and supplements thereto prior to its
distribution;

 

  (ii) include in the Information Statement (as defined above) the
recommendation of the Board of Directors that Shareholders of STS vote in favor
of the approval of this Agreement;

 

  (iii) STS shall use its reasonable efforts to solicit proxies in connection
with the Shareholders Meeting;

 

  (d) The parties acknowledge and agree that the transactions contemplated
hereby must be voted upon by the participants in the ESOP (the “ESOP
Participants”) pursuant to the Internal Revenue Code requirements for employee
stock ownership plans. STS has engaged the ESOP Trustee to independently
represent the ESOP Participants with respect to the transactions contemplated
hereunder. The Majority Shareholders agree that the Majority Shareholders
instead of STS shall be responsible for any indemnification obligations related
to the ESOP Trustee’s misstatement of or failure or omission to disclose a
material fact related to the transactions contemplated under this Agreement to
the ESOP Participants.

 

  (e) Notwithstanding the foregoing, neither STS nor any Shareholder shall
disclose this Agreement, any Ancillary Document or any schedules attached to any
such document, or the contents of any of the foregoing, to any Person (including
any ESOP Participant) who is not a party to a confidentiality agreement with STS
until such time as the Parent has filed this Agreement in its periodic reports
with the Securities and Exchange Commission (the “SEC”).

3.7 Appointment of Shareholders’ Representative.

 

  (a) Each Shareholder who executes this Agreement and each other Shareholder
who does not execute this Agreement, by approval of this Agreement, hereby
irrevocably constitutes and appoints Robert K. Eddy as the true and lawful agent
and attorney-in-fact (the “Shareholders’ Representative”) with the powers set
forth herein. If Robert K. Eddy is unwilling or unable to serve as Shareholders’
Representative, a successor Shareholders’ Representative shall be appointed by a
plurality of Persons who held Outstanding Shares immediately prior to the
Effective Time, with each such Person voting based on the number of Outstanding
Shares so held. The absence of a Shareholders’ Representative, due to
resignation or any other reason whatsoever, shall not impair or prejudice any
right or remedy Parent may have at law or equity or under the terms of this
Agreement.

 

15



--------------------------------------------------------------------------------

  (b) Parent shall be entitled to rely upon any communication or writings given
by or to, or executed by, the Shareholders’ Representative. All notices to be
sent to any Shareholder pursuant to this Agreement or any other agreement
contemplated hereby or delivered in connection herewith may be addressed to the
Shareholders’ Representative and any notice so sent or delivered shall be deemed
proper and sufficient notice to each Shareholder hereunder. The Shareholders
hereby consent and agree that the Shareholders’ Representative is authorized to
accept and deliver notice on behalf of each Shareholder pursuant hereto and
pursuant to all other agreements contemplated hereby or delivered in connection
herewith and to deliver waivers and consents on behalf of each Shareholder.

 

  (c) The Shareholders’ Representative is hereby appointed and constituted the
true and lawful attorney-in-fact of each Shareholder with full power in his,
her, or its name and on his, her, or its behalf to act according to the terms of
this Agreement and all other agreements contemplated hereby or thereby or
delivered in connection herewith or therewith in the absolute discretion of the
Shareholders’ Representative, and in general to do all things and to perform all
acts, including amending this Agreement (other than to reduce the Cash Purchase
Price by more than one percent (1%), and executing and delivering all
agreements, certificates, receipts, instructions and other instruments
contemplated by or deemed advisable in connection with this Agreement. This
power of attorney and all authority hereby conferred is granted subject to the
interest of the other Shareholders hereunder and in consideration of the mutual
covenants and agreements made herein, and shall be irrevocable and coupled with
an interest and shall not be terminated by any act of any Shareholder or by
operation of law, whether by death or other event. In addition to the foregoing,
the Shareholders’ Representative shall have full power and authority on behalf
of the Shareholders to (i) to take any action which the Shareholders’
Representative is required or permitted to take under this Agreement, (ii) to
take all actions necessary to wind up the business of STS and its Subsidiaries,
and (iii) to negotiate, settle and compromise and otherwise handle all claims of
the Parent with respect to Parent Damages.

 

  (d)

Nothing in this Agreement is intended, and nothing in this Agreement shall be
interpreted as, imposing upon the Shareholders’ Representative, as the agent and
attorney-in fact for the Shareholders any personal liability, personal economic
obligation, or personal guarantee in favor of any party to this Agreement or any
third party. The Shareholders’ Representative and any agent employed by the
Shareholders’ Representative shall not have any liability to any Shareholder
related to the Shareholders’ Representative’s duties hereunder, except for
intentional fraud, willful misconduct or bad faith. The Shareholders agree to
indemnify and hold the Shareholders’ Representative harmless against any loss,
liability or expense incurred without intentional fraud, willful misconduct or
bad faith on the part of the Shareholders’ Representative,

 

16



--------------------------------------------------------------------------------

 

arising out of or in connection with carrying out its duties hereunder,
including the costs and expenses of defending against any claim of liability in
connection with the exercise or performance of any of its powers or duties
hereunder (including reasonable attorney’s fees and expenses). Notwithstanding
the foregoing, the Shareholders’ Representative acknowledges that he is acting
as a fiduciary under ERISA with respect to its decisions that may affect the
rights of the ESOP under this Agreement and agrees that any such decisions shall
be made with reasonable prior notice to the ESOP and in accordance with the
fiduciary standards of ERISA.

 

  (e) In furtherance of its role, the Shareholders’ Representative shall be
entitled to incur such reasonable costs and expenses as the Shareholders’
Representative may deem appropriate under the circumstances, which expenses may
include, but shall not be limited to, hiring attorneys, accountants, appraisers,
and other professional advisors. Each Shareholder shall be responsible to
reimburse the Shareholders’ Representative for such Shareholder’s pro rata
portion of all such costs and expenses incurred by the Shareholders’
Representative within ten (10) days of written notification from the
Shareholders’ Representative. After the Closing Date, the Shareholders’
Representative shall receive from STS a fee of Two Thousand Dollars ($2,000) per
month for his services.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE SELLING COMPANIES

The Selling Companies and the Shareholders hereby make the representations and
warranties in the following sections of this Article IV to Parent and Newco,
except as qualified or supplemented by schedules in the Selling Companies
Disclosure Schedule attached hereto. Each such schedule is numbered by reference
to representations and warranties in a specific section of this Article IV. The
inclusion of any exception, qualification or supplemental disclosure to such
Selling Companies Disclosure Schedule shall not be deemed an admission that such
item is a material fact, event or circumstance or that such item has had, or
would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

4.1 Corporate Organization and Qualification. Schedule 4.1 contains a correct
and complete list of all of STS Subsidiaries as of the date hereof and all of
these entities are a party to this Agreement as a Selling Company. Each of the
Selling Companies is a corporation (or a limited liability company) duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation and is qualified and in good standing
as a foreign corporation or limited liability company in the jurisdictions set
forth on Schedule 4.1 and each jurisdiction where the properties owned, leased
or operated or the business conducted by it require such qualification, except
where failure to so qualify or be in good standing would not have a Company
Material Adverse Effect. Each of the Selling Companies has all requisite power
and authority (corporate or otherwise) to own its properties and to carry on its
business as it is now being conducted except where failure to have such power
and authority would not have a Company Material Adverse Effect. STS has provided
to Parent complete and correct copies of the STS’ Articles of Incorporation, as
amended, and By-Laws, as amended, and the governing documents of each of the
other Selling Companies.

 

17



--------------------------------------------------------------------------------

4.2 Capitalization. The authorized capital stock of STS consists of 15,000,000
shares of common stock, par value $.01 per share (the “Shares”). As of the date
hereof there are 14,436,920 Shares issued and outstanding (“Outstanding
Shares”). All of the Outstanding Shares of STS have been duly authorized and
validly issued and are fully paid and nonassessable, and are owned beneficially
and of record by the persons and in the amounts identified in Schedule 4.2.
Except as set forth on Schedule 4.2, all outstanding shares of capital stock of
the Selling Companies (except for STS) are owned by STS or a direct or indirect
wholly owned subsidiary of STS, free and clear of all Liens, charges,
encumbrances, claims and options of any nature. Except as set forth above and on
Schedule 4.2, there are not as of the date hereof any outstanding or authorized
options, warrants, calls, rights (including preemptive rights), commitments or
any other agreements of any character which any Selling Company is a party to,
or may be bound by, requiring it to issue, transfer, sell, purchase, redeem or
acquire any Shares or any securities or rights convertible into, exchangeable
for, or evidencing the right to subscribe for, any Shares or any shares of the
capital stock of any of the Selling Companies.

4.3 Authority Relative to This Agreement. Each Selling Company has the requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement and the
consummation by each Selling Company of the transactions contemplated hereby
have been duly and validly authorized by the board of directors of STS and of
each of the Selling Companies and the shareholders of each Selling Company other
than STS, and no other corporate proceedings on the part of each Selling Company
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby, other than, with respect to the Purchase, the approval of
the Purchase and this Agreement by holders of Outstanding Shares in accordance
with the MBCA. The board of directors of each Selling Company has determined
this Agreement and the transactions contemplated hereby are fair to and in the
best interest of the shareholders of each Selling Company and have recommended
the approval and adoption of this Agreement by the shareholders of each Selling
Company. This Agreement has been duly and validly executed and delivered by the
Selling Companies and, assuming this Agreement constitutes the valid and binding
agreement of Parent and Newco, constitutes the valid and binding agreement of
the Selling Companies, enforceable against the Selling Companies in accordance
with its terms, except that such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law). Neither STS nor any of the other Selling
Companies is an “investment company,” as such term is defined in Section 3(a) of
the Investment Company Act of 1940.

4.4 Consents and Approvals; No Violation.

 

  (a) Neither the execution and delivery of this Agreement nor the consummation
by the Selling Companies of the transactions contemplated hereby will:

 

  (i) conflict with or result in any breach of any provision of the respective
articles of incorporation, as amended, or by-laws, as amended, articles of
organization, as amended, or member control agreements, as amended, of STS or
any of its Subsidiaries;

 

18



--------------------------------------------------------------------------------

  (ii) require any consent, approval, authorization or permit of, or filing with
or notification to, any governmental or regulatory authority, except (A) in
connection with the applicable requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), (B) such filings and
consents as may be required by the Federal Communications Commission (the
“FCC”), the rules and regulations promulgated by the FCC (the “FCC Rules”), or
the rules and regulations promulgated by the Minnesota Public Utilities
Commission or the Iowa Utilities Board (collectively the “State Communications
Laws and Regulations”) as set forth on Schedule 4.4(a), (C) such filings and
consents as may be required under any environmental, health or safety law or
regulation pertaining to any notification, disclosure or required approval
triggered by the Purchase or the transactions contemplated by this Agreement as
set forth on Schedule 4.4(a), (D) where the failure to obtain such consent,
approval, authorization or permit, or to make such filing or notification, would
not individually or in the aggregate have a Company Material Adverse Effect, or
(E) such filings, consents, approvals, orders, registrations and declarations as
may be required as a result of the status or identity of Parent and/or Newco;

 

  (iii) except as set forth in Schedule 4.4(a), result in a violation or breach
of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration
or Lien) under any of the terms, conditions or provisions of any note, license,
agreement or other instrument or obligation to which the Selling Companies or
any of their assets may be bound, except for such violations, breaches and
defaults (or rights of termination, cancellation or acceleration or Lien or
other charge or encumbrance) as to which requisite waivers or consents have been
obtained or which individually or in the aggregate are not individually or in
the aggregate material to the Selling Companies taken as a whole or individually
or in the aggregate would adversely affect the consummation of the transactions
contemplated hereby; or

 

  (iv)

assuming the consents, approvals, authorizations or permits and filings or
notifications referred to in this Section 4.4(a) are duly and timely obtained or
made and, with respect to the Purchase, the approval of the Purchase and this
Agreement by STS’ Shareholders has been obtained, violate any order, writ,
injunction,

 

19



--------------------------------------------------------------------------------

 

decree, statute, rule or regulation applicable to the Selling Companies or to
any of their respective assets, except for violations which are not individually
or in the aggregate material to the Selling Companies taken as a whole or
individually or in the aggregate would adversely affect the consummation of the
transactions contemplated hereby.

 

  (b) The affirmative vote of more than 50% of the voting power of the
outstanding Shares in favor of the approval of this Agreement (the “Shareholder
Approval”) is the only vote of the holders of any class or series of the Selling
Companies’ securities necessary to approve this Agreement, the Purchase and the
other transactions contemplated hereby that has not already occurred.

4.5 Financial Statements; Undisclosed Liabilities.

 

  (a) The unaudited consolidated balance sheet as of October 31, 2008 of STS and
its consolidated Subsidiaries (the “Latest Balance Sheet”) and the unaudited
consolidated statements of income, changes in stockholders’ equity and cash
flows of STS and its consolidated Subsidiaries for the 10-month period then
ended (such statements and the Latest Balance Sheet, the “Latest Financial
Statements”) and the audited consolidated balance sheet, as of December 31, 2007
(the “Last Fiscal Year End”) of STS and its consolidated Subsidiaries (the “2007
Balance Sheet”) and the audited consolidated statements of income, changes in
stockholders’ equity and cash flows, including the notes, of STS and its
consolidated Subsidiaries for each of the three (3) years ended on the Last
Fiscal Year End (the “Annual Financial Statements,” and together with the Latest
Financial Statements, the “Financial Statements”) are based upon the books and
records of STS and its consolidated Subsidiaries, have been prepared in
accordance with GAAP consistently applied during the periods indicated and
present fairly in all material respects the financial position, results of
operations and cash flows of STS and its consolidated Subsidiaries on a
consolidated basis at the respective dates and for the respective periods
indicated, except that the Latest Financial Statements may not contain all notes
and are subject to year-end adjustments; provided however, the Latest Financial
Statements were prepared in such a manner that when made such year-end
adjustments will not be material and will not differ materially from year-end
adjustments made historically. Except as reflected or expressly reserved against
in the Latest Balance Sheet, neither of STS nor any Subsidiary has any material
liability, contingent or otherwise, except (a) a liability that has arisen after
the date of the Latest Balance Sheet in the ordinary course of business
consistent with past practice or (b) obligations under any Contract listed on a
Schedule to this Agreement or under a Contract not required by this Agreement to
be listed on a Schedule.

 

20



--------------------------------------------------------------------------------

4.6 Absence of Certain Changes or Events.

 

  (a) Since December 31, 2007, the Selling Companies have not suffered any
Company Material Adverse Effect and there are not any facts, circumstances or
events that are reasonably likely to have a Company Material Adverse Effect.

 

  (b) Since December 31, 2007, except as disclosed on Schedule 4.6(b) or as
otherwise expressly provided by this Agreement, the Business of the Selling
Companies has been conducted in the ordinary course consistent with past
practices and there has not been:

 

  (i) any declaration, setting aside or payment of any dividend or other
distribution with respect to any equity of STS or any of its Subsidiaries (other
than dividends and distributions permitted by Section 6.1), or any repurchase,
redemption or other acquisition by STS or any of its Subsidiaries of any
outstanding shares of Capital Stock or other securities of, or other ownership
interests in, STS or any of its Subsidiaries;

 

  (ii) any split, combination or reclassification of any shares of the Selling
Companies or any issuance or the authorization of any issuance of any securities
of the Selling Companies;

 

  (iii) any amendment of any material term of any outstanding security of the
Selling Companies;

 

  (iv) any incurrence, assumption or guarantee by the Selling Companies of any
indebtedness for borrowed money;

 

  (v) any creation or other incurrence by the Selling Companies of any Lien on
any Asset;

 

  (vi) except as disclosed on Schedule 4.6(vi) or as otherwise contemplated
under Section 6.1(h) and in connection with Equity Investments, any making of
any loan, advance or capital contributions to or investment in any Person;

 

  (vii) any damage, destruction or other casualty loss (whether or not covered
by insurance) affecting the Business or Assets of the Selling Companies that is
material to the Selling Companies, taken as a whole;

 

  (viii)

any transaction or commitment made, or any contract or agreement entered into,
by any of the Selling Companies relating to its Assets or Business (including
the acquisition or disposition of any Assets) or any relinquishment by the
Selling Companies of any contract or other right, in either case, material to
the Selling Companies, taken

 

21



--------------------------------------------------------------------------------

 

as a whole, other than transactions and commitments in the ordinary course of
business consistent with past practices or as contemplated by this Agreement;

 

  (ix) any change in any method of accounting or accounting principles or
practice by STS or any of its Subsidiaries, except for any such change required
by reason of a concurrent change in GAAP;

 

  (x) other than as disclosed on Schedule 4.11(b), any (1) grant of any
severance or termination pay to (or amendment to any existing arrangement with)
any director, officer or employee of STS or any of its Subsidiaries, (2) new or
increase in benefits payable under any existing severance or termination pay
policies or employment agreements, (3) any employment, deferred compensation or
other similar agreement (or any amendment to any such existing agreement)
entered into with any director or officer of STS or any of its Subsidiaries,
(4) the establishment, adoption or amendment (except as required by applicable
law) of any collective bargaining agreement, (5) the payment, establishment,
adoption or amendment of any bonus, profit-sharing, thrift, pension, retirement,
deferred compensation, compensation, stock option, restricted stock or other
benefit plan or arrangement covering any director, officer or employee of STS or
any of its Subsidiaries, (4) increase in compensation, bonus or other benefits
payable to any director or officer of STS or any Subsidiary of it, or increase
in compensation of any employee of STS or any of its Subsidiaries other than
Business wide annual adjustments in compensation in the ordinary course of
business, consistent with past practice, or (5) loans by STS or its Subsidiaries
to any officer, director or any employee, forgiveness of any indebtedness owed
by an officer, director or employee to STS or any of its Subsidiaries or
guarantees by STS or any of its Subsidiaries of any obligations of any officer,
director or employee;

 

  (xi) any hiring or termination of any officer, member of senior management or
key employee or consultant and STS or any of its Subsidiaries;

 

  (xii) any labor dispute, other than routine individual grievances, or any
activity or proceeding by a labor union or representative thereof to organize
any employees of STS or any of its Subsidiaries, which employees were not
subject to a collective bargaining agreement at December 31, 2007, or any
lockouts, strikes, slowdowns, work stoppages or threats thereof by or with
respect to such employees;

 

  (xiii)

any tax election made or changed, any annual tax accounting period changed, any
method of tax accounting adopted or changed,

 

22



--------------------------------------------------------------------------------

 

any amended tax returns or claims for Tax refunds filed, any closing agreement
entered into, any tax claim, audit or assessment settled, or any right to claim
a tax refund, offset or other reduction in tax liability surrendered; or

 

  (xiv) any contract, agreement, arrangement or understanding by STS or any of
its Subsidiaries to do any of the things described in the preceding clauses
(i) through (xiv).

4.7 Real Property.

 

  (a) The real property owned by the Selling Companies or demised by the leases
listed on Schedule 4.7 constitutes all of the real property owned, leased
(whether or not occupied and including any leases assigned or leased premises
sublet for which any Selling Company remains liable), used or occupied by any
Selling Company, other than public rights of way or private easements described
in Section 4.7(k). As of the date hereof, the address, square footage and use of
each item of Owned Real Property is set forth on Schedule 4.7.

 

  (b) STS or one of its Subsidiaries owns good insurable title to each parcel of
real property identified on Schedule 4.7 as being owned by the Sellers (the
“Owned Real Property”), free and clear of all Liens, except for Permitted Liens.

 

  (c) The leases of real property listed on Schedule 4.7 as being leased by a
Selling Company (the “Leased Real Property”) are in full force and effect,
neither tenant, nor, to the Knowledge of the Selling Companies, landlord, are in
default, and a Selling Company holds valid and existing leasehold interests
under each of such leases. The Leased Real Property and the Owned Real Property
are, collectively, the “Real Property.”

 

  (d) The Real Property and improvements thereon are sufficient for the Selling
Companies to conduct the Business as presently conducted and currently proposed
to be conducted, and such improvements are in working condition ordinary wear
and tear excepted.

 

  (e) Except for the Real Property Purchase Agreements, no Selling Company has
entered into any contracts for the sale of the Owned Real Property nor are there
any rights of first refusal or options to purchase any Owned Real Property.

 

  (f) There is no action, litigation, investigation, condemnation or proceeding
of any kind, pending or, to the Knowledge of the Selling Companies, threatened,
against all or any portion of any Real Property.

 

  (g) The present use and operation of the Real Property by the Selling
Companies is in compliance in all material respects with applicable zoning and
land use laws, and other applicable local, state and federal laws and
regulations relating to the use and occupation of the Real Property.

 

23



--------------------------------------------------------------------------------

  (h) All water, sewer, gas, electric, telephone, and drainage facilities and
all other utilities required by law for the use and operation of the Real
Property by the Selling Companies in the conduct of the Business have been
installed to each Real Property and are in working order.

 

  (i) To the Knowledge of the Selling Companies, there is legal access to the
Real Property from public roads sufficient for the use and operation of the Real
Property by the Selling Companies in the conduct of their respective businesses,
and such roads have been properly dedicated to the applicable governmental body,
so that the Selling Companies are not responsible for the maintenance of such
roads.

 

  (j) Schedule 4.7(j) identifies those Leased Real Properties upon which STS or
any of its Subsidiaries has constructed a building or other permanent fixture.

 

  (k) All communication lines, towers or structures owned by STS or any
Subsidiary are either situated on Owned Real Property or Leased Real Property,
or within a public right-of-way or on private property pursuant to a valid
private easement, which private easements are identified on Schedule 4.7(k), and
which public right-of-ways will be shown on a map to be prepared and delivered
by STS to Parent as Schedule 6.19 pursuant to Section 6.19 hereof, which
Schedule 6.19 shall be deemed part of Schedule 4.7(k).

4.8 Litigation. Except as disclosed on Schedule 4.8, as of the date of this
Agreement there are no actions, claims, suits, charges, proceedings and
governmental investigations pending or, to the Knowledge of the Selling
Companies, threatened, which (i) if determined or resolved adversely in
accordance with plaintiff’s demands, individually or in the aggregate are
reasonably likely to have a Company Material Adverse Effect, or (ii) seeks to
prevent, enjoin, alter or materially delay the Purchase or any of the other
transactions contemplated hereby.

4.9 Information Statement. The Information Statement or similar materials
distributed to the STS Shareholders in connection with the Purchase, including
any amendments or supplements thereto will comply in all material respects with
applicable federal securities laws, and the Information Statement will not, at
the time that it or any amendment or supplement thereto is mailed to the
Shareholders, at the time of the Shareholders’ Meeting or at the Effective Time
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading except that no representation is made by STS with respect to
information supplied by Newco or Parent for inclusion in the Information
Statement.

 

24



--------------------------------------------------------------------------------

4.10 Taxes.

 

  (a) Tax Returns. For all years for which the applicable statutory period of
limitation has not expired, STS and all of its Subsidiaries have timely and
properly filed all material federal, state, local and foreign tax returns
(including but not limited to income, franchise, sales, payroll, employee
withholding and social security and unemployment) which were or (in the case of
returns not yet due but due on or before the date of the Closing, taking into
account any valid extension of the time for filing) will be required to be
filed. STS and each of its Subsidiaries have paid all taxes (including interest
and penalties) and withholding amounts owed by it, except where the failure to
pay such taxes or withholding amounts is not individually or in the aggregate
material to STS and its Subsidiaries taken as a whole. No material, unpaid tax
deficiencies have been proposed or assessed in writing against STS or any of its
Subsidiaries and no material tax deficiencies, whether paid or unpaid, have been
proposed or assessed in writing against STS or any Subsidiary since January 1,
2002. Except as set forth in Schedule 4.10, neither STS nor any Subsidiary is
liable for any taxes attributable to any other Person, whether by reason of
being a member of another affiliated group, being a party to a tax sharing
agreement, as a transferee or successor, or otherwise.

 

  (b) Audits. Except as set forth on Schedule 4.10(b), there is no claim, audit,
action, suit, proceeding or investigation now pending or, to the Selling
Companies’ Knowledge, threatened against or with respect to STS or any of its
Subsidiaries in respect of any tax (including but not limited to income,
franchise, sales, payroll, employee withholding and social security and
unemployment) or tax return. Except as set forth in Schedule 4.10(b), neither
STS nor any of its Subsidiaries have consented to any extension of the statute
of limitations with respect to any open federal, state or local tax returns.

 

  (c) Liens. Except as set forth in Schedule 4.10(c), there are no tax liens
upon any property or Assets of STS or any of its Subsidiaries except for liens
for current taxes not yet due and payable.

 

  (d) Withholding Taxes. STS and its Subsidiaries have properly withheld and
timely paid all material withholding and employment taxes which they were
required to withhold and pay relating to salaries, compensation and other
amounts heretofore paid to its employees or independent contractors. All Forms
W-2 and 1099 required to be filed with respect thereto have been timely and
properly filed except where the failure to file is not individually or in the
aggregate material to STS and its Subsidiaries taken as a whole.

 

  (e)

Other Representations. Neither STS nor its Subsidiaries has filed any consent
under Section 34l(f) of the Code or agreed to have

 

25



--------------------------------------------------------------------------------

 

Section 341(f)(2) of the Code apply to any disposition of a subsection (f) asset
(as defined in Section 341 (f)(4) of the Code) owned by STS or any of its
Subsidiaries. Except as set forth on Schedule 4.10(e), during the five-year
period ending on the date hereof, neither STS nor any of its Subsidiaries was a
distributing or controlled corporation in a transaction intended to be governed
by Section 355 of the Code.

 

  (f) Tax Notices. Neither STS nor any Subsidiary has received a written notice
from a Tax authority in a jurisdiction where STS or the Subsidiaries do not file
Returns to the effect that STS or the Subsidiaries are subject to taxation by
that jurisdiction.

 

  (g) Tax Sharing Agreements. Neither STS nor any Subsidiary is a party to any
Tax allocation or sharing agreement that will survive the Closing.

 

  (h) S Corporation Election. STS is a validly electing S corporation, within
the meaning of Code Sections 1361 and 1362, and will be an S corporation up to
and including the day immediately prior to the Closing Date. STS has also
validly elected to be an “S corporation” in all state and local jurisdictions
that recognize such status and in which it would, absent such an election, be
subject to corporate income Tax, and has maintained its status as an “S
corporation” in each such jurisdiction at all times since the date of such
election. Schedule 4.10(h) identifies each Subsidiary that is a “qualified
subchapter S subsidiary” within the meaning of Section 1361(b)(3)(B) of the
Code. Each Subsidiary so identified has been a qualified subchapter S subsidiary
at all times since the date shown on such schedule up to an including the day
prior to the Closing Date.

 

  (i) Section 280G. There is no contract, agreement, plan or arrangement
covering any employee or former employee of either of STS or any Subsidiary
that, individually or in the aggregate, could give rise to any amount that would
not be deductible pursuant to Section 280G or 162 of the Code, excluding any
actions taken by the Parent or Newco from and after the Closing Date.

4.11 Employees.

 

  (a) Schedule 4.11(a) lists each employee or independent contractor of STS or
any Subsidiary as of the date of this Agreement, states the total number of
employees or independent contractors and shows for each such employee or
independent contractor, and in the aggregate, full-time, part-time and temporary
status.

 

  (b)

Schedule 4.11(b) lists each employee or independent contractor of STS or any
Subsidiary as of the date of this Agreement and shows for each such employee
annual salary or hourly compensation (with historical annual compensation for
the most recently completed fiscal year), accrued and

 

26



--------------------------------------------------------------------------------

 

unused vacation hours and any other compensation payable (including compensation
payable pursuant to bonus, incentive, deferred compensation or commission
arrangements), date of employment and position. To the Knowledge of the Selling
Companies, no executive employee of STS and no group of employees of STS or any
Subsidiary has any plans to terminate his, her or their employment. Neither STS
nor any Subsidiary has any labor relations problem pending or, to the Knowledge
of the Selling Companies, threatened, and its labor relations are satisfactory.

 

  (c) The employment of any terminated former employee of STS or any Subsidiary
has been terminated in accordance with any applicable contract terms and
applicable Law, and neither STS nor any Subsidiary has any liability under any
contract or applicable Law toward any such terminated employee. The transactions
contemplated by this Agreement will not cause STS or any Subsidiary to incur or
suffer any liability relating to, or obligation to pay, severance, termination
or other payment to any Person.

 

  (d) Neither STS nor any Subsidiary has made any loans (except advances for
business travel, lodging or other expenses in the Ordinary Course of Business)
to any employee of STS or any Subsidiary.

 

  (e) No employee of STS or any Subsidiary is covered by any collective
bargaining agreement, and no collective bargaining agreement is being
negotiated.

 

  (f) STS and each of the Subsidiaries has paid in full to all employees all
wages, salaries, bonuses and commissions due and payable to such employees and
has fully reserved in its books of account all amounts for wages, salaries,
bonuses and commissions due but not yet payable to such employees.

 

  (g) There has been no lay-off of employees or work reduction program
undertaken by or on behalf of STS or any Subsidiary in the past two years, and
no such program has been adopted by STS or any Subsidiary or publicly announced,
except for the termination of employment of all employees contemplated by
Section 6.11(a) of this Agreement.

4.12 Employee Benefit Plans; ESOP Matters.

 

  (a) Schedule 4.12(a) lists each “Employee Benefit Plan” as defined in
Section 3(3) of ERISA that STS or any Subsidiary maintains or sponsor or to
which STS or any Subsidiary contribute or are obligated to contribute, or with
respect to which STS or any Subsidiary has any current or potential obligation
or liability

 

27



--------------------------------------------------------------------------------

  (b) Each such Employee Benefit Plan (and each related trust, insurance
contract, or fund) complies in form and in operation in all material respects
with the applicable requirements of ERISA and the Code.

 

  (c) All material contributions (including all employer contributions and
employee salary reduction contributions) which are due have been paid to each
such Employee Benefit Plan which is an Employee Pension Benefit Plan within the
meaning set forth in ERISA § 3(2).

 

  (d) Each such Employee Benefit Plan which is an Employee Pension Benefit Plan
has received a determination letter from the Internal Revenue Service, or is a
prototype plan and the prototype sponsor has received a favorable opinion letter
from the Internal Revenue Service, to the effect that it meets the requirements
of Code §401(a).

 

  (e) STS has delivered or made available to Parent correct and complete copies
of the plan documents and summary plan descriptions, the most recent
determination letter received from the Internal Revenue Service, the most recent
Form 5500 Annual Report, and all related trust agreements, insurance contracts,
and other funding agreements which implement each such Employee Benefit Plan.

 

  (f) There are no criminal proceedings against, and no material civil,
arbitration, administrative or other proceedings or disputes by or against, the
trustees, managers or administrators of the Employee Benefit Plans or STS or any
Subsidiary in relation to the Employee Benefit Plans and none is pending or
threatened.

 

  (g) Schedule 4.12(g) lists each employee of STS or any Subsidiary who is
(i) absent from active employment due to short or long term disability,
(ii) absent from active employment on a leave pursuant to the Family and Medical
Leave Act or a comparable state Law, (iii) absent from active employment on any
other leave or approved absence (together with the reason for each leave or
absence) or (iv) absent from active employment due to military service (under
conditions that give the employee rights to re-employment).

 

  (h) With respect to continuation rights arising under federal or state Law as
applied to Employee Benefit Plans that are group health plans (as defined in
Section 601 et seq. of ERISA), Schedule 4.12(h) lists (i) each employee, former
employee or qualifying beneficiary who has elected continuation and (ii) each
employee, former employee or qualifying beneficiary who has not elected
continuation coverage but is still within the period in which such election may
be made.

 

  (i)

Neither STS nor any Subsidiary has any material unfunded liability under any
such Employee Benefit Plan. STS has the right to modify and

 

28



--------------------------------------------------------------------------------

 

terminate benefits (other than vested pension benefits) with respect to both
retired and active employees under such Employee Benefit Plans. The consummation
of the transactions contemplated by this Agreement will not cause accelerated
vesting, payment or delivery of any payment or benefit under or in connection
with any such Employee Benefit Plan or constitute a “deemed severance” or
“deemed termination” under any such Employee Benefit Plan otherwise with respect
to, any current or former director, officer or employee of STS or any
Subsidiary.

 

  (j) Schedule 4.12(j) sets forth the policy of STS or any Subsidiary with
respect to accrued vacation, personal and sick time and earned time off
applicable to the employees and the total amount of such liabilities with
respect to the employees as of the end of the pay period immediately preceding
the date hereof.

 

  (k) Each Employee Benefit Plan that is subject to Code Section 409A has been
operated and administered in good faith compliance with Code Section 409A, and
all regulations, notices and other guidance of general applicability issued
thereunder, from the period beginning January 1, 2005, through Closing. Neither
STS nor any Subsidiary have any obligation under or with respect to any Employee
Benefit Plan that is currently subject to an excise tax under Code Section 409A.
There is no stock option or other stock-based right granted under any Employee
Benefit Plan that is subject to Code Section 409A.

 

  (l) The ESOP is (i) a qualified plan and tax-exempt trust within the meaning
of Sections 401(a) and 501(a) of the Code, (ii) a duly created and validly
existing trust under the laws of the State of Minnesota, and applicable legal
requirements, including, without limitation, Section 4975(e)(7) of the Code,
Section 54.4975-11 of the Treasury Regulations, and Section 407(d)(6) of ERISA;
and (iii) has all requisite power and authority to carry out the purposes and
conduct the affairs for which it was created and to own its assets.

4.13 Affiliate Transactions. Except as set forth on Schedule 4.13, no Insider
has any contract with STS or any Subsidiary (other than employment not
represented by a written contract and terminable at will), any loan to or from
STS or any interest in any assets (whether real, personal or mixed, tangible or
intangible) used in or pertaining to the business of STS or any Subsidiary
(other than ownership of capital stock of the Selling Companies). No Insider has
any direct or indirect interest in any competitor, supplier or customer of STS
or any Subsidiary or in any Person from whom or to whom STS or any Subsidiary
leases any property, or in any other Person with whom STS or any Subsidiary
otherwise transacts business of any nature.

4.14 Environmental Laws.

 

  (a) As used in this Section 4.14, the following terms have the following
meanings:

 

  (i) “Environmental Costs” means any and all costs and expenditures, including
any reasonable fees and expenses of attorneys and of environmental consultants
or engineers incurred in connection with investigating, defending, remediating
or otherwise responding to any Release of Hazardous Materials, any violation or
alleged violation of Environmental Law, any fees, fines, penalties or charges
associated with any Environmental Permit, or any actions necessary to comply
with any Environmental Law.

 

29



--------------------------------------------------------------------------------

  (ii) “Environmental Law” means any Law or Order relating to pollution,
contamination, Hazardous Materials, protection of human health and the
environment, or any Environmental Permit, but not including Laws or Orders
relating solely to worker health and safety such as the Federal Occupational
Safety and Health Act.

 

  (iii) “Environmental Permit” means any permit, license, variance, exemption,
registration, certificate or approval issued by or filed with any Governmental
Entity pursuant to Environmental Law.

 

  (iv) “Environmental Reports” means, collectively, the documents identified on
Schedule 4.14(h) and the documents prepared as part of Parent’s Environmental
Review under Section 6.15 below.

 

  (v) “Hazardous Materials” means any pollutant; contaminant; dangerous, toxic
or hazardous chemical or waste; dangerous, toxic or hazardous material; or
dangerous, toxic or hazardous substance as defined in or otherwise governed by
any Environmental Law, including any chemical waste, material, substance,
pollutant or contaminant that might cause any injury to human health or to the
environment or might subject the owner or operator of the Real Property to any
Environmental Costs or liability under any Environmental Law.

 

  (vi) “Regulatory Action” means any actual or threatened claim, cause of action
or legal proceeding with respect to STS or any Subsidiary brought or instigated
by any Governmental Entity in connection with any Environmental Costs, Release
of Hazardous Materials or any Environmental Law.

 

  (vii) “Release” means the spilling, leaking, disposing, burying, discharging,
emitting, depositing, ejecting, leaching, escaping or any other release or
threatened release, however defined, whether intentional or unintentional, of
any Hazardous Material.

 

  (viii)

“Third-Party Environmental Claim” means any actual or threatened claim, cause of
action or legal proceeding (other than a Regulatory Action) brought or
instigated by any Person based on

 

30



--------------------------------------------------------------------------------

 

negligence, trespass, strict liability, nuisance, toxic tort or any other cause
of action or theory relating to any Environmental Costs, Release of Hazardous
Materials or any violation of Environmental Law.

 

  (b) To the Selling Companies’ Knowledge, no Third-Party Environmental Claim or
Regulatory Action is pending or threatened, against the Real Property, STS or
any of its Subsidiaries.

 

  (c) Except as disclosed in the Environmental Reports, all handling, transfer,
transportation, treatment, or disposal of Hazardous Materials by STS or any of
its Subsidiaries has been in compliance in all material respects with applicable
Environmental Law.

 

  (d) No Real Property has ever been used by STS or the Subsidiaries, nor to the
Knowledge of the Selling Companies and except as disclosed in the Environmental
Reports, by any other Person, as a landfill, dump or other disposal or treatment
area for Hazardous Materials.

 

  (e) Except as disclosed in the Environmental Reports, (i) there has not been
any Release of any Hazardous Material by STS or any of its Subsidiaries on,
under, about, from or in connection with the Real Property that reasonably could
be expected to subject STS or any of its Subsidiaries to any material
Environmental Costs or liability under Environmental Law; and (ii) the Real
Property has been used and operated by STS and/or any of its Subsidiaries in
compliance in all material respects with all applicable Environmental Law.

 

  (f) STS and each of its Subsidiaries has obtained all material Environmental
Permits necessary to conduct its business as currently conducted. STS and each
of its Subsidiaries has timely filed all material reports and notifications
required to be filed under and pursuant to all applicable Environmental Law.

 

  (g) No Hazardous Materials have been generated, treated, contained, handled,
located, used, manufactured, processed, buried, incinerated, deposited or stored
by STS or any of its Subsidiaries on, under or about any part of the Real
Property except in the ordinary course of business and in material compliance
with applicable Environmental Law. To the Knowledge of the Selling Companies,
except as disclosed in the Environmental Reports, (i) the Real Property contains
no asbestos, urea, formaldehyde, radon at levels above natural background, PCBs
or pesticides; (ii) no underground storage tanks are located on the Real
Property, or have been located on the Real Property and then subsequently been
removed or filled; and (iii) there are no wells or septic systems on the Real
Property.

 

31



--------------------------------------------------------------------------------

  (h) The Environmental Reports include all environmental reports and
investigations that STS or any of its Subsidiaries has obtained or ordered with
respect to STS, any of its Subsidiaries or the Real Property and copies have
been delivered to Parent. Schedule 4.14(h) lists all Environmental Reports
except those to be obtained pursuant to Section 6.15 after the execution hereof.

 

  (i) There is currently no unpaid Lien against STS, any of its Subsidiaries or
any of the Owned Real Property in favor of any Person relating to or arising
from (i) any liability under, or violation of, any applicable Environmental Law,
(ii) any Release of Hazardous Materials or (iii) any imposition of Environmental
Costs on STS or any of its Subsidiaries. To the Selling Companies’ Knowledge
there is currently no unpaid Lien against any of the Leased Real Property in
favor of any Person relating to or arising from (i) any liability of STS or any
of its Subsidiaries or to the Selling Companies’ Knowledge any other Person, or
violation by STS or any of its Subsidiaries or to the Selling Companies’
Knowledge any other Person, of any applicable Environmental Law, (ii) any
Release of Hazardous Materials by STS or any of its Subsidiaries or to the
Selling Companies’ Knowledge any other Person, or (iii) any imposition of
Environmental Cost on STS or any of its Subsidiaries.

The representations and warranties in this Section 4.14 are the sole and
exclusive representations and warranties of the Selling Companies and the
Shareholders concerning environmental matters.

4.15 Intangible Property. The Selling Companies are the owner of, or a licensee
under a valid license for, all items of intangible property that are material to
the Business of the Selling Companies as currently conducted, taken as a whole,
including, without limitation, trade names, unregistered trademarks and service
marks, brand names, patents and copyrights. As of the date of this Agreement,
except as disclosed on Schedule 4.15, there are no claims pending or, to the
Selling Companies’ Knowledge, threatened, that STS or any Subsidiary is in
violation of any such intangible property rights of any third party which is
reasonably likely to be material to the Selling Companies taken as a whole.

4.16 Compliance with Laws and Orders. Except with respect to the matters
described in Sections 4.10, 4.11, 4.12 and 4.14, the Selling Companies are not
in violation of or in default under any law, statute, rule or regulation having
the effect of law of the United States or any state, county, city or other
political subdivision thereof or of any government or regulatory authority
(“Laws”) or writ, judgment, decree, injunction or similar order of any
governmental or regulatory authority, in each case, whether preliminary or
final, (an “Order”) applicable to the Selling Companies or any of their
respective assets and properties which individually or in the aggregate is
material to the Selling Companies taken as a whole.

 

32



--------------------------------------------------------------------------------

4.17 Certain Agreements.

 

  (a) Except as set forth in Schedule 4.17(a), neither STS nor any of its
Subsidiaries is a party to any oral or written agreement or plan, including any
Employee Benefits Plan, any of the benefits of which will be increased, or the
vesting of the benefits of which will be accelerated, by the occurrence of any
of the transactions contemplated by this Agreement or the value of any of the
benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement. Except as described in Schedule 4.17(a) or
except for any such matter that would not individually or in the aggregate be
material to STS and its Subsidiaries taken as a whole, the transactions
contemplated by this Agreement will not constitute a “change of control” under,
require the consent from or the giving of notice to any third party pursuant to,
or accelerate the vesting or repurchase rights under, the terms, conditions or
provisions of any loan or credit agreement, note, bond, mortgage, indenture,
license, lease, contract, Scheduled Agreement (as defined in Section 4.17(b)),
agreement or other instrument or obligation to which STS or any of its
Subsidiaries is a party or by which any of them or any of their properties or
assets may be bound. Except as set forth in Schedule 4.17(a), there are no
amounts payable by STS or its Subsidiaries to any officers of STS or its
Subsidiaries (in their capacity as officers) as a result of the transactions
contemplated by this Agreement and/or any subsequent employment termination.

 

  (b) Except as set forth on Schedule 4.17(b), neither STS nor any of its
Subsidiaries is a party to or bound by:

 

  (i) any (x) lease or sublease of real property or (y) other lease or sublease
providing for annual rentals of Twenty-Five Thousand Dollars ($25,000) or more;

 

  (ii) any agreement for the sale, purchase or license of materials, supplies,
goods, services, equipment or other tangible or intangible assets providing for
scheduled annual payments by or to STS or its Subsidiaries of Fifty Thousand
Dollars ($50,000) or more;

 

  (iii) any partnership, joint venture, development, alliance, agency, dealer,
sales representative, marketing, distribution, or other similar agreement or
arrangement;

 

  (iv) any agreement, contract or commitment relating to the acquisition or
disposition of any business (whether by merger, sale of stock, sale of assets or
otherwise) entered into since January 1, 2002;

 

  (v) any mortgages, indentures, loans or credit agreements, security agreements
or other written agreements or instruments relating to the borrowing of money or
extension of credit;

 

33



--------------------------------------------------------------------------------

  (vi) any material agreement with any Affiliate of STS (or any of its
Subsidiaries), with any director or officer of STS or any of its Subsidiaries,
or with any “associate” or any member of the “immediate family” (as such terms
are respectively defined in Rules 12b-2 and 16a-1 of the 1934 Act) of any such
director or officer;

 

  (vii) any agreement containing a non-compete agreement or other covenant that
in either case would by its terms limit the freedom of the Parent, Newco or any
of its Subsidiaries to compete in any material respect with any third party;

 

  (viii) except for negotiable instruments in the process of collection, any
power of attorney outstanding or any contract, commitment or liability (whether
absolute, accrued, contingent or otherwise) any agreement whereby STS or any of
its Subsidiaries is a guarantor, surety, co-signer, endorser, co-maker, or
indemnitor in respect of the contract or commitment of any other Person or
entity;

 

  (ix) any leases, subleases, easements, licenses, deeds or contracts for deed
or other use agreements by which STS or its Subsidiaries occupy or have the
right to use or access land, tower or other structures or spaces including those
rights of way and easements set forth on Schedule 4.7(k) (as such Schedule will
be amended pursuant to Section 6.19), the termination of which, individually or
in the aggregate, would be material to STS and its Subsidiaries taken as a
whole;

 

  (x) any licensing or other agreements with respect to patents, trademarks,
copyrights, or other intellectual properties (other than commercially available
software which has a replacement value of less than Twenty-Five Thousand Dollars
($25,000));

 

  (xi) any investment banking agreement or financial advisory agreement; or

 

  (xii) any other agreement, commitment, arrangement or plan not made in the
ordinary course of business that is material to STS and its Subsidiaries, taken
as a whole; or

 

  (xiii) any agreement that is not assignable or that requires notice to, or
consent of, another party for an assignment to Parent or Newco pursuant to the
Agreement.

 

  (c)

Each agreement, contract, instrument, plan, lease, arrangement or commitment
disclosed or required to be disclosed pursuant to Section 4.17(b) is referred to
as a “Scheduled Agreement” and is a valid and binding agreement of STS or its
Subsidiaries, as the case may be, and

 

34



--------------------------------------------------------------------------------

 

is in full force and effect with respect to STS or any of its Subsidiaries, as
applicable. To the Knowledge of the Selling Companies, except as set forth on
Schedule 4.17(b), each other party to any Scheduled Agreement, and neither STS
nor any of its Subsidiaries is in default or breach in any material respect
under the terms of any such Scheduled Agreement, which such default or breach
would be material to STS and its Subsidiaries taken as a whole.

 

  (d) Except as otherwise disclosed on Schedule 4.17(d), all of the indebtedness
referred to in Section 4.17(b)(v) is prepayable without penalty or premium.

4.18 Permits. STS and its Subsidiaries hold all permits, licenses, variances,
exemptions, orders, registrations, certificates and approvals of all
governmental or regulatory authority that are required from them to own, lease
or operate their assets and to carry on their businesses (the “Permits”), except
where the failure to have such Permit (other than a Permit required by the FCC
Rules or under State Communications Laws and Regulations, as to which this
exception shall not apply) would not individually or in the aggregate be
material to STS and its Subsidiaries taken as a whole. Except for the Permits
with the FCC and under the State Communications Laws and Regulations, and any
other Permits that pursuant to the terms of the Permits or applicable law
terminate upon change in ownership or control of the permitted facility or the
Purchase, in and of itself, would not cause the revocation or cancellation of
any Permit. Schedule 4.18 sets forth a true and complete list of all Permits,
including but not limited to those obtained from the FCC and under the State
Communications Laws and Regulations. There is no outstanding notice of
cancellation or termination or, the Knowledge of the Selling Companies, any
threatened cancellation or termination of the Permits with the FCC or pursuant
to the State Communications Laws and Regulations and STS and its Subsidiaries is
in compliance with the terms and conditions of such Permits, except to the
extent any non-compliance would not be material to STS and its Subsidiaries
taken as a whole. The Permits with the FCC and under the State Communications
Laws and Regulations are not subject to any restrictions or conditions that
limit the operation of the business, other than customary restrictions or
limitations that are generally applicable to permits of that type. There are no
applications by STS or its Subsidiaries or complaints by customers before the
FCC or state regulatory authorities which administer State Communications Laws
and Regulations or investigations, inquiries or proceedings pending or
threatened related to the Permits with the FCC or the state regulatory
authorities which administer State Communications Laws and Regulations that
could reasonably be expected to have a Company Material Adverse Effect.

4.19 Brokers and Finders. Except for the fees and expenses payable to Greene
Holcomb & Fisher, LLC, which fees and expenses are reflected in its agreement
with STS, a redacted copy of which has been provided to Parent, STS has not
employed any investment banker, broker, finder, consultant or intermediary in
connection with the transactions contemplated by this Agreement which would be
entitled to any investment banking, brokerage, finder’s or similar fee or
commission in connection with this Agreement or the transactions contemplated
hereby.

 

35



--------------------------------------------------------------------------------

4.20 Intentionally Deleted.

4.21 Tangible Property Other than Real Property.

 

  (a) With respect to Tangible Property other than the Real Property, (i) the
Selling Companies have good and marketable title, free and clear of all Liens
except for Permitted Liens, to all of the Tangible Property used in the Business
including but not limited to the Tangible Property reflected on the Latest
Balance Sheet, or with respect to leased properties and assets, valid leasehold
interests therein; (ii) the Selling Companies have sufficient personal property
and other tangible assets to conduct the Business as presently conducted and
currently proposed to be conducted; and (iii) all such Tangible Property is in
operating condition, ordinary wear and tear excepted. Schedule 4.21(a) lists all
material machinery, equipment and other Tangible Property other than Real
Property used in the conduct of the Business as of the date of this Agreement.

 

  (b) No director, officer, employee or Affiliate owns or has an interest in any
material asset used in the Business other than the Excluded Property (as defined
in Section 6.16).

4.22 Intellectual Property Rights.

 

  (a) Set forth on Schedule 4.22(a) is a list of each patent or trademark
registration which has been issued to STS or any of its Subsidiaries, which
identifies each pending patent application or application for registration which
STS or any of its Subsidiaries has made, and which identifies each material
license, agreement, or other permission which STS or any of its Subsidiaries
have granted to any third party with respect to each item identified in Schedule
4.22(a). Schedule 4.22(a) also identifies each registered or unregistered trade
name and registered or unregistered trademark and domain names used by STS or
any of its Subsidiaries in connection with any of the Business. With respect to
each item identified in Schedule 4.22(a) (and except as set forth on Schedule
4.22(a):

 

  (i) STS or one of its Subsidiaries possesses all right, title, and interest in
and to the item, free and clear of any Lien, license, or other restriction;

 

  (ii) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge; and

 

  (iii) no action, suit, proceeding, hearing, investigation, claim or demand is
pending or threatened which challenges the legality, validity, enforceability,
use, or ownership of the item.

 

  (b) To the Selling Companies’ Knowledge, neither STS nor any Subsidiary has
infringed upon any intellectual property rights of third parties, and neither
STS nor any of its Subsidiaries has received any claim or demand, alleging any
such infringement. To the Selling Companies’ Knowledge, except as set forth on
Schedule 4.22(b), no third party has infringed upon any intellectual property
rights of STS or any Subsidiary.

 

 

36



--------------------------------------------------------------------------------

  (c) Schedule 4.22(c) identifies each material item of intellectual property
that any third party owns and that STS or any of its Subsidiaries uses pursuant
to license, sublicense, agreement, or permission. With respect to each item
identified in Schedule 4.22(c):

 

  (i) the license, sublicense, agreement, or permission covering the item is
valid, binding, enforceable, and in full force and effect in all material
respects; and

 

  (ii) neither STS nor any of its Subsidiaries nor any other party to the
license, sublicense, agreement, or permission is in material breach or default.

 

  (d) All software that is used by STS or any of its Subsidiaries or is present
at any facility or on any equipment of STS or any of its Subsidiaries is owned
by STS or a Subsidiary or is subject to a current license agreement that covers
all use of the software in the business of STS or any of its Subsidiaries as
currently conducted. Neither STS nor any of its Subsidiaries is in breach of any
license to, or license of, any software, except as would not have a Company
Material Adverse Effect. Except as set forth on Schedule 4.23(d), STS and its
Subsidiaries do not use, rely on or contract with any Person to provide service
bureau, outsourcing or other computer processing services, in lieu of or in
addition to their respective use of software. Following the Closing, Parent or
Newco will have all rights to all software necessary to operate the Business as
it is currently conducted.

4.23 Insurance.

 

  (a) Both STS and each Subsidiary has insurance relating to its business and
covering property, fire, casualty, liability, workers’ compensation and all
other forms of insurance customarily obtained by businesses in the same
industry. Such insurance (i) is in full force and effect, (ii) is sufficient for
compliance with all requirements of applicable law and of any contract to which
STS or any of its Subsidiaries is subject and (iii) is valid and enforceable.
Schedule 4.23 lists each policy of insurance in effect.

 

  (b) Schedule 4.23 lists by year for the current policy year and each of the
two preceding policy years a summary of the loss experience under each policy
involving any claim in excess of $50,000 setting forth (i) the name of the
claimant, (ii) a description of the policy by insurer, type of insurance and
period of coverage and (iii) the amount and a brief description of the claim.
Schedule 4.23 also describes the loss experience for all claims in excess of
$50,000 that were self-insured, including the aggregate cost of such claims.

 

37



--------------------------------------------------------------------------------

4.24 Warranties. Schedule 4.24 lists as of the date of this Agreement all claims
pending or threatened for product liability or breach of any warranty relating
to any products sold or services performed by STS or any of its Subsidiaries.
Such claims in the aggregate are not in excess of the reserve for product
warranty claims set forth on the face of the Latest Balance Sheets. Schedule
4.24 describes the warranties for products sold or services performed by each of
STS and the Subsidiaries. No product or service manufactured, sold, leased or
delivered by STS or any of its Subsidiaries is subject to any guaranty, warranty
or other indemnity other than such warranties.

4.25 Other Ventures, Investments. Except as described in Schedule 4.25 (each an
“Equity Investment”), neither of STS nor any of its Subsidiaries owns of record
or beneficially any equity ownership interest in any other Person, nor is it a
partner or member of any partnership, limited liability companies or joint
venture. Schedule 4.25 sets forth the income and/or losses historically
allocated and cash distributed to either one of STS or its Subsidiaries for each
such Equity Investment since January 1, 2002.

4.26 Bank Accounts; Power of Attorneys. Schedule 4.26 sets forth all accounts or
safe deposit boxes at any bank or other financial institution of STS or its
Subsidiaries, and the names of all Persons authorized to draw on or have access
to such accounts and safe deposit boxes. Schedule 4.26 sets forth all powers of
attorney entered into by STS or its Subsidiaries.

4.27 Prohibited Payments. Neither STS nor any of its Subsidiaries, nor any
director, officer, agent or employee of STS or any of its Subsidiaries has,
directly or indirectly: (a) made any contribution, gift, bribe, rebate, payoff,
influence payment, kick-back, or other payment to any Person, regardless of
form, whether in money, property or services in violation of a legal requirement
(i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, or (iii) to obtain special concessions
or for special concessions already obtained, for or in respect of STS or any of
its Subsidiaries, or (b) established or maintained any fund or asset that has
not been recorded in the books and records of STS or any of its Subsidiaries.

4.28 Disclosure; Information Supplied. To the Knowledge of the Selling
Companies, no representation or warranty contained in this Agreement, and no
statement contained in any Ancillary Document to be furnished or to be furnished
by or on behalf of the Selling Companies to Parent or any of its
representatives, contains or will contain any untrue statement of a material
fact, or omits or will omit to state any material fact required to be stated
therein or necessary, in light of the circumstances under which it was or will
be made, in order to make such statement not misleading, or necessary in order
to fully and fairly provide the information required to be provided in any such
Ancillary Document. For purposes of this Agreement, “Ancillary Document” shall
mean any certificate, instrument, agreement or other document delivered (1) on
the date hereof, or (2) on the Closing Date or in connection with the Closing,
in each case by or on behalf of STS or any of its Subsidiaries in accordance
with the express terms of this Agreement.

 

38



--------------------------------------------------------------------------------

4.29 Disclosure Controls and Procedures. Subject to (a) the qualifications and
exceptions set forth in the Independent Auditor’s Report on Internal Control of
Olsen Thielen & Co., Ltd., dated April 11, 2008 (the “Auditor’s Report”) and
(b) the Knowledge of the Selling Companies, both STS and each of its
Subsidiaries have implemented and maintain a system of internal accounting
controls sufficient to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of financial statements in accordance
with GAAP. Subject to (a) the exceptions set forth in the Auditor’s Report, and
(b) the Knowledge of the Selling Companies, both STS and each of its
Subsidiaries (i) have implemented and maintain disclosure controls and
procedures designed to provide that material information relating to STS and
each of its Subsidiaries is made known to the chief executive officer and chief
financial officer of STS or each of its Subsidiaries by others within those
entities, and (ii) have disclosed, based on its most recent evaluation prior to
the date hereof, to STS or each of its Subsidiaries’ outside auditors any fraud,
whether or not material, that involves management or other employees who have a
significant role in STS and each of its Subsidiaries’ internal controls over
financial reporting. Notwithstanding anything to the contrary in this Agreement,
neither the Selling Companies nor the Shareholders are making any
representations or warranties of any kind regarding the rules and regulations
adopted pursuant to the Sarbanes-Oxley Act of 2002. For purposes of this
Section 4.29, references to the Auditor’s Report are for purposes of cross
referencing the qualifications and exceptions thereunder that relate to the
representations and warranties set forth in this Section 4.29, and not for
purposes of expanding the representations and warranties under this Agreement,
or including in this Agreement any representations that were made to Olsen
Thielen & Co., Ltd. in connection with the Auditor’s Report.

4.30 NewCore Wireless, LLC. Wireless Communications Venture, LLC, a Minnesota
limited liability company (“WCV”), an Equity Investment of STS, is a member of
NewCore Wireless, LLC, a Minnesota limited liability company (“NewCore”), with
such membership having the rights and obligations set forth in that certain
NewCore Member Control Agreement dated August 28, 2008 by and among WCV and Core
Wireless Group, LLC (the “NewCore Member Control Agreement”). Except as set
forth in the NewCore Member Control Agreement, there are no restrictions on
transfer of WCV’s membership interest in NewCore. A true and correct copy
of the NewCore Member Control Agreement has been provided to Parent. Pursuant to
Section 6.3 of the NewCore Member Control Agreement, WCV is obligated to loan
NewCore $4,500,000 on commercially reasonable terms and conditions (the “NewCore
Loan”). WCV will borrow $1,500,000 from each of the three members of WCV,
including STS, to obtain the $4,500,000 with which to make the NewCore Loan. STS
agrees that, if the loan is made before the Closing, it will make the $1,500,000
loan to WCV, and STS and Parent agree that such loan will be an Excluded Asset
and will remain the sole property of STS. STS and Parent agree that, if the loan
is not made prior to Closing any obligation to make the loan will be a Retained
Liability. STS and Parent further agree that, if Parent or Newco becomes the
owner of STS’ membership interest in WCV (i.e., there is no Exercised ROFR and
the Admission Consent is obtained), STS will make the $1,500,000 loan on behalf
of (and instead of) Parent or Newco, and the loan will be the sole property of
STS.

 

39



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to the Selling Companies that:

5.1 Corporate Organization and Qualification. Each of Parent and Newco is or
will be a corporation, limited liability company or other entity duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation and is qualified and in good standing as a foreign
corporation in each jurisdiction where the properties owned, leased or operated,
or the business conducted, by it require such qualification, except where the
failure to so qualify or be in such good standing would not have a Parent
Material Adverse Effect or adversely affect the consummation of the transactions
contemplated hereby. Each of Parent and its Subsidiaries has all requisite power
and authority (corporate or otherwise) to own its properties and to carry on its
business as it is now being conducted except where failure to have such power
and authority would not have a Parent Material Adverse Effect or adversely
affect the consummation of the transactions contemplated hereby.

5.2 Authority Relative to this Agreement. Each of Parent and Newco has the
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. This Agreement and the
consummation by Parent and Newco of the transactions contemplated hereby have
been duly and validly authorized by the respective Boards of Directors of Parent
and Newco and by Parent as sole shareholder of Newco, and no other corporate
proceedings on the part of Parent and Newco are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by each of Parent and Newco
and, assuming this Agreement constitutes the valid and binding agreement of the
Selling Companies, constitutes the valid and binding agreement of each of Parent
and Newco, enforceable against each of them in accordance with its terms, except
that such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (b) general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity).

5.3 Consents and Approvals; No Violation. Neither the execution and delivery of
this Agreement by Parent or Newco nor the consummation by Parent and Newco of
the transactions contemplated hereby will:

 

  (a) conflict with or result in any breach of any provision of the articles of
incorporation, as amended, or the by-laws, respectively, of Parent or Newco;

 

  (b)

require any consent, approval, authorization, permit or filing with or
notification to, any governmental or regulatory authority, except (i) in
connection with the applicable requirements of the HSR Act, (ii) pursuant to the
applicable requirements of the Exchange Act, (iii) such filings and consents as
may be required by the FCC or the FCC Rules or under the State Communications
Laws and Regulations, (iv) as may be required by any applicable state securities
or “blue sky” laws or state takeover laws,

 

40



--------------------------------------------------------------------------------

 

(v) such filings, consents, approvals, orders, registrations, declarations and
filings as may be required under the laws of any foreign country in which Parent
or any of its Subsidiaries conducts any business or owns any assets, (vi) such
filings and consents as may be required under any environmental, health or
safety law or regulation pertaining to any notification, disclosure or required
approval triggered by the Purchase or the transactions contemplated by this
Agreement or (vii) where the failure to obtain such consent, approval,
authorization or permit, or to make such filing or notification, would not
individually or in the aggregate have a Parent Material Adverse Effect or
adversely affect the consummation of the transactions contemplated hereby;

 

  (c) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration or Lien) under any of the terms,
conditions or provisions of any note, license, agreement or other instrument or
obligation to which Parent or any of its Subsidiaries may be bound, except for
such violations, breaches and defaults (or rights of termination, cancellation
or acceleration or Lien or other charge or encumbrance) as to which requisite
waivers or consents have been obtained or which individually or in the aggregate
are not material to Parent and its Subsidiaries taken as a whole or adversely
affect the consummation of the transactions contemplated hereby; or

 

  (d) assuming the consents, approvals, authorizations or permits and filings or
notifications referred to in this Section 5.3 are duly and timely obtained or
made, violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Parent or any of its Subsidiaries or to any of their respective
assets, except for violations which would not individually or in the aggregate
be material to Parent and its Subsidiaries taken as a whole or adversely affect
the consummation of the transactions contemplated hereby.

5.4 Information Statement. None of the information supplied by Parent or Newco
in writing for inclusion in any Information Statement, if one is provided, will,
at the time that it or any amendment or supplement thereto is mailed to the
Shareholders, at the time of the Shareholders’ Meeting, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading.

5.5 Brokers and Finders. Except as set forth on Schedule 5.5, neither Parent nor
Newco has employed any investment banker, broker, finder, consultant or
intermediary in connection with the transactions contemplated by this Agreement
which would be entitled to any investment banking, brokerage, finder’s or
similar fee or commission in connection with this Agreement or the transactions
contemplated hereby.

 

41



--------------------------------------------------------------------------------

ARTICLE VI.

ADDITIONAL COVENANTS AND AGREEMENTS

6.1 Conduct of Business of the Selling Companies. During the period from the
date of this Agreement to the Effective Time (unless Parent shall otherwise
agree in writing and except as otherwise contemplated by this Agreement), the
Selling Companies will conduct their operations in accordance with their
ordinary and usual course of business consistent with past practice and, to the
extent consistent therewith, with no less diligence and effort than would be
applied in the absence of this Agreement, preserve intact their current business
organizations, keep available the service of their current officers and
employees and preserve their relationships with customers, suppliers and others
having business dealings with them to the end that their goodwill and ongoing
businesses shall not be impaired in any material respect at the Effective Time.
Without limiting the generality of the foregoing, and except as otherwise
permitted in this Agreement, prior to the Effective Time, the Selling Companies
will not, without the prior written consent of Parent:

 

  (a) issue, deliver, sell, dispose of, pledge or otherwise Lien, or authorize
or propose the issuance, sale, disposition or pledge or other Lien of (i) any
additional shares of capital stock of any class (including the Shares), or any
securities or rights convertible into, exchangeable for, or evidencing the right
to subscribe for any shares of capital stock, or any rights, warrants, options,
calls, commitments or any other agreements of any character to purchase or
acquire any shares of capital stock or any securities or rights convertible
into, exchangeable for, or evidencing the right to subscribe for, any shares of
capital stock, or (ii) any other securities in respect of, in lieu of, or in
substitution for, outstanding Shares on the date hereof;

 

  (b) redeem, purchase or otherwise acquire, or propose to redeem, purchase or
otherwise acquire, any of its Outstanding Shares;

 

  (c) split, combine, subdivide or reclassify any Shares or declare, set aside
for payment or pay any dividend, or make any other actual, constructive or
deemed distribution in respect of any outstanding Shares or otherwise make any
payments to Shareholders in their capacity as such, provided that “upstream”
dividends paid by a Subsidiary to STS may be paid, and dividends and
distributions as provided in Section 6.1(o) may be made;

 

  (d) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of any of
the Selling Companies (other than the Purchase or as provided in Section 6.23);

 

  (e) adopt any amendments to its articles of incorporation, certificate of
formation, by-laws or member control agreements or alter through merger,
liquidation, reorganization, restructuring or in any other fashion the corporate
structure or ownership of any Subsidiary;

 

42



--------------------------------------------------------------------------------

  (f) make any acquisition, by means of merger, consolidation or otherwise, or
disposition, of Assets or securities other than in the ordinary course of
business consistent with past practice or as required by this Agreement;

 

  (g) intentionally deleted;

 

  (h) incur any indebtedness for borrowed money or guarantee any such
indebtedness or make or refinance any loans, advances or capital contributions
to, or investments in, any other Person, other than loans, investments and
advances between any Selling Companies and in connection with those capital
calls required to be made in connection with any Equity Investments as set forth
on Schedule 6.1(h) attached hereto;

 

  (i) grant any bonuses or any increases in the compensation of any of its
directors, officers or employees or make any changes to wage scales or severance
agreements, other than annual raises consistent with past practice;

 

  (j) pay or agree to pay any pension, retirement allowance or other employee
benefit not required or contemplated by any of the existing benefit, severance,
termination, pension or employment plans, agreements or arrangements as in
effect as of December 31, 2007 to any director or officer or employee, whether
past or present or enter into any deferred compensation benefits;

 

  (k) enter into any new or materially amend any existing employment or
severance or termination agreement with any director, officer or key employee;

 

  (l) except in the ordinary course of business consistent with past practice or
as may be required to comply with applicable law, become obligated under any new
pension plan, welfare plan, Multiemployer Plan, employee benefit plan, severance
plan, benefit arrangement, or similar plan or arrangement, which was not in
existence on the date hereof, or amend any such plan or arrangement in existence
on the date hereof if such amendment would have the effect of materially
enhancing any benefits thereunder;

 

  (m) enter into any collective bargaining agreement;

 

  (n) change any of their methods of accounting in effect on December 31, 2007,
other than changes required by GAAP or the FCC;

 

  (o) except as contemplated under this Agreement or as set forth in
Schedule 6.1(o), make any distributions of assets to their respective
shareholders except as necessary to provide such shareholders cash to pay tax
obligations, and to reduce the Closing Date Working Capital to an amount not to
exceed the Target plus $5,000,000, which must include at least $1,000,000 of
Cash on Hand at Closing;

 

43



--------------------------------------------------------------------------------

  (p) will cancel or terminate its current insurance policies or allow any of
the coverage thereunder to lapse, unless simultaneously with such termination,
cancellation or lapse replacement policies providing coverage equal to or
greater than the coverage under the canceled, terminated or lapsed policies for
substantially similar premiums are in full force and effect;

 

  (q) the Selling Companies will not (i) dispose of or acquire any Assets except
(A) in the Ordinary Course of Business or (ii) otherwise transfer any Asset,
including cash, among any Subsidiary or entities in which either of STS or a
Subsidiary holds an equity investment, except in connection with the Equity
Investments as set forth on Schedule 6.1(q) attached hereto;

 

  (r) the Selling Companies will not make any investments, either in the form of
equity or debt, in any proposed new ventures, except in connection with the
Equity Investments as set forth on Schedule 6.1(r) attached hereto; or

 

  (s) authorize, recommend, propose or announce an intention to do any of the
foregoing, or enter into any contract, agreement, commitment or arrangement to
do any of the foregoing.

6.2 No Solicitation of Transactions. The Selling Companies and the Majority
Shareholders agree that, as of the date of this Agreement, they have, and have
caused each officer, director or employee of, or any investment banker, attorney
or other advisor or representative of STS and its Subsidiaries to immediately
cease and cause to be terminated any existing activities, discussions or
negotiations with any Third Party (as defined below) conducted prior to the date
hereof with respect to any Competing Transaction (as defined below). Neither the
Majority Shareholders nor STS shall permit STS or any of the Selling Companies
to, nor shall it authorize or permit any officer, director or employee of, or
any investment banker, attorney or other advisor or representative of, STS or
any of the Selling Companies to (i) solicit or initiate, encourage, or
facilitate, directly or indirectly, any inquiries relating to, or the submission
of, any proposal or offer, whether in writing or otherwise, from any Person
other than Parent, Newco or any Affiliates thereof (a “Third Party”) to acquire
equity of STS or any of the assets of STS or any of the Selling Companies
pursuant to a merger, consolidation or other business combination, sale of
shares of stock, sale of assets, tender offer, exchange offer or similar
transaction or series of related transactions, (a “Competing Transaction”);
(ii) participate in any discussions or negotiations regarding, or furnish to any
Person any information or data with respect to or access to the properties of,
or take any other action to knowingly facilitate the making of any proposal that
constitutes, or may reasonably be expected to lead to, any Competing
Transaction; or (iii) enter into any agreement with respect to any Competing
Transaction, approve or recommend or resolve to approve or recommend any
Competing Transaction or enter into any agreement requiring it to abandon,
terminate or fail to consummate the Purchase and the other transactions
contemplated by this Agreement. Nothing contained on the Agreement shall prevent
the Board of Directors from making any disclosure to STS’ Shareholders as
required by applicable law.

 

44



--------------------------------------------------------------------------------

6.3 Reasonable Efforts.

 

  (a) Subject to the terms and conditions herein provided, each of the parties
hereto shall use all reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the transactions contemplated by this Agreement, including using its reasonable
efforts to obtain all necessary or appropriate waivers, consents and approvals,
to effect all necessary registrations, filings and submissions. The Selling
Companies will use commercially reasonable efforts to obtain the required
consents set forth on Schedule 6.3 attached hereto (“Required Consents”) and
Governmental Authorizations necessary for the consummation of the transactions
contemplated by this Agreement.

 

  (b) Without limiting the foregoing, promptly after the date of this Agreement,
the appropriate Selling Company will make all filings and submissions required
by them or it under the HSR Act, the FCC Rules, the MPUC Rules, the IUB Rules
and any other law applicable to the Selling Companies, required for the
consummation of the transactions contemplated by this Agreement requested to be
filed by any of the Selling Companies, with the Selling Companies to be
responsible for any filings with the MPUC. The Selling Companies will use
commercially reasonable efforts to obtain an early termination of the applicable
waiting period under the HSR Act. The Selling Companies will cooperate in all
commercially reasonable respects with the Parent with respect to any filings or
submissions and will promptly inform Parent of any communication from the
Federal Trade Commission, Department of Justice, FCC, MPUC, IUB or any other
Governmental Entity. The Selling Companies will promptly comply with any request
for additional information made by the relevant Governmental Entities, engage in
good faith discussions and negotiations with the relevant Governmental Entities,
and use commercially reasonable efforts to respond to any proceedings by the
relevant Governmental Entities.

6.4 Access to Information. Upon reasonable notice, the Selling Companies shall
afford to officers, employees, counsel, accountants and other authorized
representatives of Parent (“Representatives”), in order to evaluate the
transactions contemplated by this Agreement and perform reasonable integration
planning consistent with law, reasonable access, during normal business hours
and upon reasonable notice throughout the period prior to the Effective Time, to
their properties, books and records and, during such period, shall furnish or
make available reasonably promptly to such Representatives all information
concerning their business, properties and personnel as may reasonably be
requested. Parent agrees that it will not, and will cause its Representatives
not to, use any information obtained pursuant to this Section VI for any purpose
unrelated to the consummation of the transactions contemplated by this
Agreement. The Confidentiality Agreements between STS and Parent dated
January 3, 2008 (the “Confidentiality Agreement”), shall continue to apply with
respect to information furnished by the Selling Companies and their officers,
employees, counsel, accountants and other authorized representatives hereunder.

 

45



--------------------------------------------------------------------------------

6.5 Publicity. The parties hereto agree that neither this Agreement nor the
contents of this Agreement may be disclosed to any party not specifically
subject to a confidentiality agreement until such time as the Parent has
disclosed such information or filed this Agreement with the SEC. The Parent and
Shareholders’ Representative will consult with each other and will mutually
agree upon any press releases or public announcements pertaining to the Purchase
(including the merger consideration) and shall not issue any such press releases
or make any such public announcements prior to such consultation and agreement,
except as may be required by applicable law or by obligations pursuant to any
agreement with any national securities exchange or automated quotation system,
in which case the party proposing to issue such press release or make such
public announcement shall use its reasonable efforts to consult in good faith
with the other party before issuing any such press releases or making any such
public announcements.

6.6 Directors and Officers Insurance Reimbursement. At Closing Parent shall
reimburse the Selling Companies up to Sixty Thousand Dollars ($60,000) for the
cost of directors’ and officers’ liability insurance and fiduciary insurance
policies (or tail coverage) covering the individuals who are presently covered
by the Selling Companies’ directors’ and officers’ liability insurance and
fiduciary insurance, with respect to claims arising from facts or events which
occurred at or before the Effective Time for no more than $2,000,000 of
coverage.

6.7 Financial Commitment. Upon execution of this Agreement, Parent delivered to
STS a commitment letter for financing related to the transactions contemplated
hereunder (the “Commitment Letter”), and assuming the satisfaction of the
conditions set forth in the Commitment Letter are met the Parent will have the
funds necessary to consummate the Purchase.

6.8 Investigation and Agreement by the Parties; No Other Representations or
Warranties.

 

  (a) Each of the Parent Parties, on the one hand, and the Selling Companies, on
the other, agrees that, except for the representations and warranties made by
the other party that are expressly set forth in Article IV and Article V of this
Agreement, as applicable, neither the other parties nor any of their
Representatives or Affiliates have made and shall not be deemed to have made to
such party or to any of its Representatives or Affiliates any representation or
warranty of any kind. Without limiting the generality of the foregoing, each
party agrees that except as expressly set forth in this Agreement, neither the
other parties nor any of their Affiliates make or have made any representation
or warranty to such party or to any of its representatives or Affiliates with
respect to:

 

  (i)

any projections, forecasts, estimates, plans or budgets of future revenues,
expenses or expenditures, future results of operations (or any component
thereof), future cash flows (or any component

 

46



--------------------------------------------------------------------------------

 

thereof), future capital expenditures or future customer retention or churn or
future financial condition (or any component thereof) of the other party or any
of its Subsidiaries or the future business, operations or affairs of the other
party or any of its Subsidiaries heretofore or hereafter delivered to or made
available to such party or its counsel, accountants, advisors, lenders,
representatives or Affiliates; and

 

  (ii) any other information, statement or documents heretofore or hereafter
delivered to or made available to such party or its counsel, accountants,
advisors, lenders, representatives or Affiliates with respect to the other party
or any of its Subsidiaries or the business, operations or affairs of the other
party or any of its Subsidiaries.

 

  (b) Notwithstanding anything to the contrary in this Agreement, each party
shall be entitled to rely on the representations and warranties of the other
party contained in Article IV or V of this Agreement.

6.9 401(k) Plans. Prior to the Closing Date STS (or any other Selling Company if
applicable) will, if so requested by the Parent, terminate any 401(k) Plan and
Shareholders will be responsible for the payment prior to Closing of any
obligations that have accrued prior to the Closing Date under any such 401(k)
Plan. In the event that the Parent requests that the 401(k) Plan be terminated
prior to the Closing Date, STS will contribute to the 401(k) Plan any amounts
STS has accrued for discretionary matching or discretionary profit sharing
contributions pursuant to the terms of the 401(k) Plan. Any obligations of STS
under a 401(k) Plan or profit sharing payment accrued as of the Closing Date and
not paid at or before Closing shall be the responsibility of the Shareholders
and to the extent the terms of any such 401(k) Plan do not allow for termination
without liability, the Shareholders shall be responsible for any additional
payments due under such 401(k) Plan that accrue after the Closing until such
time as Parent can, without liability, terminate any such 401(k) Plan.

6.10 Employee Benefits; ESOP; Phantom Stock Plan.

 

  (a) That certain Sherburne Tele Systems, Inc. Employee Stock Ownership Plan
and Trust, as amended dated December 27, 2006 (the “ESOP”) shall be terminated
immediately prior to the Closing Date and any expense or liability related to
the operations of the ESOP either related to the ESOP prior to the Closing Date
or after the Closing Date, the ESOP Trustee’s misstatement or omission of or
failure to disclose a material fact related to the transactions contemplated
under this Agreement to the ESOP Participants in connection with the
solicitation of the approval of the transactions contemplated under this
Agreement shall remain the responsibility of the Shareholders.

 

  (i)

After Closing, Parent or Newco and STS shall appoint a committee of three or
more individuals who (A) are currently employees of

 

47



--------------------------------------------------------------------------------

 

STS, and (B) will be employed by Parent or Newco following the Closing whose
sole responsibility and authority pursuant to such appointment is limited to
overseeing the ESOP’s termination process on behalf of the STS Board of
Directors.

 

  (ii) As soon as possible following the Closing Date, STS shall submit the
ESOP, by the filing of IRS Form 5310, to the IRS for a determination
(“Determination Letter”) that the form of the ESOP is qualified under section
401(a) and 501(c) of the Code upon its termination.

 

  (b) That certain Sherburne Tele Systems, Inc. Phantom Stock Plan, as amended
dated April 24, 2008 (the “Phantom Stock Plan”) and any other deferred
compensation plan or program shall be terminated immediately prior to the
Closing Date and any amounts due thereunder shall be paid by STS prior to the
Effective Date. For avoidance of doubt, any rights of the participants to the
Phantom Stock Plan that would vest as a result of the transactions contemplated
under this Agreement shall be deemed vested as if the Phantom Stock Plan was in
effect as of the Closing Date and the Shareholders shall be responsible for any
payments due under the Phantom Stock Plan for any such vested rights.

 

  (c) After the execution hereof but prior to Closing, Parent or Newco may
determine that it desires to assume one or more of the STS’ Employee Benefit
Plans (except for the Phantom Stock Plan or the ESOP). If Parent or Newco make
such a determination with respect to a particular Employee Benefit Plan, such
Employee Benefit Plan shall become an Assumed Liability only for purposes of
such transfer subject to the obligations set forth in Section 9.1(c) hereof and
STS will transfer such Employee Benefit Plan to Parent or Newco and the parties
hereby agree to cooperate to obtain any consent or waiver related to any such
transfer. In addition, if so requested by Parent, STS shall terminate those
additional Employee Benefit Plans that Parent so requests be terminated.

6.11 Employees; Employee Benefits.

 

  (a) Immediately before the Closing, the Selling Companies shall terminate all
of their employees and immediately after the Closing, Parent or Newco shall
offer employment to all of such employees, subject to Parent’s standard
employment procedures. The Selling Companies shall be responsible for severance
payments or unemployment benefits created by or imposed upon the Selling
Companies by law, if any, due either as a result of the transactions
contemplated under this Agreement or as a result of a particular employee of the
Selling Companies not accepting employment with the Parent or Newco.
Notwithstanding the foregoing, Parent shall administer and pay for any COBRA
obligations related to any employee who does not accept employment with the
Parent or Newco after the Closing.

 

48



--------------------------------------------------------------------------------

  (b) Following the Closing, Parent or Newco shall provide individuals who
accept employment with the Parent or Newco after the Closing Date (the “Affected
Employees”), for so long as such Affected Employees remain employed by Parent,
Newco or any Subsidiary of Parent or Newco, employee benefits that are
comparable to those provided to employees of Parent in positions comparable to
positions held by Affected Employees with Parent, Newco or its Subsidiaries from
time to time after the Closing Date. For purposes of eligibility to participate
and vesting in all benefits provided to Affected Employees (and covered
dependents) including vacation time, Affected Employees will be credited with
their years of service with STS and its Subsidiaries.

 

  (c) In the event that Parent or Newco terminates the employment of any
Affected Employee who accepts employment with Parent or Newco and executes the
Parent’s confidentiality agreement and non-competition agreement the form of
which is attached hereto as Exhibit D (the “Employee Agreements”) without Cause
(as defined on Schedule 6.11(c) attached hereto) within six (6) months of the
Closing (the “Employment Period”), Parent or Newco shall pay such terminated
Affected Employee severance equal to one (1) months’ base pay for such Affected
Employee for each month remaining until the conclusion of the Employment Period;
provided, however, no such Affected Employee shall be entitled to any severance
to the extent such Affected Employee is offered comparable employment within a
30 mile radius of Big Lake, Minnesota with Parent or any of its Affiliates
(which term, for these purposes, shall include the Subsidiaries).

 

  (d) Prior to the Closing, STS shall terminate any agreements between STS and
its current or former employees, officers or directors that provide for any
change of control or severance payments or commitment of employment or payments
in the future (the “Change of Control Agreements”) and will pay all amounts due
under such agreements. Any such payments shall be deemed to be Bonus Payments
for purposes of this Agreement.

 

  (e) Nothing contained in this Section 6.11 shall create any third party
beneficiary rights in any manager, officer or employee or former manager,
officer or employee (including any beneficiary or dependent thereof) of the
Selling Companies in respect of continued employment for any specified period of
any nature or kind whatsoever.

 

  (f) Notwithstanding anything to the contrary in this Section 6.11, an Affected
Employee shall not be entitled to receive severance payments under this
Section 6.11 if he or she voluntarily terminates his or her employment with
Parent or Newco.

 

49



--------------------------------------------------------------------------------

  (g) Subject to the indemnification obligations set forth in Section 9.1(c),
any health savings account, flexible spending account or other such accounts
maintained by STS for the Affected Employees set forth on Schedule 6.11(g)
attached hereto (the “HSAs”) shall be transferred to Parent or Newco at the
Closing, including any and all documentation related thereto. The Board of STS
shall take any corporate actions necessary to transfer such HSAs to Parent or
Newco.

6.12 Parent Approvals. On or before the date provided in Section 1.4 for the
Closing to occur, Parent shall incorporate Newco and cause Newco to adopt this
Agreement and approve the Purchase in accordance with the MBCA or other
applicable law.

6.13 Upcoming Financial Statements. STS shall deliver to the Parent up and until
the Closing Date, prepared in accordance with GAAP, consolidated financial
statements for each quarter and year ending on or before the Closing Date
(“Upcoming Financial Statements”) in a form reasonably satisfactory to the
Parent, with quarterly statements to be delivered no later than thirty (30) days
after the completion of the applicable quarter and the annual statements to be
prepared in a manner consistent with past practice and audited, with the audited
financial statements for fiscal year 2008 to be delivered to the Parent no later
than March 31, 2009. If the Parent requires the Upcoming Financial Statements to
be reviewed or re-audited, the Parent shall pay any expenses related to such
re-audit or review.

6.14 Intentionally Deleted.

6.15 Environmental Review. As soon as is reasonably possible, and in no event no
later than sixty (60) days after the date of this Agreement, at the Parent’s
expense, Parent shall obtain Phase I Environmental Site Assessments meeting the
current ASTM standard and the United States Environmental Protection Agency’s
“All Appropriate Inquiry” standard (“Phase I Reports”) for each parcel of real
property listed on Schedule 6.15 (“Material Real Property”) that is owned by the
Selling Companies and shall cause copies of the same to be delivered to STS. At
Parent’s expense, Parent may, in addition to the Phase I Reports, promptly and
diligently conduct any other environmental assessments, including but not
limited to soil tests, well tests, engineering inspections and environmental
site assessments of the Material Real Property (the Phase I Reports and any such
additional assessments, collectively, the “Environmental Review”); provided,
however, that prior to conducting any invasive “Phase II” type sampling of soils
and/or groundwater, the relevant parties shall enter into an access agreement
negotiated in good faith and containing commercially reasonable terms. Parent
shall use reasonably commercial efforts to complete the Environmental Review
within one hundred twenty (120) days after the date of this Agreement, but in
any event shall complete the Environmental Review as soon as reasonably
possible. STS shall provide reasonable access and information to Parent and
otherwise reasonably cooperate with Parent in the Environmental Review. To the
extent Parent conducts any invasive testing on the Material Real Property, it
shall promptly repair any and all resulting damage to the Material Real Property
unless waived by STS in writing. Parent shall cause copies of all reports
prepared for Parent as part of the Environmental Review to be delivered to STS
promptly after Parent has received the same. Within twenty (20) days after the
conclusion of the Environmental Review, Parent will notify STS in writing of any
remedial actions that Parent reasonably deems necessary to be taken as a result
of the Environmental Review

 

50



--------------------------------------------------------------------------------

(“Environmental Corrections”) in order for the Selling Companies to be brought
into compliance with Environmental Law, or to prevent Parent or Newco from
incurring material liability or Environmental Costs under Environmental Law.
Environmental Corrections shall not include any remedial actions the costs of
which, in the aggregate, would not reasonably be expected to exceed Seventy-Five
Thousand Dollars ($75,000). STS will have twenty (20) days after receipt of
Parent’s notice of Environmental Corrections to notify Parent in writing that it
is declining to complete the Environmental Corrections, in which case Parent
may, at its sole discretion, either terminate this Agreement by written notice
given to STS within ten (10) days after receipt of notice that STS has declined
to complete the Environmental Corrections, or waive the Environmental
Corrections and proceed to Close pursuant to Section 1.4 of this Agreement. If
STS does not notify Parent that it is declining to complete the Environmental
Corrections as provided in the preceding sentence, then STS will have sixty
(60) days after receipt of Parent’s notice of Environmental Corrections to
complete or make arrangements for the completion, including the payment, of any
Environmental Corrections. If the Environmental Corrections are not completed,
or satisfactory arrangements for the completion of such Environmental
Corrections are not agreed upon to the Parent’s reasonable satisfaction within
sixty (60) days of receipt of Parent’s notice of the Environmental Corrections,
Parent may, at its sole discretion (1) subject to Section 9.1(g) with respect to
remediation and other response actions related to Releases of Hazardous
Materials, undertake to complete the Environmental Corrections either before or
after Closing with the reasonable cost thereof being reimbursed to Parent or
escrowed by the Selling Companies at Closing; (2) waive the Environmental
Corrections and proceed to Close pursuant to Section 1.4 of this Agreement; or
(3) postpone Closing until such Environmental Corrections have been completed;
provided, however, that if STS has not completed any Environmental Correction
within ninety (90) days of receipt of Parent’s notice of the Environmental
Corrections despite its commercially reasonable efforts to do so, and provided
further that STS has promptly initiated efforts and thereafter has diligently
attempted to complete such Environmental Correction, Parent may not exercise the
remedy in clause (1) of this paragraph and the Closing shall be postponed until
the Environmental Correction has been completed but no later than the
Termination Date. Neither the Environmental Review nor a waiver of any or all
Environmental Corrections by Parent pursuant to this Section shall limit
Parent’s right to indemnification pursuant to Article IX of this Agreement.

The Selling Companies will cooperate with Parent to allow Parent to complete the
actions contemplated under this Section 6.15 and will allow Parent and its
representatives access to the Material Real Property in order to complete the
Environmental Reviews and to consider possible Environmental Corrections.

6.16 Excluded Property; Eddy Family Foundation. The parties hereto acknowledge
that those certain directors, officers, employees, Shareholders of the Selling
Companies listed on Schedule 6.16 and/or the “Eddy Family Foundation” own
personal property located at the Selling Companies set forth in Schedule 6.16
(the “Specifically Excluded Property”). The Specifically Excluded Property shall
be removed no later than the Effective Time; provided, however, if the owner of
the Specifically Excluded Property fails to remove the Specifically Excluded
Property prior to the Effective Time, the Parent agrees that the owner of the
Specifically Excluded Property may take an additional ten (10) days to remove
the Specifically Excluded Property but neither the Parent nor Newco shall have
any responsibility or liability regarding such Specifically Excluded Property
during such period and if the Specifically Excluded Property is

 

51



--------------------------------------------------------------------------------

not removed during the ten (10) day period, the Parent or Surviving Corporation
may remove such Specifically Excluded Property at the expense of the
Shareholders. To the extent the books and records of the Eddy Family Foundation
have been maintained at or by a Selling Company, such books and records shall be
removed from the Selling Companies immediately prior to the Effective Time and
neither Parent nor Newco shall have any further obligations regarding the Eddy
Family Foundation.

6.17 Estoppel Certificates. The Selling Companies shall use reasonable efforts
to deliver to Parent prior to Closing Date estoppel certificates from each
landlord under the leases for any Material Real Property (the “Ground Leases”)
in form reasonably acceptable to Parent, stating that the Ground Lease is in
full force and effect and that the tenant is not in default and confirming the
rental amount, expiration date and existence of any renewal or purchase option
under each applicable Ground Lease; provided, that Parent acknowledges such
landlords may not be obligated to provide such estoppel certificates, and
accordingly, the Selling Companies’ failure to deliver such estoppel
certificates after reasonable efforts shall not be a basis for Parent to
terminate this Agreement.

6.18 CTC Waiver; UNE Replacement.

 

  (a) Prior to Closing, the Selling Companies shall obtain the written consent
and waiver from Consolidated Telephone Company (“CTC”) of CTC’s right of first
refusal in accordance with the terms of Section 18A (the “CTC Waiver”) of that
certain Partitioning and Asset Purchase Agreement dated March 21, 2007 by and
between STS and CTC (the “700 MHz Partition Agreement”). Attached as Exhibit
6.18(a) is a form of CTC Waiver that Parent would accept in substance, or any
other reasonable form of consent and waiver that is consistent with the 700 MHz
Partition Agreement. If the Selling Companies fail to obtain the CTC Waiver
prior to Closing, then the assets and liabilities associated with the 700 MHz
Partition Agreement shall be Excluded Assets and Retained Liabilities and the
Cash Purchase Price shall be reduced by an amount equal to $1,278,000 as full
consideration for the failure to obtain the CTC Waiver (the “CTC Waiver
Deduction”). The parties agree that the portion of the Cash Purchase Price
allocated to the assets included in the right of first refusal under the 700 MHz
Partition Agreement is $1,278,000. The Selling Companies shall have the right to
retain any of the proceeds paid to the Selling Companies in connection with the
CTC’s exercise of its rights of refusal, and such proceeds shall constitute an
Excluded Asset.

 

  (b) Prior to the Closing, the Selling Companies shall complete the UNE
Replacement set forth on Schedule 3.1(j). Assuming the Selling Companies obtain
the CTC Waiver:

 

  (i) if the Infrastructure Replacement is not completed, the Cash Purchase
Price will be reduced by an amount equal to the value of the Incomplete
Infrastructure Replacement Costs which shall be determined pursuant to
Section 6.18(c) below;

 

52



--------------------------------------------------------------------------------

  (ii) if the Selling Companies replace at least 850 Loops by Closing, the
Selling Companies will be reimbursed at Closing the Maximum UNE Replacement
Reimbursement Amount; or

 

  (iii) if the Selling Companies replace fewer than 850 Loops, the Selling
Companies will not be reimbursed for the full UNE Replacement Reimbursement
Amount at Closing but will be reimbursed by an amount equal to the Maximum UNE
Replacement Reimbursement Amount minus Loop Deficiency (as defined below)
multiplied by $685 (the “UNE Reimbursement Reduction”) in addition to the
$75,000 reduction called for by Section 3.1(j);

For purposes of this Section 6.18 the “Loop Deficiency” shall equal 850 Loops
minus the actual number of Loops replaced.

 

  (c) Calculation of Incomplete Infrastructure Replacement Costs.

 

  (i) At least twenty (20) days prior to the Closing Date, STS will deliver to
Parent (a) written certification that the Infrastructure Replacement has been
completed such that the 700 MHz system is operable and capable of sustaining
customer use for replacing approximately 679 lines in Mora, approximately 505
lines in Cambridge and approximately 302 lines in Princeton (the “Infrastructure
Replacement Standard”), or (b) an itemized list of the items still to be
completed with respect to the Infrastructure Replacement and a detailed estimate
of the cost related to such remaining items (the “Estimated Incomplete
Infrastructure Replacement Costs”). If, upon inspection, the Parent determines
in good faith that the Infrastructure Replacement does not conform to the
Infrastructure Replacement Standard as certified by STS, Parent shall submit to
STS an itemized list of items still to be completed with respect to the
Infrastructure Replacement, with such list becoming the Incomplete
Infrastructure Replacement Costs. The Estimated Incomplete Infrastructure
Replacement Costs delivered to Parent or STS shall include all of the supporting
schedules setting forth in reasonable detail all amounts included in the
Estimated Incomplete Infrastructure Replacement Costs.

 

  (ii)

Parent or STS shall have ten (10) days after the receipt of the Estimated
Incomplete Infrastructure Replacement Costs (the “UNE Review Period”) to accept
or reject the Estimated Incomplete Infrastructure Replacement Costs. If the
receiving party accepts the Estimated Incomplete Infrastructure Replacement
Costs as provided pursuant to Section 6.18(d)(i) above, the amount set forth on
the Estimated Incomplete Infrastructure Replacement Costs shall be the
Incomplete Infrastructure Replacement Costs for purposes of any reduction to the
Cash Purchase Price and the

 

53



--------------------------------------------------------------------------------

 

Estimated Cash Purchase Price pursuant to Section 3.1 hereof. If the receiving
party does not accept or agree with the Estimated Incomplete Infrastructure
Replacement Costs (an “Estimated Incomplete Infrastructure Replacement Costs
Dispute”), the receiving party will notify the other in writing regarding the
nature of the Estimated Incomplete Infrastructure Replacement Costs Dispute no
later than the end of business on the final day of the UNE Review Period. The
parties shall, in good faith, attempt to resolve any Estimated Incomplete
Infrastructure Replacement Costs Dispute for a period of ten (10) days (the “UNE
Dispute Period”). If the parties cannot agree upon a resolution to any Estimated
Incomplete Infrastructure Replacement Costs Dispute during the UNE Dispute
Period, the amount of the Estimated Incomplete Infrastructure Replacement Costs
Dispute will be added to the True-Up Reserve Amount and the parties will resolve
the Estimated Incomplete Infrastructure Replacement Costs Dispute at a later
date according to the procedure set forth in Section 3.4 of this Agreement.

All actions taken by the Selling Companies prior to the Closing pursuant to and
in accordance with this Section 6.18 and Section 3.1(j) hereof shall be deemed
approved by Parent for purposes of Section 6.1 of this Agreement.

6.19 Easements and Rights of Way. Prior to the Closing the Selling Companies
shall provide the Parent Schedule 6.19 in the form attached hereto, which shall
set forth (a) for each public right of way described in Section 4.7(k), a map
that shows the location and the Selling Companies’ asset at such location, and
(b) for each private easement described in Section 4.7(k), the location, the
Selling Companies asset at such location, and the identification of the
documentation for such private easement. Prior to Closing, the Selling Companies
shall deliver to Parent copies of the documentation for each private easement
described in Section 4.7(k).

6.20 Capital Calls. In the event a Selling Company receives notification of any
mandatory capital calls related to any Equity Investments that is not set forth
on Schedule 6.1(h), STS shall notify Parent in writing regarding the details of
such capital call and the applicable Selling Company shall make a capital
contribution to related to such Equity Investment as a result of such capital
call.

6.21 Bonus Payments. The parties hereto agree that STS will, directly or
indirectly through a paying agent (the “Payroll Agent”), pay any and all Bonus
Payments immediately prior to or at the Closing. The parties hereto acknowledge
and agree that regardless of how such Bonus Payments are paid, the consideration
to be paid by Parent at the Closing may be in part used to pay such Bonus
Payments. For avoidance of doubt, however, regardless of how, when or by whom
the such Bonus Payments are paid to the recipients, all documentation and
reporting related to such Bonus Payments, as well as applicable withholding,
STS’ portion of payroll taxes and payment of any taxes withheld (the “Tax
Reporting”) shall be the sole responsibility of STS prior to the Closing Date
and shall be completed by STS or the Payroll Agent prior to or at Closing such
that neither Parent nor Newco after the Effective Date shall have any liability
or

 

54



--------------------------------------------------------------------------------

responsibility, financial, administrative or otherwise, for such Bonus Payments
or Tax Reporting. The Shareholders shall be responsible for any claims or
Damages related to such Bonus Payments and for any fees, expenses and other
obligations or liabilities associated with the Paying Agent to the extent not
paid by STS at or prior to the Closing. For purposes of this Agreement, the term
“Bonus Payment” means any payments for transaction bonuses, phantom stock
payments, stay put payments, change of control payments or other payments due to
current or former employees, consultants, officers or directors as a result of
the Purchase or other transactions described in this Agreement.

6.22 Transaction Expenses. At or prior to Closing, STS shall pay any fees, costs
and expenses incident to the Purchase which remain unpaid at the Effective Time
including but not limited to any fees owed to Greene Holcomb & Fisher, LLC, and
Leonard, Street and Deinard Professional Association, other advisors, ESOP
Trustee, counsel and accountants and other fees, costs and expenses incurred by
the Selling Companies in connection with or as a result of the transactions
contemplated hereby, including with respect to accountants and other attorneys
(including without limitation counsel or other advisors to the ESOP and the ESOP
Trustee) (the “Transaction Fees”). For avoidance of doubt, any agreement,
written or oral, related to or giving rise to any Transaction Fees shall be
Retained Liabilities and shall remain at all times the responsibility of the
Selling Companies or the Shareholders if such Transaction Expenses are not paid
prior to Closing.

6.23 Name Changes; Dissolution of the Selling Companies; Noncompetition
Agreement.

 

  (a) Immediately upon Closing the Selling Companies shall amend their
organizational document filed with the Minnesota Secretary of State to
(a) change the name of the Selling Companies to a name that is not similar to
the current name of any Selling Company and that is approved by Parent (which
approval will not be unreasonably withheld), and (b) change the registered
offices of each Selling Company to a location that is not owned or leased by
Parent or Newco following the Closing. As soon as practical after the Closing
Date but in compliance with the MBCA, ERISA and any other Law, all of the
Selling Companies except STS will liquidate and terminate their corporate
existence.

 

  (b) The parties hereto agree that STS may maintain its corporate existence
after the Closing solely for the purpose of winding up its affairs.
Notwithstanding the foregoing, after the Closing but prior to the termination of
each such entities’ corporate existence, none of the Selling Companies
(including STS) shall conduct any business activities nor shall any of the
Selling Companies hold any investment in any entity, venture or otherwise that
competes in any way with the business of Parent or Newco except that the Selling
Companies may conduct limited activities and hold an investment in connection
with any Equity Investment that becomes an Excluded Asset pursuant to
Section 6.24.

 

55



--------------------------------------------------------------------------------

  (c) Notwithstanding anything to the contrary in this Agreement, no provision
of this Agreement, including but not limited to this Section 6.23 shall limit or
restrict any Selling Companies involvement with any Equity Investment that
becomes an Excluded Asset retained by the Selling Companies pursuant to
Section 6.24 of the Purchase Agreement, including such Selling Companies
involvement as a proprietor, principal, agent, partner, officer, director,
governor, stockholder, member, employee, member of any association, consultant
or otherwise.

6.24 Equity Investment Transfer; ROFR; Admission Consents.

 

  (a) The Selling Companies will use commercially reasonable efforts to obtain
written waivers of all rights of first refusal, options to purchase, or similar
features, and all consents or approvals necessary to transfer to Parent or Newco
both governance and financial rights associated with the Equity Investments
(each a “ROFR”) and all consents or approvals necessary to admit the Parent or
Newco as a limited liability company member of each Equity Investment (each an
“Admission Consent”) in accordance with the procedures set forth and described
on Schedule 7.3(i) attached hereto. For purposes of this Agreement, a ROFR shall
be deemed exercised (an “Exercised ROFR”) if the Selling Companies cannot
transfer to the Parent or Newco at the Closing all of the financial and
governance rights the Selling Companies had in the related Equity Investment.
The parties hereto agree that the values set forth on Schedule 6.24 attached
hereto for each Equity Investment equal the portion of the Asset Value being
paid by the Parent hereunder allocated to each such Equity Investment.

 

  (b)

The Equity Investment Deduction for purposes of Section 3.1 shall be calculated
in accordance with this paragraph. If there is an Exercised ROFR for a
particular Equity Investment, the Equity Investment Deduction shall be an amount
equal to the total amount payable by the issuer of such Equity Investment or the
other equity holders of such Equity Investment in connection with the Exercised
ROFR. Such amount shall be determined according to the applicable governing
documents of such Equity Investment (the “ROFR Purchase Price(s)”) and for
avoidance of doubt shall not be based upon the purchase price allocation set
forth on Schedule 6.24 attached hereto unless such ROFR Purchase Prices are
determined to be the same under such governing documents. If there is an
Exercised ROFR but the ROFR Purchase Price is not determined at or prior to the
Closing Date, then there shall be no Equity Investment Deduction in connection
with such undetermined ROFR Purchase Price, and the Selling Companies agree to
promptly pay to Parent or Newco upon such determination the amount of the ROFR
Purchase Price. The Selling Companies agree that in order to secure the payment
of the ROFR Purchase Price owed by the Selling Companies to the Parent at the
Closing the Selling Companies will pledge the applicable Equity Investment to
Parent or Newco and grant to Parent or Newco a first priority security

 

56



--------------------------------------------------------------------------------

 

interest in and a general lien upon such Equity Investment, and all cash,
securities, interest, distributions, rights and other property at any time and
from time to time received, receivable or otherwise distributed in regard of or
in exchange for any or all of such Equity Investment and the Selling Companies
agree to execute any documents or instruments reasonably necessary to document
and perfect the pledge and grant of such security interest contemplated under
this Section 6.24 (the “Security Documents”). If an Admission Consent for a
particular Equity Investment is not obtained prior to Closing and Parent waives
any closing condition contained in Section 7.3(i), then the Equity Investment
Deduction shall equal the value set forth on Schedule 6.24.

 

  (c) Notwithstanding anything to the contrary in this Agreement, if any
Subsidiary or affiliated entity of the Parent or Newcos that is an equity holder
in one of the Equity Investments (the “Parent Entities”) is the equity holder in
an Equity Investment that exercises such equity holder’s ROFR, then any Equity
Investment Deduction shall be reduced by the amount paid by such Parent
Entities, the Selling Companies hereby assign to the Parent without recourse to
the Selling Companies all ROFR Purchase Price proceeds payable by the Parent
Entities, and Parent shall retain such amount without paying it to the Selling
Companies.

 

  (d) Parent and Selling Companies shall agree upon any written communications
to third parties, confer where appropriate and otherwise keep each other
informed with respect to all actions in obtaining waivers and consents to any
ROFRs and in obtaining the Admission Consents. If any ROFR with respect to an
Equity Investment is exercised or any Admission Consent is not obtained, the
particular Equity Investment shall become an Excluded Asset and any other
liabilities or contract obligations related to such Equity Investment in any
manner shall become a Retained Liability of the Selling Companies.

 

  (e) Notwithstanding anything to the contrary in attached Schedule 7.3(i) or
the related member control agreements, neither the Selling Companies, nor Parent
or Newcos, will agree in the ROFR notices to a separate sale of the governance
rights and financial rights associated with the Equity Investments.

 

  (f)

Parent and Newcos agree to cause the Parent Entities that are members of any of
the issuing companies in which the Selling Companies hold Equity Investments to
(i) vote as members of such issuing companies, and to cause their
representatives on the boards of governors of such issuing companies to vote, in
favor of the transfer of the Equity Investments from the Selling Companies to
Parent or Newcos (as applicable) as provided in the ROFR notices, (ii) to vote
against an exercise of the ROFRs by such issuing companies, (iii) to approve of
the transfer of the governance rights from the Selling Companies to Parent or
Newcos (as applicable) as

 

57



--------------------------------------------------------------------------------

 

provided in the ROFR notices, and (iv) to take such other actions as are
necessary under the governing documents of such issuing companies to complete
the transfer of the Equity Investments from the Selling Companies to Parent or
Newcos (as applicable) as provided in the ROFR notices.

 

  (g) Parent and Newcos agree that in the event the Equity Investments become
Excluded Assets they will (i) approve, and will cause the Parent Entities to
approve, and their representatives of the boards of governors of the issuing
companies to approve, of any subsequent transfers of such Equity Investments by
the Selling Companies to any third party purchasers, and (ii) take such other
actions under the governing documents of such issuing companies to assist the
Selling Companies in transferring the entire Equity Investments to such third
party purchasers.

6.25 Cable Program Agreements. Within thirty (30) days of the date hereof, the
Selling Companies shall provide the Parent Schedule 6.25, which shall set forth
a complete list of all of the cable program agreements to which the Selling
Companies are a party as well as those that require consent for the transfer
thereof. Upon delivery, Schedules 4.17(b) and 6.3 shall be deemed amended and
revised solely for the purpose of disclosing the information listed on Schedule
6.25. Prior to Closing, the Selling Companies shall deliver to Parent copies of
the cable program agreements described on Schedule 6.25.

ARTICLE VII.

CONDITIONS TO CONSUMMATION OF THE PURCHASE

7.1 Conditions to Each Party’s Obligations to Effect the Purchase. The
respective obligations of each party to effect the Purchase are subject to the
satisfaction at or prior to the Effective Time of the following conditions:

 

  (a) Shareholder Approval. The Purchase and this Agreement shall have been duly
approved by the Shareholders in accordance with applicable law and the Articles
of Incorporation, as amended, of STS.

 

  (b) Injunction. There shall not be in effect any statute, rule, regulation,
executive order, decree, ruling or injunction or other order of a court or
governmental or regulatory agency of competent jurisdiction directing that the
transactions contemplated herein not be consummated or that would create a
Company or Parent Material Adverse Effect.

 

  (c) Governmental Filings and Consents. All Required Consents and Governmental
Authorizations, orders and approvals (i) set forth on Schedule 7.1(c), and
(ii) the waiting periods under the HSR Act shall have expired or been terminated
and the FCC and applicable state regulatory bodies issuing consents and orders
pursuant to State Communications Laws and Regulations shall have issued final
orders that are not subject to appeal, reversal, reconsideration or stay.

 

58



--------------------------------------------------------------------------------

7.2 Conditions to the Selling Companies’ Obligations to Effect the Purchase. The
obligations of the Selling Companies to effect the Purchase are subject to the
satisfaction at or prior to the Effective Time of the following additional
conditions:

 

  (a) The representations and warranties of Parent and Newco contained in this
Agreement shall be true and correct at and as of the Effective Time as though
made on and as of such date except (i) for changes specifically permitted by
this Agreement, (ii) that those representations and warranties which address
matters only as of a particular date shall remain true and correct as of such
date and (iii) for such exceptions that do not individually or in the aggregate
constitute a Parent Material Adverse Effect) and the Selling Companies shall
have received a certificate of the President or a Vice President of Newco to the
foregoing effect.

 

  (b) Parent and Newco shall have performed and complied with in all material
respects their obligations under this Agreement to be performed or complied with
on or prior to the Effective Time, and the Selling Companies shall have received
a certificate of the President or a Vice President of Newco to the foregoing
effect.

 

  (c) The transactions contemplated under the Real Property Purchase Agreements
shall have closed.

7.3 Conditions to the Parent’s and Newco’s Obligations to Effect the Purchase.
The obligations of Parent and Newco to effect the Purchase are subject to the
satisfaction at or prior to the Effective Time of the following additional
conditions:

 

  (a) The representations and warranties of the Selling Companies contained in
this Agreement shall be true and correct at and as of the Effective Time as
though made on and as of such date (except (i) for changes specifically
permitted by this Agreement, (ii) that those representations and warranties
which address matters only as of a particular date shall remain true and correct
as of such date and (iii) for such exceptions that do not individually or in the
aggregate constitute a Company Material Adverse Effect), and the Parent shall
have received a certificate of the President of each Selling Company to the
foregoing effect.

 

  (b) The Selling Companies shall have performed and complied with in all
material respects their obligations under this Agreement to be performed or
complied with on or prior to the Effective Time, and Parent shall have received
a certificate of the President of each Selling Company to the foregoing effect.

 

  (c)

There shall not have been commenced any proceeding by any governmental authority
or other Person (i) challenging or seeking to make illegal or otherwise restrain
or prohibit consummation of the Purchase or seeking to obtain material damages
relating to consummation of the

 

59



--------------------------------------------------------------------------------

 

Purchase or (ii) seeking to restrain or prohibit Parent’s ownership or operation
of all or any material portion of the Assets or Business of the Selling
Companies, taken as a whole, or to compel Parent or to dispose of all or any
material portion of the Business or Assets of the Selling Companies, taken as a
whole.

 

  (d) Each Majority Shareholder shall have executed a non-competition agreement
in the form attached thereto as Exhibit E (the “Shareholder Non-Competition
Agreement”).

 

  (e) The Selling Companies shall have repaid any and all bank debt and capital
lease obligations and any other Indebtedness owed by either of STS or any
wholly-owned Subsidiaries of STS and to release any guarantees or Liens related
to such bank debt or capital lease obligations and obtained releases of all
Liens securing such Indebtedness;

 

  (f) The transactions contemplated under the Real Property Purchase Agreements
shall have closed.

 

  (g) Intentionally Deleted.

 

  (h) If required by Parent and at the expense of Parent, STS shall have
prepared re-audited financial statements for the two (2) prior fiscal years
completed as of the Closing Date as well as reviewed interim financial
statements as required by the SEC in a form and condition satisfactory to the
Parent to be included in the Parent’s current and periodic reports filed with
the SEC as well as any consent from the auditors of such financial statements or
information required for the Parent to use and include such financial statements
and information in the Parent’s financial statements or periodic reports.

 

  (i) The procedures described on Schedule 7.3(i) attached hereto related to the
complete transfer of each of the Equity Investments shall have been completed
such that the status of the transfer of each of the Equity Investments to the
Parent or Newco shall be sufficiently determined so as to confirm if an Equity
Investment will or will not be transferred to Parent or Newco.

 

  (j) Parent shall have obtained any necessary waivers or amendments from the
RTFC as required by the Commitment Letter, as administrative agent for the
Parent’s Amended and Restated Credit Agreement, including but not limited to a
release regarding the obligation to require any Subsidiary of STS to provide a
subsidiary guarantee.

 

  (k)

The Rural Telephone Finance Cooperative shall be legally and financially able to
provide the financing in the Commitment Letter, or Parent is otherwise able to
obtain financing from another source in amounts and on terms at least as
favorable to Parent as those in the Commitment Letter. In

 

60



--------------------------------------------------------------------------------

 

the event that Parent terminates the Agreement pursuant to this paragraph (k),
Parent will reimburse STS for its fees and expenses (including without
limitation attorney fees and costs, accountants fees and costs) in connection
with the Agreement and the transactions contemplated thereby up to a maximum of
$500,000.

7.4 Closing Deliverables.

 

  (a) On the Closing Date, the Selling Companies shall deliver to the Parent or
Newco the following:

 

  (i) any documentation required to be delivered pursuant to Section 7.3 above;

 

  (ii) each of the Selling Companies shall deliver to the Parent an officers and
incumbency certificate, which shall include the following: (a) certified
organizational documents and governing documents for each of the Selling
Companies; (b) resolutions of the board of directors and equity holders of each
of the Selling Companies, and good standing certificates for each of the Selling
Companies.

 

  (iii) an executed bill of sale in the form attached hereto as Exhibit F (“Bill
of Sale”);

 

  (iv) an executed assumption agreement attached here as Exhibit G (“Assignment
and Assumption Agreement”);

 

  (v) an executed assignment of intellectual property in the form attached here
as Exhibit H (“IP Assignment and Assumption Agreement”);

 

  (vi) any deeds or other documentation or instruments required to be delivered
under Real Estate Purchase Agreement;

 

  (vii) any other conveyance documents required to be executed and delivered by
the Parent;

 

  (viii) an executed Escrow Agreement;

 

  (ix) the Required Consents and Governmental Authorization set forth on
Schedule 7.1(c);

 

  (x) any Contract Waivers obtained prior to the Closing;

 

  (xi) documentation related to the CTC Waiver, if any;

 

61



--------------------------------------------------------------------------------

  (xii) any other executed ancillary documents contemplated under this
Agreement; and

 

  (xiii) any Security Documents.

 

  (b) On the Closing Date Parent and/or Newco shall deliver to the Selling
Companies at Closing:

 

  (i) any documentation required to be delivered pursuant to Section 7.2 above;

 

  (ii) the Estimated Cash Purchase Price less the Escrow Amount;

 

  (iii) the executed Escrow Agreement;

 

  (iv) the executed Assignment and Assumption Agreement;

 

  (v) the executed IP Assignment Agreement;

 

  (vi) each of the Parent and any Newco shall deliver to the Selling Companies
an officers and incumbency certificate, which shall include the following:
(a) certified organizational documents and governing documents for each of the
Parent and any Newco; (b) resolutions of the board of directors of Parent
authorizing the transactions contemplated hereunder, and good standing
certificates for each of the Parent and any Newco.

 

  (vii) any other executed ancillary documents contemplated under this
Agreement; and

 

  (viii) any documentation or instruments required to be delivered under the
Real Estate Purchase Agreements.

ARTICLE VIII.

TERMINATION; AMENDMENT; WAIVER

8.1 Termination by Mutual Consent. This Agreement may be terminated and the
Purchase may be abandoned at any time prior to the Effective Time, by the mutual
written consent of Parent and STS.

8.2 Termination by Either Parent or the Selling Companies. This Agreement may be
terminated and the Purchase may be abandoned by Parent or the Selling Companies
(collectively but not singularly) if (i) any court of competent jurisdiction in
the United States or some other governmental body or regulatory authority shall
have issued an order, decree or ruling or taken any other action permanently
restraining, enjoining or otherwise prohibiting the Purchase and such order,
decree, ruling or other action shall have become final and non-appealable, or
(ii) the STS Shareholder Approval shall not have been received at the
Shareholder Meeting duly called and held or any adjournment or postponement
thereof, or (iii) the Effective Time shall not have

 

62



--------------------------------------------------------------------------------

occurred on or before May 31, 2009, provided, that either Parent or the Selling
Companies may upon written notice to the other party unilaterally extend such
date from May 31, 2009 to July 31, 2009 (the latter of such applicable dates
referred to in this Agreement as the “Termination Date”); provided, that the
right to terminate this Agreement pursuant to this Section 8.2(iii) shall not be
available to any party whose failure to fulfill any of its obligations under
this Agreement results in such failure to close.

8.3 Termination by Parent. This Agreement may be terminated by Parent and the
Purchase may be abandoned at any time prior to the Effective Time, if (i) any
Selling Company shall have failed to perform in any material respect any of its
material obligations under this Agreement or the Real Estate Purchase Agreements
to be performed at or prior to such date of termination, which failure to
perform is not cured, within thirty (30) days after the receipt by the Selling
Companies of written notice of such failure or a longer period of time if the
Selling Companies are diligently pursuing such cure, or (ii) any breach of a
representation or warranty of the Selling Companies contained in this Agreement
shall have occurred that would cause the condition set forth in Section 7.3(a)
not to be satisfied; provided, that such failure to satisfy such condition is
not cured, within thirty (30) days after the receipt by STS of written notice of
such failure or a longer period of time if the Selling Companies are diligently
pursuing such cure.

8.4 Termination by STS. On behalf of the Selling Companies, this Agreement may
be terminated by STS and the Purchase may be abandoned at any time prior to the
Effective Time if (i) Newco or Parent shall have failed to perform in any
material respect any of their material obligations under this Agreement or the
Real Estate Purchase Agreements to be performed at or prior to such date of
termination, which failure to perform is not cured, within thirty (30) days
after the receipt by Parent of written notice of such failure or a longer period
of time if the Parent and/or Newco are diligently pursuing such cure, or
(ii) any breach of a representation or warranty of Newco or Parent contained in
this Agreement shall have occurred that would cause the condition set forth in
Section 7.2(a) not to be satisfied; provided, that such failure to satisfy such
condition is not cured, within thirty (30) days after receipt by Parent of
written notice of such failure or a longer period of time if Parent and/or Newco
are diligently pursuing such cure.

8.5 Effect of Termination. Each party’s right of termination under this
Article VIII is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Article VIII, all
further obligations of the parties under this Agreement will terminate, except
that the obligations in Sections 8.6, 9.5, 9.1, 9.2 and the last two sentences
of 6.4, Articles X and XII and any other provisions hereunder that by their
nature are intended to survive termination; provided that if this Agreement is
terminated by a party because of the breach of the Agreement by the other party
or because one or more of the conditions to the terminating party’s obligations
under this Agreement is not satisfied as a result of the other party’s failure
to comply with its obligations under this Agreement, the terminating party’s
right to pursue all legal remedies will survive such termination unimpaired.

8.6 Extension; Waiver. At any time prior to the Effective Time, each of Parent,
Newco and STS (on behalf of all Selling Companies) may (i) extend the time for
the performance of any of the obligations or other acts of the other party,
(ii) waive any inaccuracies

 

63



--------------------------------------------------------------------------------

in the representations and warranties of the other party contained herein or in
any document, certificate or writing delivered pursuant hereto or (iii) waive
compliance by the other party with any of the agreements or conditions contained
herein. Any agreement on the part of either party hereto to any such extension
or waiver shall be valid only if set forth in any instrument in writing signed
on behalf of such party. The failure of any party hereto to assert any of its
rights hereunder shall not constitute a waiver of such rights.

ARTICLE IX.

INDEMNIFICATION

9.1 Indemnification by the Selling Companies and Majority Shareholders.

 

  (a) The Shareholders and the Selling Companies will jointly and severally
indemnify in full Parent and/or Newco and their respective shareholders,
directors, officers, employees, agents, successors and assigns and hold it
harmless against any Damages arising from, relating to or constituting (i) any
breach or inaccuracy in any of the representations and warranties contained in
Article IV of this Agreement or any closing certificate delivered by or on
behalf of the Selling Companies pursuant to this Agreement, or (ii) any
Additional Indemnified Item (as defined in Section 9.1(c)) (collectively,
“Parent Damages”).

 

  (b) The Selling Companies and Shareholders will indemnify Parent and/or Newco
and their respective shareholders, directors, officers, employees, agents,
successors and assigns for Parent Damages pursuant to Section 9.1(a)(i) only if
the aggregate amount of all Parent Damages attributable thereto exceeds Seven
Hundred Fifty Thousand Dollars ($750,000) (the “Deductible Amount”), in which
case the Selling Companies and Shareholders will be liable for any amounts in
excess of the Deductible Amount.

 

  (c) Except for the following (each an “Additional Indemnified Item” and
collectively, the “Additional Indemnified Items”) the Shareholders’ and the
Selling Companies’ liability for Parent Damages will not exceed the aggregate
amount of the Indemnification Amount:

 

  (i) Any Damages related to any fraudulent or willful misconduct by the
Shareholders or the Selling Companies;

 

  (ii) Any Damages related to any breach of the representations and warranties
set forth in Sections 4.1, 4.2, 4.3 and 4.9;

 

  (iii) Any Damages related to any breach of any of Sections 6.2, 6.9, 6.10,
6.11(d), 6.21 or 6.22 by the Selling Companies or any Shareholder;

 

64



--------------------------------------------------------------------------------

  (iv) Any amounts for which the Selling Companies or Shareholders are
responsible pursuant to Section 3.4(c) or the last sentence of Section 6.10(b);

 

  (v) Any Damages related to any Taxes (or the non-payment thereof) of either of
the Selling Companies or the Shareholders for all taxable periods ending on or
before the Closing Date and the portion through the end of the Closing Date for
any taxable period that includes (but does not end on) the Closing Date,
including but not limited to Taxes imposed on the Selling Companies or the
Shareholders resulting from the consummation of the transactions contemplated by
the Agreement;

 

  (vi) Any Damages related to any liability of the Selling Companies, whether
known or unknown and whether realized or contingent, existing as of the Closing
Date under any Environmental Law or with respect to any Hazardous Material
(except with respect to Laws or Orders relating solely to worker health and
safety such as the Federal Occupational Safety and Health Act), regardless of
whether a breach of a representation or warranty has occurred;

 

  (vii) Any Damages related to a Selling Companies’ ownership of St. Cloud
Wireless Holdings, LLC and/or the St. Cloud Wireless Transaction, including any
indemnification obligations under the agreements relating to the sale of that
business or any costs or expenses related to STS’s role as tax matters partner
for St. Cloud Wireless Holdings, LLC;

 

  (viii) Any Damages related to liabilities with respect to any Employee Benefit
Plan and any other incentive, compensation or benefit provided to the employees
of the Selling Companies, including but not limited to the ESOP, but excluding
any Employee Benefit Plan assumed by Parent or Newco pursuant to Section 6.10 or
6.11 hereof, and all liabilities related thereto;

 

  (ix) Any Damages related to any amounts paid or promised to be paid on any
Dissenter’s Shares;

 

  (x) Any monetary obligations specifically enumerated in the Agreement to be
paid by the Shareholders or the Selling Companies including but not limited to
expenses under Sections 6.16 and 12.1 or any Real Estate Purchase Agreement to
the extent not paid by STS at or prior to Closing.

 

  (xi) Any Damages related to the Retained Liabilities set forth in items (b),
(c), (d), (e) and (k) of the Retained Liabilities.

 

65



--------------------------------------------------------------------------------

Indemnification for any Additional Indemnified Items shall not be paid from the
Indemnification Escrow Amount without Parent’s consent but shall be paid by the
Shareholders directly to the Parent and shall not be subject to the Deductible
Amount or any limitations pursuant to Section 9.4. Shareholders obligation to
indemnify the Parent for Damages for any Additional Indemnification Item that
arise under Section 9.1(c) shall survive the Closing Date as follows:
(i) obligations under Sections 9.1(c)(iv), (vii), (viii), (ix) and (x) shall
survive as long as amounts due under such sections are due or can arise,
(ii) obligations under Section 9.1(c)(vi) shall survive for a period that
expires on the tenth (10th) anniversary of the Closing Date, (iii) obligations
under Sections 9.1(c)(i) or (ii) shall survive indefinitely, and
(iv) obligations under for any other Additional Indemnification Items shall
survive as long as Parent can experience any Damages for any reason for such
Additional Indemnification Item or, to the extent determinable, the statutes of
limitation applicable to any such Additional Indemnification Item expires;
provided, however, that Parent Damages shall include any Damages incurred by
Parent in a dispute with any third party regarding the expiration of the statute
of limitation related to any such Additional Indemnification Item.

(d) Notwithstanding anything herein to the contrary, payments for any Parent
Damages or Additional Indemnified Items shall be limited to the amount of Parent
Damages, if any, that remains after deducting therefrom (i) any Tax benefits
that are actually realized by Parent with respect to such Parent Damages, to the
extent such benefits are readily identifiable, (ii) any insurance proceeds and
any indemnity contribution or other similar payment actually recovered by Parent
from any third party with respect thereto, and (iii) any provision or reserve
provided for the item in question reflected as a current liability on the face
of the Latest Balance Sheet.

(e) If Parent has a claim for indemnification under this Section 9.1, Parent
will deliver to the Shareholders’ Representative one or more written notices of
Parent Damages under clause (i) of Section 9.1(a) (each a “Parent Claim”), prior
to 18 months following the Closing Date. If Parent has a claim for
indemnification for an Additional Indemnification Item or a claim under clause
(iii) of Section 9.1(a), Parent will deliver to the Shareholders’ Representative
one or more written notices of such claims (“Additional Claims”) prior to the
applicable time limit set forth in Section 9.1(c). The Selling Companies and the
Shareholders will have no liability under Section 9.1(a) unless the written
notices required by the two preceding sentences are given by the dates
specified. Any Parent Claim or Additional Claim will state in reasonable detail
the basis for such Parent Damages to the extent then known by Parent and the
nature of the Damages for which indemnification is sought, and it may state the
amount of the Damages claimed. If such Parent Claim or Additional Claim (or an
amended Parent Claim or Additional Claim) states the amount of the Damages
claimed and Shareholders’ Representative notifies Parent that the Shareholders’
Representative does not dispute the claim described in such notice or fails to
notify Parent within 20 business days after delivery of such notice by Parent
whether the Shareholders dispute the claim described in such notice, the Damages
in the amount specified in Parent’s notice will be admitted by Shareholders (an
“Admitted Claim”), and Shareholders will pay the amount of such Damages to
Parent either in accordance with Section 9.1(f) or directly. If Shareholders’
Representative has timely disputed the liability of Shareholders with respect to
a Parent Claim or Additional Claim (or an amended Parent Claim) stating the
amount of any Damages claimed, Shareholders’ Representative and Parent will
proceed in good faith to negotiate a resolution of such dispute. If a claim for
indemnification has not been resolved

 

66



--------------------------------------------------------------------------------

within sixty (60) days after delivery of the Shareholders’ Representative’s
notice, Parent may pursue arbitration in accordance with Section 10.1 hereof. If
a Parent Claim or Additional Claim does not state the amount of the Parent
Damages claimed, such omission will not preclude Parent from recovering from the
Shareholders the amount of the Damages described in such Parent Claim or
Additional Claim if any such amount or an estimate thereof is subsequently
provided in an amended Parent Claim or Additional Claim within ninety (90) days
of the original delivery of the Parent Claim or Additional Claim. In order to
assert its right to indemnification under this Article IX, Parent will not be
required to provide any notice except as provided in this Section 9.1(e).

(f) Parent and the Shareholders will cause the amount of any Parent Damages for
a Parent Claim, or at Parent’s option an Additional Claim, to be released to
Parent from the Indemnification Amount within 10 days following the
determination of Shareholders liability for and the amount of a Parent Damage
(whether such determination is made pursuant to the procedures set forth in this
Section 9.1, by agreement between Parent and the Shareholders’ Representative or
by arbitration award). To the extent funds are available in the Indemnification
Amount, the Escrow Agent shall satisfy the Shareholders obligation for a Parent
Claim, or at Parent’s option an Additional Claim, by transfer of monies in the
Indemnification Amount to Parent. The Shareholders shall pay the amount of any
Parent Damages for an Additional Claim not paid from the Indemnification Amount
as provided in this Section to be paid to Parent within (10) days following the
determination of Shareholders’ liability for such Damages.

(g) Notwithstanding anything to the contrary herein, if any remediation or other
response action is required in connection with a Release of Hazardous Materials
for which Shareholders are liable under this Article IX, Parent shall give
written notice to Shareholders’ Representative stating in reasonable detail the
nature and extent of the Release and the remediation or other response action
required to the extent then known to Parent, and Shareholders’ Representative
may, at its option and expense, participate in such remediation or response
action as provided in this Section 9.1(g). Parent and/Newco shall furnish to
Shareholders’ Representative copies of all relevant reports and other
documentation in its possession or under its control, without charge but subject
to the Confidentiality Agreement, and Shareholders’ Representative shall notify
Parent of its election to participate in the remediation or other response
action, in writing, within twenty (20) days after receiving Parent’s written
notice and all relevant documentation. If Shareholders’ Representative elects to
participate in the remediation or other response action, Parent shall obtain
Shareholders’ Representative’s advance approval of any contractors or
consultants and Parent’s plans for the same (which approvals shall not be
unreasonably withheld, conditioned or delayed), shall perform the same
diligently as required under the circumstances, shall keep Shareholders’
Representative informed of any progress, and shall furnish copies of reports and
other material documentation to Shareholders’ Representative without charge but
subject to the Confidentiality Agreement. Parent and the Surviving Corporation
shall grant access to and otherwise cooperate with Shareholders’ Representative
and its agents, contractors and consultants, without charge but subject to the
Confidentiality Agreement, as required to permit them to participate in such
remediation or other response action.

(h) Notwithstanding any other provision of this Agreement, Parent agrees that
the liability of the Shareholders other than the Majority Shareholders shall be
limited to their portion

 

67



--------------------------------------------------------------------------------

of the Indemnification Amount held by the Escrow Agent from time to time. Parent
agrees that any claims made against Shareholders other than with respect to the
Indemnification Amount will be made only against the Majority Shareholders, and
the Majority Shareholders agree that they shall have joint and several liability
for the entire amount owed to Parent with respect to such claims, without
reduction of any kind for any portion of such amount that might for any reason
be attributable to the Shareholders other than the Majority Shareholders.

9.2 Indemnification by Parent.

(a) Parent and Newco, if any, will jointly and severally indemnify in full the
Selling Companies and their respective shareholders, directors, officers,
employees, agents, successors and assigns and hold them harmless against any
Damages arising from, relating to or constituting (i) any breach or inaccuracy
in any of the representations and warranties contained in Article V of this
Agreement or in any certificate delivered by or on behalf of Parent or Newco
pursuant to this Agreement, (ii) any breach of any of the agreements of Parent
contained in this Agreement, (iii) any Assumed Liabilities or (iv) except as
otherwise provided in Section 9.1, conduct of the business and ownership and
operation of Parent, Newco or the Business and the Real Property after the
Closing Date ( the “STS’ Damages”).

(b) Parent and Newco will indemnify Selling Companies and their respective
shareholders, directors, officers, employees, agents, successors and assigns for
STS’ Damages pursuant to Section 9.2(a)(i) only if the STS’ Damages attributable
thereto exceeds the Deductible Amount, in which case Parent will be liable for
the STS’ for any amounts in excess of the Deductible Amount; provided, that any
STS’ Damages that arise pursuant to Sections 5.1, 5.2, Section 9.2(a)(iii) or
Section 11.5 shall not be subject to the Deductible Amount.

(c) With the exception of STS’ Damages resulting from fraudulent or willful
misconduct by Parent, or with respect to any Assumed Liabilities, liability for
STS’ Damages will not exceed the aggregate amount of the Indemnification Amount.

(d) If STS has a claim for indemnification under Section 9.2(a)(i), STS will
deliver to Parent one or more written notices of STS’ Damages prior to the 18
months following the Closing Date. If STS has a claim for indemnification for a
claim under clauses (ii), (iii) or (iv) of Section 9.2(a), STS will deliver to
Parent one or more written notices of such claims. Parent will have no liability
under Section 9.2(a)(i) unless the written notice required by the first sentence
of this Section 9.2(d) is given by the date specified. Any written notice will
state in reasonable detail the basis for such STS Damages to the extent then
known by STS and the nature of STS Damages for which indemnification is sought,
and it may state the amount of STS Damages claimed. If such written notice (or
an amended notice) states the amount of STS Damages claimed and Parent notifies
STS that Parent does not dispute the claim described in such notice or fails to
notify STS within twenty (20) business days after delivery of such notice by STS
whether Parent disputes the claim described in such notice, STS Damages in the
amount specified in STS’ notice will be admitted by Parent, and Parent will pay
the amount of such STS Damages to STS in accordance with Section 9.2(e). If
Parent has timely disputed its liability with respect to such claim, Parent and
STS will proceed in good faith to negotiate a resolution of such dispute. If a
claim for indemnification has not been resolved within sixty (60) days after
delivery of Parent’s notice, STS may pursue arbitration in accordance with
Section 10.01 hereof.

 

68



--------------------------------------------------------------------------------

If a written notice does not state the amount of STS Damages claimed, such
omission will not preclude STS from recovering from Parent the amount of STS
Damages with respect to the claim described in such notice if any such amount is
promptly provided once determined. In order to assert its right to
indemnification under this Article IX, STS will not be required to provide any
notice except as provided in this Section 9.2(d).

(e) Parent shall pay the amount of any STS’ Damages to STS within ten (10) days
following the determination of Parent’s liability for such amount of STS’
Damages (whether such determination is made pursuant to the procedures set forth
in this Section 9.2, by agreement between STS’ and Parent or by arbitration
award).

9.3 Third-Party Actions.

(a) Subject to the limitations provided in this Article IX, the Selling
Companies and the Shareholders will jointly and severally, indemnify, defend and
hold harmless each of Parent, and Newco and their officers, directors,
employees, agents, shareholders and Affiliates (collectively, the “Parent
Indemnified Parties”) against any Damages arising from, relating to or
constituting any Litigation instituted by any third party arising out of the
actions or inactions of Shareholders or the Selling Companies (or allegations
thereof) with respect to the period up to and including the Closing Date that
are or may be Parent Damages (any such third party action or proceeding being
referred to as a “Third-Party Action”). A Parent Indemnified Party will give
Shareholders’ Representative prompt written notice of the commencement of a
Third-Party Action. The complaint or other papers pursuant to which the third
party commenced such Third-Party Action will be attached to such written notice.
The failure to give prompt written notice will not affect any Parent Indemnified
Party’s right to indemnification unless such failure has materially and
adversely affected Shareholders’ ability to defend successfully such Third-Party
Action.

(b) Subject to Section 9.3, Parent will have the right to contest and defend
such Third-Party Action on its own behalf. Notice of the intention to so contest
and defend will be given to Shareholders’ Representative by the Parent
Indemnified Party within twenty (20) business days after the Parent Indemnified
Party’s receipt of notice of such Third-Party Action (but, in all events, at
least five business days prior to the date that a response to such Third-Party
Action is due to be filed). Such contest and defense will be conducted by
reputable attorneys retained by Parent. Shareholders’ Representative will be
entitled at any time, at its own cost and expense, to participate in such
contest and defense and to be represented by attorneys of their own choosing. If
Shareholders’ Representative elects to participate in such defense, the Parent
will cooperate with Shareholders’ Representative in the conduct of such defense.
A Parent Indemnified Party will cooperate with Shareholders’ Representative to
the extent reasonably requested by Shareholders’ Representative in the contest
and defense of such Third-Party Action, including providing reasonable access
(upon reasonable notice) to the books, records and employees of the Parent
Indemnified Party if relevant to the defense of such Third-Party Action.

(c) If Parent does not contest and defend a Third-Party Action or if
Shareholders’ Representative reasonably determines that Parent is not adequately
representing or, because of a conflict of interest, may not adequately represent
any interests of Shareholders’ Representative at any time, Shareholders’
Representative will be entitled to conduct its own defense and to be represented
by an attorney of its own choosing, all at Shareholders’ cost and expense.

 

69



--------------------------------------------------------------------------------

(d) Neither a Parent Indemnified Party nor Shareholders may concede, settle or
compromise any Third-Party Action without the consent of the other party, which
consents will not be unreasonably withheld. Notwithstanding the foregoing,
(i) if a Third-Party Action seeks the issuance of an injunction, the specific
election of an obligation or similar remedy or (ii) if the subject matter of a
Third-Party Action relates to the ongoing business of any Parent Indemnified
Party, which Third-Party Action, if decided against any Parent Indemnified
Party, would materially adversely affect the ongoing business or reputation of
any Parent Indemnified Party, the Parent Indemnified Party alone will be
entitled to settle such Third-Party Action in the first instance and, if the
Parent Indemnified Party does not settle such Third-Party Action, Shareholders
will then have the right to contest and defend (but not settle) such Third-Party
Action.

9.4 Escrow. Except for indemnification obligations arising under section 9.1(c),
the indemnification obligations of the Selling Companies or the Shareholders in
this Article IX will be satisfied solely from the Indemnification Amount, and
except as otherwise set forth herein, Parent shall not have any recourse against
any current or former director, officer, employee or shareholder of the Selling
Companies in connection with any indemnification claim or any other claim of any
nature.

9.5 Sole and Exclusive Remedy. Prior to or in connection with the Closing, the
parties will have available to them all remedies available at law or in equity,
including specific performance or other equitable remedies. After the Closing,
the rights set forth in Sections 9.1, 9.2 and, to the extent applicable, 9.3
will be the exclusive remedy for breach or inaccuracy of any of the
representations and warranties contained in Articles IV through V of this
Agreement and will be in lieu of contract remedies. Notwithstanding the
foregoing, nothing in this Agreement will prevent any party from bringing an
action based upon fraud or willful misconduct by the other party in connection
with this Agreement.

9.6 Tax Adjustment. Any payment to Parent under this Article IX or elsewhere in
this Agreement will be, for Tax purposes, to the extent permitted by Law, an
adjustment to the Purchase Price.

ARTICLE X.

GENERAL PROVISIONS

10.1 Binding Arbitration.

 

  (a)

Any controversy or claim arising out of or relating to this Agreement, the
breach, termination or validity thereof, or the transactions contemplated herein
(including any question arising as to whether or not any dispute falls within
the terms of this Section or the selection of arbitrators) shall be settled by
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, as modified herein. The arbitration shall be
governed by the Federal Arbitration Act

 

70



--------------------------------------------------------------------------------

 

(9 U.S.C. §§ 1 et seq.), and judgment upon the award rendered by the arbitrator
may be entered by any court having jurisdiction thereof. The arbitration shall
be conducted in Hennepin County, Minnesota.

 

  (b) The parties shall have the discovery rights as provided by the Federal
Rules of Civil Procedure.

 

  (c) The parties shall bear their own costs in connection with the arbitration
and shall share equally the fees and expenses of the arbitrators, except as the
arbitrators may otherwise determine.

 

  (d) The parties hereto (and after the Closing, the Shareholders’
Representative) agree that any legal proceeding instituted to enforce an
arbitration award hereunder will be brought in a state or federal court of
competent jurisdiction (either state or federal) located in Hennepin County,
Minnesota and hereby submit to personal jurisdiction therein and irrevocably
waive any objection as to venue therein, and further agree not to plead or claim
in any such court that any such proceeding has been brought in an inconvenient
forum.

 

  (e) Nothing herein shall be construed to prevent any party from seeking
equitable relief in any court of competent jurisdiction to compel specific
performance or restrain or prohibit any breach or threatened breach of any
covenant of the parties set forth in this Agreement.

ARTICLE XI.

ADDITIONAL AGREEMENTS

11.1 Cooperation on Tax Matters. Parent, Newco and the Selling Companies shall
cooperate fully in any Tax audits, examination, litigation or other proceeding
relating to the Selling Companies or the Business (each, a “Tax Proceeding”).
Such cooperation shall include, but shall not be limited to, the retention and
(upon the other party’s request) the provision of records and information that
are reasonably relevant to any Tax Proceeding and making employees available on
a mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Parent, Shareholders’ Representative and Newco
and the Selling Companies agree (A) to retain all books and records with respect
to Tax matters pertinent to the Selling Companies relating to any pre-Closing
period and any period that includes the Closing Date until the expiration of the
statute of limitations of the respective Tax periods, and to abide by all record
retention agreements entered into with any taxing authority, and (B) to give the
other party reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the other party so requests, allow
the other party to take possession of such books and records.

11.2 Tax Adjustment. In connection with the Purchase, Parent shall pay to the
Selling Companies, as additional Cash Purchase Price (the “Tax Adjustment”), an
amount equal to any additional amount of tax payable by the Shareholders as a
result of the Purchase being structured as an asset acquisition hereunder when
compared to the amount of tax payable by the

 

71



--------------------------------------------------------------------------------

Shareholders if the transactions contemplated hereunder occurred as a stock
purchase (the “Differential Tax Amount”), plus an additional amount (the
“Gross-up Amount”) equal to the tax payable by the Shareholders on the receipt
of the Differential Tax Amount and the Gross-up Amount. The Parent and the
Shareholders agree that the Tax Adjustment shall be calculated in accordance
with the methodology displayed on Schedule 11.2 attached hereto (the “Tax
Adjustment Methodology”). The Parent and the Shareholders agree that the assumed
effective tax rates set forth in the Tax Adjustment Methodology shall be
adjusted in the event of a change in the maximum federal and state tax rates
applicable to ordinary income and capital gain if such change would apply to the
Shareholders in connection with and arising out of the transactions contemplated
under this Agreement and this Section 11.2.

11.3 Section 1060 Allocation; Reporting. For purposes of reporting the
transactions contemplated hereby, the parties agree that the Purchase Price as
determined, shall be allocated among the Assets in accordance with and as
provided by Section 1060 of the Code (the “Section 1060 Allocation”). The
parties shall mutually agree to such allocation contemporaneously with the final
determination of the allocation of the Asset Value among the Assets. The parties
agree that any tax returns will be prepared and filed consistently with such
agreed upon Section 1060 Allocation. Each party agrees to timely file an IRS
Form 8594 reflecting the Section 1060 Allocation among the Purchased Assets for
the taxable year that includes the Effective Time and to timely file any
comparable or similar forms required by applicable state, local, and foreign tax
laws.

11.4 Calculation and Payment of Tax Adjustment.

 

  (a) Pre-Closing Appraisal. After the date hereof but prior to the Closing
Date, Parent shall engage at its expense a nationally recognized appraisal firm
(the “Appraiser”) to begin to confirm and estimate the value of the assets of
STS and its Subsidiaries (the “Valuation”) in a manner and in accordance with
generally accepted standards necessary to provide both the Parent and the
Selling Companies the documentation necessary to support the Section 1060
Allocation. Selling Companies and the Shareholders agree to fully cooperate with
the Parent and the Appraiser to conduct the Valuation and provide complete
access to all of their records, facilities and staff in order for the Appraiser
to complete the Valuation. Parent shall require that the Appraiser make
available to the Shareholders as requested any supporting documentation prepared
by the Appraiser in connection with the Valuation. The parties hereto
acknowledge that the Valuation is not intended to be completed as of or prior to
the Closing and is commencing prior to the Closing to potentially facilitate the
timely calculation of the Tax Adjustment.

 

  (b)

Proposed Tax Adjustment; Estimated Tax Adjustment Amount. As of the date hereof,
the parties assume the Tax Adjustment to be paid will be approximately Five
Million Five Hundred Thousand Dollars ($5,500,000) (the “Proposed Tax
Adjustment”), Three Million Five Hundred Thousand Dollars ($3,500,000) of which
will be paid at Closing, unless adjusted as set forth below (as so adjusted, the
“Closing Tax Adjustment Payment”),

 

72



--------------------------------------------------------------------------------

 

and Two Million Dollars ($2,000,000) of which, unless adjusted as set forth
below, shall be placed in an escrow account with the Escrow Agent (as so
adjusted, the “Tax Adjustment Escrow”). The parties hereto acknowledge that this
Proposed Tax Adjustment Payment is based on information such as existing
estimates and valuations of the assets and certain tax rates that may change
prior to the Closing as a result of the portion of the Valuation completed as of
the Closing or other changes. In order to facilitate any such changes and to
mitigate any overpayment or underpayment of the Tax Adjustment, at least ten
(10) days prior to the Closing the Parent shall deliver to STS a calculation of
any changes to Closing Tax Adjustment Payment (the “Estimated Tax Adjustment
Amount”). If the Estimated Tax Adjustment Amount is more or less than
$3,500,000, the amount of the Closing Tax Adjustment Payment shall be increased
or decreased accordingly and the Tax Adjustment Escrow shall be adjusted to
equal the difference between $5,500,000 and amount of the Closing Tax Adjustment
Payment. Parent shall pay to STS, in cash, the Estimated Tax Adjustment Amount
at Closing.

 

  (c) Post Closing Reconciliation. As soon as practicable after the Closing, but
in no event more than ninety (90) days after the completion of both the
Valuation and the final determination of the Closing Date Balance Sheet, Parent
shall calculate and deliver to STS a statement that sets forth the final Tax
Adjustment calculated in accordance with Tax Adjustment Methodology (the “Final
Tax Adjustment Amount”). The confirmation of or resolution of any disputes
related to the Final Tax Adjustment Amount shall then be determined in
accordance with the procedures set forth in Section 3.4 hereof.

11.5 Tax Adjustment Indemnification. Parent agrees to indemnify in full and hold
harmless STS from any Damages incurred by STS arising from or relating to the
Tax Adjustment, including without limitation, any costs and expenses related to
any accounting, legal or other professional services (including fees, costs and
expenses) in connection with any audit matters after the Closing Date that
relate to the Tax Adjustment; provided, that the foregoing indemnification shall
not include any portion of any costs and expenses related to non-Tax Adjustment
matters.

11.6 Access to Information. After the Closing, to the extent reasonably
required, the Selling Companies shall both permit the Parent and Newco and any
person authorized by either of the Parent and Newco to have reasonable access,
during regular business hours and upon reasonable advance notice, to the books
and records of the Selling Companies relating to the Business (to the extent
same have not been handed over to the Parent or Newco). After the Closing the
Selling Companies shall also furnish Parent or Newco or such authorized persons
any information relating to the Business that either Parent or Newco may
reasonably request. After Closing to the extent reasonably required, Parent and
Newco shall both permit the Selling Companies and the Shareholders’
Representative to have reasonable access, during regular business hours and upon
reasonable advance notice, to the former employees of the Selling Companies and
to the books and records of the Selling Companies relating to the Business.

 

73



--------------------------------------------------------------------------------

After the Closing the Parent or Newco shall also furnish the Selling Companies
or the Shareholders’ Representative any information relating to the Business
that the Selling Companies or the Shareholders’ Representative may reasonably
request.

ARTICLE XII.

MISCELLANEOUS AND GENERAL

12.1 Payment of Expenses. Except as otherwise expressly provided for in this
Agreement, the parties will each pay all expenses directly incurred by each of
them, respectively, in connection with the transactions contemplated by this
Agreement, including legal, accounting, investment banking and consulting fees
and expenses incurred in negotiating, executing and delivering this Agreement
and the other agreements, exhibits, documents and instruments contemplated by
this Agreement (whether the transactions contemplated by this Agreement are
consummated or not). Any expenses of the Selling Companies or the Shareholders’
Representative will be paid on or before the Closing Date. With respect to any
regulatory filings: (a) each party will be responsible for its own expenses
related to any HSR Act compliance (including any applicable filing fee),
(b) Selling Companies shall be responsible for and bear all costs related to any
filings with the MPUC (except for Parent’s attorneys fees incurred to review
such filings), (c) Parent shall be responsible for and bear any costs related to
any filings with the IUB (except for the Selling Companies’ attorneys fees
incurred to review such filings), and (d) Parent shall be responsible for and
bear all costs related to any filings with the FCC (except that each party shall
bear their own attorneys fees related to such filings and review).

12.2 Survival of Confidentiality. This Section 12.2 shall not limit any covenant
or agreement of the parties hereto which by its terms applies or is to be
performed after the Effective Time. The Confidentiality Agreement shall survive
any termination of this Agreement, and the provisions of such Confidentiality
Agreement shall apply to all information and material delivered by any party
hereunder.

12.3 Modification or Amendment. Subject to the applicable provisions of the
MBCA, at any time prior to the Effective Time, the parties hereto may modify or
amend this Agreement, by written agreement executed and delivered by duly
authorized officers of the respective parties; provided, however, that after
approval of this Agreement by the Shareholders, no amendment shall be made which
changes the consideration payable in the Purchase by more than one percent
(1%) or adversely affects the rights of the Shareholders hereunder without the
approval of such Shareholders.

12.4 Waiver of Conditions. The conditions to each of the parties’ obligations to
consummate the Purchase are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law.

12.5 Counterparts. For the convenience of the parties hereto, this Agreement may
be executed in any number of counterparts, each such counterpart being deemed to
be an original instrument, and all such counterparts shall together constitute
the same agreement.

 

74



--------------------------------------------------------------------------------

12.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, without giving effect to the
principles of conflicts of law thereof.

12.7 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other parties shall be in writing and shall be
deemed duly given when delivered personally or one business day after being sent
by overnight courier or three business days after being sent by registered or
certified mail, postage prepaid, or when sent by facsimile transmission (with a
confirming copy sent by overnight courier), as follows:

If to Selling Companies:

Sherburne Tele Systems, Inc.

440 Eagle Lake Road North

P.O. Box 310

Big Lake, MN 55309

Attn: Robert K. Eddy

rkeddy@sts.izoom.net

Facsimile No.: (763) 262-7711

If to Shareholders’ Representative:

Robert K. Eddy

161 Hill Circle W

P.O. Box 510

Big Lake, MN 55309-0510

rkeddy@izoom.net

Facsimile No.: (763) 262-4187

With a copy to:

Leonard, Street and Deinard, P.A.

150 South Fifth Street

Suite 2300

Minneapolis, MN 55402

Attn: Steven D. DeRuyter, Esq.

Steven.DeRuyter@leonard.com

Facsimile No.: (612) 335-1657

 

75



--------------------------------------------------------------------------------

If to Parent or Newco:

Iowa Telecommunications Services, Inc.

403 West Fourth Street North

Newton, IA 50208

Attn: Donald Henry

don.henry@iowatelecom.com

Facsimile No.: (641) 787-2593

With a copy to:

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, MN 55402

Attn: Steven J. Dickinson, Esq.

sdickinson@fredlaw.com

Facsimile No.: (612) 492-7077

or to such other persons or addresses as may be designated in writing by the
party to receive such notice.

12.8 Entire Agreement; Assignment. This Agreement (including the documents and
the instruments referred to herein and contemplated hereby ), the Ancillary
Documents and the Confidentiality Agreement (the “Transaction Documents”)
(a) constitute the entire agreement among the parties with respect to the
subject matter hereof, and (b) shall not be assigned by operation of law or
otherwise; provided, however, that Parent may assign any of its rights under any
of the Transaction Documents to the Newcos and no such assignment shall release
Parent of any of its obligations or liabilities under any of these Transaction
Documents for which Parent and Newcos shall be jointly and severally
responsible.

12.9 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto and their respective successors and assigns.
Nothing in this Agreement, express or implied, other than from and after the
Effective Time the right to receive the consideration payable in the Purchase
pursuant to Article III hereof is intended to or shall confer upon any other
Person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.

12.10 Certain Definitions. As used in this Agreement, each of the following
terms has the meaning given in this Section 12.10 or in the Section referred to
below:

“Additional Amount” has the meaning specified in Section 3.4.

“Affected Employees” has the meaning specified in Section 6.12.

An “Affiliate” of, or a Person “affiliated” with, a specific Person is a Person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.

 

76



--------------------------------------------------------------------------------

“Ancillary Document” has the meaning specified in Section 4.28.

“Agreement” means this Agreement, as amended, supplemented and/or modified from
time to time.

“Assets” means all assets used or usable in the Business, except the Excluded
Assets. For the avoidance of doubt, Assets includes:

 

  (a) All Real Property of the Selling Companies, including but not limited to
the Real Property described on Schedule 4.7 attached hereto (the “Owned Real
Property”);

 

  (b) All Tangible Property, including but not limited to those items described
on Schedule 4.21 attached hereto (the “Tangible Property”);

 

  (c) All inventory, property, plants and equipment, materials and supplies;

 

  (d) All Cash on Hand, except as specifically excluded on Exhibit B;

 

  (e) All items specifically identified on the model balance sheet attached
hereto as Exhibit B-1 (the “Model Balance Sheet”) as Assets to be acquired
hereunder;

 

  (f) All of the Selling Companies’ Contracts (the “Selling Companies’
Contracts”) and all outstanding offers or solicitations made by or to the
Selling Companies to enter into any Contract; provided however if the Selling
Companies fail to obtain a Required Consent (except for those set forth on
Schedule 7.1(c)) related to any such Selling Companies’ Contract, such Selling
Companies’ Contract shall no longer be an Asset (or an Assumed Liability) but
shall be an Excluded Asset (and a Retained Liability of the Selling Companies)
until such time as the Selling Companies obtain such consent;

 

  (g) All Permits, Governmental Authorizations and all pending applications
therefor, in each case to the extent transferable to the Parent and/or Newco,
including but not limited to those listed on Schedule 4.18 attached hereto;

 

  (h) All data and records related to the operations of the Business by the
Selling Companies, including but not limited to client and customer lists and
records, referral sources, research and development reports and records,
production reports and records, service and warranty records, equipment logs,
operating guides and manuals, financial and accounting records, creative
materials, advertising materials, promotional materials, studies, reports,
correspondence and other similar documentations, documents and records and
subject to the legal requirements, copies of all personnel records and other
records described above;

 

77



--------------------------------------------------------------------------------

  (i) All of the intangible rights and property of the Selling Companies
including but not limited to licenses, business and trade names, intellectual
property rights, domain names, going concern value, goodwill, telephone,
telecopy and email addresses and listings and those items listed on Schedule
12.10(i) attached hereto;

 

  (j) All insurance benefits, including rights and proceeds arising from or
relating to the Assets or the Assumed Liabilities prior to the Effective Time,
unless excluded in accordance with this Agreement;

 

  (k) All claims of Selling Companies against third parties relating to the
Assets, other than the Selling Companies, right to bring claims against persons
who may be responsible for contamination at the Real Property, if any, to the
extent that indemnification claims therefor are asserted under this Agreement
against STS, any Selling Company, or their respective shareholders, directors,
officers, employees, agents, successors and assigns, whether choate or inchoate,
known or unknown, contingent or non-contingent, including all such claims listed
on Schedule 12.10(k) attached hereto;

 

  (l) Any Employee Benefit Plan transferred pursuant to Section 6.10 or 6.11
hereof;

 

  (m) Except for those items specifically enumerated as an Excluded Asset, all
of the Selling Companies’ Equity Investments.

“Associates” has the meaning specified in Rule 12b-2 promulgated under the
Exchange Act.

“Assumed Liabilities” shall mean any liability of the Selling Companies except
for (i) the Retained Liabilities, (ii) any Contract Waiver Agreement for which
the Selling Companies have not obtained a Contract Waiver (but such Contract
Waiver Agreements shall become Assumed Liabilities to the extent and at the
times provided in Section 3.5(b)(iii) or (iv)), (iii) any other liability of the
Selling Companies that shall remain a liability of the Selling Companies because
consent or waiver of the transfer thereof is not obtained pursuant to the terms
of this Agreement, or (vi) any liability specifically identified on the Model
Balance Sheet as a Retained Liability.

“Bonus Payments” has the meaning specified in Article VI.

“Board of Directors” has the meaning specified in the introductory paragraphs of
this Agreement.

“Business Day” shall mean any day, other than a Saturday or Sunday, on which
commercial banks are open for business in the City of New York, and the City of
Minneapolis, Minnesota.

“Cash on Hand” has the meaning specified in Section 3.1.

 

78



--------------------------------------------------------------------------------

“Claim” has the meaning specified in Section 6.6.

“Closing” means the closing of the Purchase and the consummation of the other
transactions contemplated by this Agreement as specified in Section 1.4.

“Closing Date” means the date on which the Closing occurs.

“Closing Date Statement” has the meaning specified in Section 3.4.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Disclosure Schedule” means the Company Disclosure Schedule attached
hereto.

“Company Material Adverse Effect” shall mean any adverse change, or change,
event or occurrence reasonably expected to have an adverse change, in the
financial condition, business, results of operations of STS and its
Subsidiaries, taken as a whole, excluding any (i) changes or effects resulting
from general changes in economic, market, financial or capital market,
regulatory or political conditions, and changes in conditions generally
applicable to the industries in which STS and its Subsidiaries are involved,
which in each case have not had and are not reasonably expected to have a
disproportionate effect on STS and its Subsidiaries taken as a whole;
(ii) changes in any applicable laws or interpretations thereof by Governmental
Entity; or (iii) changes which result from the announcement or the consummation
of the transactions contemplated hereby.

“Competing Transaction” has the meaning specified in Section 6.2.

“Confidentiality Agreement” has the meaning specified in Section 6.4.

“Contract Waiver Escrow” shall be an amount equal to no more than the aggregate
amount set forth on Schedule 3.5(b), with the final amount finally determined at
Closing pursuant to Section 3.5(b) hereof.

“Damages” means any and all damages, losses, claims, liabilities, lost tax
benefit, Taxes, demands, charges, suits, penalties, costs, expenses, (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any action or proceeding, but excluding
punitive, special, consequential and incidental damages) or diminutions of
value, whether or not involving a Third-Party Claim.

“Disclosure Schedule” means, as applicable, the Company Disclosure Schedule or
the Parent Disclosure Schedule.

“Effective Time” has the meaning specified in Section 1.4.

“Employee Benefit Plans” has the meaning specified in Section 4.10.

“EN-TEL” means EN-TEL Communications, LLC, a Minnesota limited liability
company.

 

79



--------------------------------------------------------------------------------

“Equity Investments” has the meaning specified in Section 4.25 and, for
avoidance of doubt, includes all governance and financial rights related to such
Equity Investments.

“Escrow Agent” means an escrow agent selected by Parent and reasonably
acceptable to the Selling Companies.

“Escrow Agreement” has the meaning specified in Section 3.5.

“Escrow Amount” means the sum of the Indemnification Amount, the True-Up Reserve
Amount, the Tax Adjustment Escrow and, subject to Section 3.5(b) hereof, the
Contract Wavier Escrow.

“ESOP Trustee” means the independent ESOP trustee of the ESOP.

“Estimated Cash Purchase Price” has the meaning specified in Section 3.1.

“Estimated Tax Adjustment Amount” has the meaning specified in Section 11.4.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means:

 

  (a) Except as included in the Closing Date Working Capital, all cash and cash
equivalents.

 

  (b) All marketable securities (including the RTFC certificates, RTFC
membership interests and capital credits), securities accounts and bank
accounts.

 

  (c) All minute books, stock records and corporate seals of the Selling
Companies;

 

  (d) The shares of capital stock of the Selling Companies;

 

  (e) All life insurance policies set forth on Schedule 12.10(e) and rights
thereunder;

 

  (f) All the Selling Companies’ Contracts listed on Schedule 12.10(f) attached
hereto (“Excluded Contracts”) or any such Selling Companies Contract that is a
Contract Waiver Agreement for which a Consent Waiver is not obtained either
prior to the Closing or prior to the expiration of the Contract Waiver Period;

 

  (g) All personnel records and other records of the Selling Companies that the
Selling Companies are required by law to retain in their possession; provided,
however, to the extent the Selling Companies must retain such a record, a
complete and exact copy of any such record shall be included as an Asset and
conveyed to Parent or Newco at the Closing;

 

80



--------------------------------------------------------------------------------

  (h) All claims for refund for Taxes and other governmental charges of whatever
nature;

 

  (i) All rights of the Selling Companies under this Agreement, any Bill of
Sale, any Assignment and Assumption Agreement, the Real Property Purchase
Agreements and the Escrow Agreement;

 

  (j) the Specifically Excluded Property and any property and assets expressly
designated on Schedule 12.10(j) attached hereto; and

 

  (k) any balance sheet item specifically identified on the Model Balance Sheet
as an Excluded Asset.

“FCC” has the meaning specified in Section 4.4.

“FCC Rules” shall mean the Communications Act of 1934, as amended, including as
amended by the Telecommunications Act of 1996, and the rules and regulations
adopted by the FCC thereunder.

“Final Downward Adjustment” means the amount by which the Estimated Cash
Purchase Price exceeds the Cash Purchase Price.

“Final Order” shall mean an action or decision that has been granted by the FCC
as to which (a) no request for a stay or similar request is pending, no stay is
in effect, the action or decision has not been vacated, reversed, set aside,
annulled or suspended and any deadline for filing such request that may be
designated by statute or regulation has passed, (b) no petition for rehearing or
reconsideration or application for review is pending and the time for the filing
of any such petition or application has passed, (c) the FCC does not have the
action or decision under reconsideration on its own motion and the time within
which it may effect such reconsideration has passed, and (d) no appeal is
pending, including other administrative or judicial review, or in effect and any
deadline for filing any such appeal that may be designated by statute or rule
has passed.

“Final Upward Adjustment” means the amount by which the Cash Purchase Price
exceeds the Estimated Cash Purchase Price.

“Final Tax Adjustment Amount” has the meaning specified in Section 11.4.

“Final Working Capital” means the Close Date Working Capital calculated as of
the Closing.

“GAAP” means generally accepted accounting principles, as recognized by the U.S.
Financial Accounting Standards Board (or any generally recognized successor).

“Governmental Entity” means any national, state, county or municipal government,
domestic or foreign, any agency, board, bureau, commission, court, department or
other instrumentality of any such government, or any arbitrator in any case that
has jurisdiction over STS, Parent or any of their respective Subsidiaries,
properties or assets.

 

81



--------------------------------------------------------------------------------

“Hazardous Materials” has the meaning specified in Section 4.14(a)(v).

“HSR Act” has the meaning specified in Section 4.4.

“Indebtedness” means, as of the date of calculation, all obligations or other
liabilities of the Selling Companies (i) for borrowed money, (ii) in respect of
letters of credit, bankers’ acceptances or other similar instruments or
reimbursement obligations with respect thereto, (iii) to pay the deferred
purchase price of any asset, property or right, (iv) under capitalized leases,
(v) under an interest rate, currency or other swap, cap, floor or collar
agreement, hedge agreement, forward contract, or other similar instrument or
agreement or foreign currency hedge, exchange, purchase or similar instrument or
agreement, and (vi) under any mortgage, deed of trust, indenture, security
agreement or other agreement securing any of the foregoing obligations.

“Indemnification Amount” means ten percent (10%) of the Estimated Cash Purchase
Price initially, and after Closing, any and all interest credited under the
Escrow Agreement to the Indemnification Amount less any withdrawals used to
satisfy indemnification liabilities under Article IX.

“Indemnified Party” means the directors, managers, officers, employees, members,
stockholders, agents, advisors, attorneys, accountants, consultants and
affiliates of the Person specified.

“Knowledge” of the Selling Companies shall mean unless otherwise set forth in
this Agreement, the actual knowledge of Robert K. Eddy, G. George Wallin, Thomas
Campbell, Rhonda Klein, Paavo A. Pyykkonen and John Schell.

“Leased Real Property” has the meaning specified in Section 4.7(c).

“Lien” means any lien, license, mortgage, security interest, pledge, deposit,
production payment, restriction, burden, encumbrance, right of purchase, right
of a vendor under any title retention or conditional sale agreement, or lease or
other arrangement substantially equivalent thereto.

“MBCA” means the Chapter 302A of the Minnesota Statutes or the Minnesota
Business Corporation Act.

“Newco” has the meaning specified in the Recitals.

“Outstanding Shares” has the specified meaning in Section 4.2.

“Owned Real Property” has the meaning specified in Section 4.7(b).

“Parent” has the meaning specified in the introductory paragraph of this
Agreement.

“Parent Disclosure Schedule” means the Parent Disclosure Schedule attached
hereto (prior to execution, Parent advised no representations or warranties
required qualification so no disclosure schedules were delivered).

 

82



--------------------------------------------------------------------------------

“Parent Material Adverse Effect” shall mean any adverse change, or change, event
or occurrence reasonably expected to have an adverse change, in the financial
condition, business or results of operations of Parent and its Subsidiaries,
taken as a whole, excluding (i) any changes or effects resulting from general
changes in economic, market, regulatory or political conditions, and changes in
conditions generally applicable to the industries in which Parent and its
Subsidiaries are involved, which in each case have not had and are not
reasonably expected to have a disproportionate effect on STS and its
Subsidiaries taken as a whole or (ii) changes which result from the announcement
or the consummation of the transactions contemplated hereby.

“Permits” has the meaning specified in Section 4.17.

“Permitted Liens” means: (i) Liens for taxes, assessments or other governmental
charges or levies if the same shall not at the particular time in question be
due and delinquent or are being contested in good faith by appropriate
proceedings, (ii) Liens of carriers, warehousemen, mechanics, laborers,
materialmen, landlords, vendors, workmen and operators arising by operation of
law in the ordinary course of business or by a written agreement for sums not
delinquent or being contested in good faith by appropriate proceedings,
(iii) inchoate Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation (other than ERISA) which would not and will not, individually or in
the aggregate, materially impair the value of the Assets of STS and its
Subsidiaries or interfere with the ordinary conduct of the Business of STS and
its Subsidiaries, (iv) Liens incurred in the ordinary course of business to
secure the performance of bids, tenders, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance and repayment bonds and other
obligations of a like nature which would not and will not, individually or in
the aggregate, materially impair the value of the Assets of STS and its
Subsidiaries or interfere with the ordinary conduct of the Business of STS and
its Subsidiaries or rights to any of its assets, (v) Liens, easements,
rights-of-way, restrictions, servitudes, permits, conditions, covenants,
exceptions, reservations and other similar encumbrances existing on property
which would not and will not materially impair the value of the assets of STS
and its Subsidiaries or interfere with the ordinary conduct of the business of
STS and its Subsidiaries or rights to any of its assets, and (vi) any defects,
irregularities or deficiencies in title to easements, leases, licenses,
rights-of-way or other use agreements which would not and will not materially
impair the value of the assets of STS and its Subsidiaries or interfere with the
ordinary conduct of the business of STS and its Subsidiaries or rights to any of
its assets. Notwithstanding any other provision of this Agreement, no Lien
relating to a violation of an Environmental Law, a Release of Hazardous
Materials or an imposition of Environmental Costs shall constitute a Permitted
Lien except as expressly provided in Section 6.15.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, entity or group (as
defined in the Exchange Act).

“Purchase” has the meaning specified in Section 1.1.

“Information Statement” has the meaning specified in Section 3.6.

“Representative” has the meaning specified in Section 6.4.

 

83



--------------------------------------------------------------------------------

“Retained Liabilities” shall mean the following (and only the following)
liabilities of the Selling Companies:

 

  (a) Any liability under (a) any Contract to which a Selling Company is a party
not assumed by the Parent or Newco, (b) any Selling Companies’ Contract set
forth on Schedule 6.3 for which the Selling Companies fail to obtain consent to
the transfer thereof, and (c) any liability arising out of or relating to
Selling Companies’ credit facilities or any security interest related thereto;

 

  (b) Any liability of the Selling Companies, whether known or unknown and
whether realized or contingent, existing as of the Closing Date under any
Environmental Law or with respect to any Hazardous Material (except with respect
to Laws or Orders relating solely to worker health and safety such as the
Federal Occupational Safety and Health Act);

 

  (c) Any Employee Benefit Plan and any other incentive, compensation or benefit
provided to the employees of Selling Companies, including but not limited to the
ESOP, but excluding any Employee Benefit Plan assumed by Newco or Parent
pursuant to Sections 6.10 or 6.11 hereof and all liabilities relating thereto;

 

  (d) Any liability to any current or former employee of the Selling Companies
and any officer, director for any Bonus Payments;

 

  (e) Any liability of the Selling Companies to any Shareholder, including
without limitation any claim for dissenters’ rights pursuant to 302A.471 of the
MBCA;

 

  (f) Any liability to indemnify, reimburse or advance amounts to any officer,
director, employee or agent of the Selling Companies or the Shareholders’
Representative if, and only if, such amount (i) is covered by the directors and
officers liability insurance described in Section 6.6 or (ii) relates to a
claim, action, suit, demand, proceeding or investigation related to the ESOP
Trustee’s misstatement or omission of or failure to disclose a material fact
related to the transactions contemplated under this Agreement to the ESOP
Participants;

 

  (g) Any liability of the Selling Companies described on Schedule 12.10(g)
attached hereto;

 

  (h) Any liability to distribute to any of the STS Shareholders all or any part
of the consideration received hereunder;

 

  (i) Any liability of the Selling Companies under this Agreement or any other
document executed in connection with the transactions contemplated hereunder;

 

84



--------------------------------------------------------------------------------

  (j) Any liability of the Selling Companies based upon the Selling Companies’
acts or omissions occurring after the Effective Time;

 

  (k) Any indemnification or payment obligations of STS under that certain
Membership Interest Purchase Agreement, dated June 12, 2007 among Sprint
Spectrum, L.P., and STS, Central Stearns Comsis, Inc., Communications
Alternatives, Inc., Lakedale Cellular, Inc., Northern PCS Services, LLC and St.
Cloud Wireless Holdings, LLC (the “St. Cloud Wireless LLC Transaction”);

 

  (l) Any liability associated with the Excluded Assets; and

 

  (m) Any liability identified on the Model Balance Sheet as a Retained
Liability.

“ROFR Purchase Price” has the meaning specified in Section 3.1 and for avoidance
of doubt shall not be based upon the value allocated for an Equity Investments
on Schedule 4.25 unless such ROFR Purchase Prices are determined to be the same
as such value pursuant to the terms of the governing documents of each Equity
Investment.

“Scheduled Agreement” has the meaning specified in Section 4.17.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“SHAL” means SHAL Network, Inc. and/or SHAL, LLC.

“Shares” means, with respect to STS the shares of STS, as defined in STS’s
articles and by-laws.

“Shareholder” means the holders of the STS shares as of the date hereof.

“Shareholder Approval” has the meaning specified in Section 4.4(b).

“Shareholders’ Representative” has the meaning specified in Section 3.7.

“Shareholders Meeting” has the meaning specified in Section 3.6.

“State Communications Laws and Regulations” has the meaning specified in
Section 4.4.

“Statement of Objections” has the meaning specified in Section 3.4.

“St. Cloud Wireless Transaction” means that certain Membership Interest Purchase
Agreement, dated June 12, 2007 among Sprint Spectrum, L.P., and the Company,
Central Stearns Comsis, Inc., Communications Alternatives, Inc., Lakedale
Cellular, Inc., Northern PCS Services, LLC and St. Cloud Wireless Holdings, LLC.

“STS” has the meaning specified in the introductory paragraph of this Agreement.

 

85



--------------------------------------------------------------------------------

“Subsidiary” means any corporation or other organization, whether incorporated
or unincorporated, of which (a) a Person or any other Subsidiary of such Person
is a general partner or managing member, or (b) at least a majority of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is, directly or
indirectly, owned or controlled by a Person or by any one or more of its
Subsidiaries, or by such Person and any one or more of its Subsidiaries, or
(c) if there is no board of directors, a majority of the voting interests of an
entity is, directly or indirectly, owned or controlled by a Person or by any one
or more of its Subsidiaries, or by such Person and any one or more of its
Subsidiaries. With respect to STS and any representations, warranties, covenants
and agreements in this Agreement, Subsidiary means and is limited to: Sherburne
County Rural Telephone Co., Sherburne Tel-Com, Inc., Sherburne Cable-Com, Inc.,
Sherburne Long Distance, Inc., Northstar Access, LLC, Northstar Tele-Com, Inc.
and Sherburne Fiber-Con, Inc.

“Target” has the meaning specified in Section 3.1.

“Tax Adjustment” has the meaning specified in Article XI hereof.

“Tax returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Tax” or “Taxes” means taxes of any kind, levies or other like assessments,
customs, duties, imposts, charges or fees, including income, gross receipts, ad
valorem, value added, excise, real or personal property, asset, sales, use,
federal royalty, license, payroll, transaction, capital, net worth and franchise
taxes, estimated taxes, withholding, employment, social security, workers’
compensation, utility, severance, production, unemployment compensation,
occupation, premium, windfall profits, transfer and gains taxes and other
governmental taxes imposed or payable to the United States or any state, local
or foreign governmental entity, including any subdivision or agency thereof, and
in each instance such term shall include any interest, penalties or additions to
tax attributable to any such tax, including penalties for the failure to file
any Tax return or report.

“Termination Date” has the meaning specified in Section 8.2.

“Third-Party” has the meaning specified in Section 6.2.

“True-Up Reserve Amount” means One Million Dollars ($1,000,000), together with
any and all interest credited under the Escrow Agreement to the True-Up Reserve
Amount.

“Transaction Expenses” has the meaning specified in Article VI.

12.11 References and Titles. All references in this Agreement to Exhibits,
Schedules, Articles, Sections, subsections and other subdivisions refer to the
corresponding Exhibits, Schedules, Articles, Sections, subsections and other
subdivisions of or to this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any Articles, Sections, subsections or other
subdivisions of this Agreement are for convenience only, do not constitute any
part of this Agreement, and shall be disregarded in construing the language
hereof. The

 

86



--------------------------------------------------------------------------------

words “this Agreement,” “herein,” “hereby,” “hereunder” and “hereof,” and words
of similar import, refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. The words “this Article,” “this
Section” and “this Subsection,” and words of similar import, refer only to the
Article, Section or subsection hereof in which such words occur. The word “OR”
is not exclusive, and the word “including” (in its various forms) means
including without limitation. Pronouns in masculine, feminine or neuter genders
shall be construed to state and include any other gender, and words, terms and
titles (including terms defined herein) in the singular form shall be construed
to include the plural and vice versa, unless the context otherwise requires.

12.12 Obligation of Parent. Whenever this Agreement requires Newco to take any
action, such requirement shall be deemed to include an undertaking on the part
of Parent to cause Newco to take such action.

12.13 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, each of which shall remain in full force and
effect.

12.14 Captions. The Article, Section and paragraph captions herein are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

SHERBURNE TELE SYSTEMS, INC. By:  

/s/ Robert K. Eddy

Name:  

Robert K. Eddy

Title:  

President

SHERBURNE COUNTY RURAL TELEPHONE CO. By:  

/s/ Robert K. Eddy

Name:  

Robert K. Eddy

Title:  

President

SHERBURNE TEL-COM, INC. By:  

/s/ Robert K. Eddy

Name:  

Robert K. Eddy

Title:  

President

SHERBURNE CABLE-COM, INC. By:  

/s/ Robert K. Eddy

Name:  

Robert K. Eddy

Title:  

President

SHERBURNE LONG DISTANCE, INC. By:  

/s/ Robert K. Eddy

Name:  

Robert K. Eddy

Title:  

President



--------------------------------------------------------------------------------

NORTHSTAR ACCESS, LLC By:  

/s/ Robert K. Eddy

Name:  

Robert K. Eddy

Title:  

President

NORTHSTAR TELE-COM, INC. By:  

/s/ Robert K. Eddy

Name:  

Robert K. Eddy

Title:  

President

SHERBURNE FIBER-COM, INC. By:  

/s/ Robert K. Eddy

Name:  

Robert K. Eddy

Title:  

President

IOWA TELECOMMUNICATION SERVICES, INC. By:  

/s/ Alan L. Wells

Name:  

Alan L. Wells

Title:  

Chairman and CEO

MAJORITY SHAREHOLDERS:

/s/ Robert K. Eddy

Robert K. Eddy

/s/ Donna L. Eddy

Donna L. Eddy, as Trustee of the Rolland K. Eddy and Donna L. Eddy Trust U/A/D
March 9, 1992

/s/ Eric R. Morales

Eric R. Morales

/s/ Fred I Shiota, Sr.

Fred I. Shiota, Sr.

/s/ Jane Eddy Shiota

Jane Eddy Shiota